 



Exhibit 10.1
 
 
Published CUSIP Number:                    
CREDIT AGREEMENT
dated as of April 4, 2007
among
EURONET WORLDWIDE, INC.,
and
CERTAIN SUBSIDIARIES AND AFFILIATES,
as Borrowers,
CERTAIN SUBSIDIARIES AND AFFILIATES,
as Guarantors,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
CALIFORNIA BANK & TRUST,
as Syndication Agent
and
CITIBANK, N.A.,
as Documentation Agent
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Article and Section   Page
 
       
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Interpretive Provisions
    38  
1.03 Accounting Terms and Provisions
    39  
1.04 Rounding
    40  
1.05 Exchange Rates; Currency Equivalents
    40  
1.06 Additional Alternative Currencies
    40  
1.07 Change of Currency
    41  
1.08 Times of Day
    41  
1.09 Letter of Credit Amounts
    41  
1.10 Limitation on Obligations of Foreign Credit Parties
    42  
 
       
ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS
    42  
2.01 Commitments
    42  
2.02 Borrowings, Conversions and Continuations
    46  
2.04 Additional Provisions with respect to Swingline Loans
    57  
2.05 Repayment of Loans
    59  
2.06 Prepayments
    59  
2.07 Termination or Reduction of Commitments
    64  
2.08 Interest
    64  
2.09 Fees
    65  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    67  
2.11 Payments Generally; Administrative Agent’s Clawback
    68  
2.12 Sharing of Payments By Lenders
    69  
2.13 Evidence of Debt
    70  
2.14 Designated Borrowers
    71  
2.15 Joint and Several Liability
    72  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    73  
3.01 Taxes
    73  
3.02 Illegality
    76  
3.03 Inability to Determine Rates
    77  
3.04 Increased Cost; Capital Adequacy
    77  
3.05 Compensation for Losses
    79  
3.06 Mitigation Obligations; Replacement of Lenders
    79  
3.07 Survival Losses
    80  
 
       
ARTICLE IV GUARANTY
    80  
4.01 The Guaranty
    80  
4.02 Obligations Unconditional
    80  
4.03 Reinstatement
    81  
4.04 Certain Waivers
    82  
4.05 Remedies
    82  
4.06 Rights of Contribution
    82  
4.07 Guaranty of Payment; Continuing Guaranty
    83  
 
       
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    83  
5.01 Conditions to Initial Credit Extensions
    83  

i



--------------------------------------------------------------------------------



 



Article and Section   Page  
5.02 Conditions to all Credit Extensions
    86  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    87  
6.01 Existence, Qualification and Power
    87  
6.02 Authorization; No Contravention
    87  
6.03 Governmental Authorization; Other Consents
    88  
6.04 Binding Effect
    88  
6.05 Financial Statements
    88  
6.06 No Material Adverse Effect
    89  
6.07 Litigation
    89  
6.08 No Default
    89  
6.09 Ownership of Property; Liens
    89  
6.10 Environmental Compliance
    89  
6.11 Insurance
    89  
6.12 Taxes
    90  
6.13 ERISA Compliance
    90  
6.14 Subsidiaries
    90  
6.15 Margin Regulations; Investment Company Act
    91  
6.16 Disclosure
    91  
6.17 Compliance with Laws
    91  
6.18 Taxpayer Identification Number; Other Identifying Information
    91  
6.19 Solvency
    91  
6.20 Intellectual Property; Licenses, Etc
    92  
6.21 Representations as to Foreign Obligors
    92  
6.22 Security Agreement
    93  
6.23 Pledge Agreement
    93  
 
       
ARTICLE VII AFFIRMATIVE COVENANTS
    94  
7.01 Financial Statements
    94  
7.02 Certificates; Other Information
    95  
7.03 Notification
    97  
7.04 Payment of Obligations
    97  
7.05 Preservation of Existence, Etc
    98  
7.06 Maintenance of Properties
    98  
7.07 Maintenance of Insurance
    98  
7.08 Compliance with Laws
    98  
7.09 Books and Records
    98  
7.10 Inspection Rights
    99  
7.11 Use of Proceeds
    99  
7.12 Approvals and Authorizations
    99  
7.13 Joinder of Subsidiaries as Guarantors
    99  
7.14 Pledge of Capital Stock
    101  
7.15 Pledge of Other Property
    102  
7.16 Further Assurances
    103  
7.17 Interest Rate Protection
    104  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    104  
8.01 Liens
    104  
8.02 Investments
    106  
8.03 Indebtedness
    107  
8.04 Mergers and Dissolutions
    109  
8.05 Dispositions
    110  

ii



--------------------------------------------------------------------------------



 



Article and Section   Page  
8.06 Restricted Payments
    110  
8.07 Change in Nature of Business
    110  
8.08 Change in Fiscal Year
    111  
8.09 Transactions with Affiliates
    111  
8.12 Use of Proceeds
    111  
8.13 Financial Covenants
    112  
 
       
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    112  
9.01 Events of Default
    112  
9.02 Remedies Upon Event of Default
    114  
9.03 Application of Funds
    115  
 
       
ARTICLE X ADMINISTRATIVE AGENT AND COLLATERAL AGENT
    116  
10.01 Appointment and Authorization of Administrative Agent
    116  
10.02 Rights as a Lender
    116  
10.03 Exculpatory Provisions
    117  
10.04 Reliance by Administrative Agent
    117  
10.05 Delegation of Duties
    118  
10.06 Resignation of the Administrative Agent
    118  
10.07 Non-Reliance on Administrative Agent and Other Lenders
    119  
10.08 No Other Duties
    119  
10.09 Administrative Agent May File Proofs of Claim
    119  
10.10 Collateral and Guaranty Matters
    120  
 
       
ARTICLE XI MISCELLANEOUS
    120  
11.01 Amendments, Etc
    120  
11.02 Notices; Effectiveness; Electronic Communication
    123  
11.03 No Waiver; Cumulative Remedies
    125  
11.04 Expenses; Indemnity; Damage Waiver
    125  
11.05 Payments Set Aside
    126  
11.06 Successors and Assigns
    127  
11.07 Treatment of Certain Information; Confidentiality
    130  
11.08 Right of Setoff
    131  
11.09 Interest Rate Limitation
    132  
11.10 Counterparts; Integration; Effectiveness
    132  
11.11 Survival of Representations and Warranties
    132  
11.12 Severability
    132  
11.13 Replacement of Lenders
    133  
11.14 Governing Law; Jurisdiction; Etc
    133  
11.15 Waiver of Jury Trial
    134  
11.16 No Advisory or Fiduciary Responsibility
    135  
11.17 USA PATRIOT Act Notice
    135  
11.19 Designation as Senior Debt
    136  
11.20 Limitations of the German Obligors’ Liability
    136  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.01
  Mandatory Cost Formulae
Schedule 2.01
  Lenders and Commitments
Schedule 2.03
  Existing Letters of Credit
Schedule 2.14
  Designated Borrowers
Schedule 5.01
  Schedule of Closing Deliverables
Schedule 6.14
  Subsidiaries
Schedule 6.18
  Taxpayer Identification Numbers
Schedule 8.01
  Existing Liens
Schedule 8.02
  Existing Investments
Schedule 8.03
  Existing Indebtedness
Schedule 11.02
  Notice Addresses

EXHIBITS

     
Exhibit 2.01
  Form of Lender Joinder Agreement
Exhibit 2.02
  Form of Loan Notice
Exhibit 2.13-1
  Form of Domestic Revolving Note
Exhibit 2.13-2
  Form of Domestic Swingline Note
Exhibit 2.13-3
  Form of F/X Revolving Note
Exhibit 2.13-4
  Form of India Revolving Note
Exhibit 2.13-5
  Form of Tranche B Term Note
Exhibit 2.14-1
  Form of Designated Borrower Request and Assumption Agreement
Exhibit 2.14-2
  Form of Designated Borrower Notice
Exhibit 7.02(b)
  Form of Compliance Certificate
Exhibit 7.13
  Form of Joinder Agreement
Exhibit 11.06
  Form of Assignment and Assumption

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of
April 4, 2007, among EURONET WORLDWIDE, INC., a Delaware corporation, certain
subsidiaries and affiliates identified herein, as Borrowers and Guarantors, the
Lenders and L/C Issuers identified herein, and BANK OF AMERICA, N.A., as
Administrative Agent.
     WHEREAS, the Borrowers and the Guarantors have requested that the Lenders
provide revolving credit and term loan facilities for the purposes set forth
herein; and
     WHEREAS, the Lenders have agreed to make the requested facilities available
on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of these premises and the mutual covenants
and agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

     1.01 Defined Terms.
     As used in this Credit Agreement, the following terms have the meanings
provided below:
     “Acquisition” means the purchase or acquisition by any Person of (a) more
than 50% of the Capital Stock with ordinary voting power of another Person or
(b) all or any substantial portion of the property (other than Capital Stock) of
another Person, whether or not involving a merger or consolidation with such
Person. “Acquire” shall have a correlative meaning.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent for the Lenders under any of the Credit Documents, or any
successor administrative agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.
     “Administrative Questionnaire” means an administrative questionnaire for
the Lenders in a form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is the amount of such Lender’s respective Commitment (whether Domestic
Revolving Commitment, F/X Revolving Commitment, India

1



--------------------------------------------------------------------------------



 



Revolving Commitment, Tranche B Term Loan Commitment or other commitment
established under the Incremental Credit Facilities) and the denominator of
which is the Aggregate Commitments.
     “Aggregate Commitments” means the aggregate principal amount of the
Revolving Commitments and the Term Loan Commitments.
     “Aggregate Domestic and F/X Revolving Committed Amount” has the meaning
provided in Section 2.01(a).
     “Aggregate Domestic Revolving Commitment” means the Domestic Revolving
Commitments of all the Lenders.
     “Aggregate Domestic Revolving Committed Amount” has the meaning provided in
Section 2.01(a)(i).
     “Aggregate F/X Revolving Commitment” means the F/X Revolving Commitments of
all the Lenders.
     “Aggregate F/X Revolving Committed Amount” has the meaning provided in
Section 2.01(b)(i).
     “Aggregate India Revolving Commitment” means the India Revolving
Commitments of all the Lenders.
     “Aggregate India Revolving Committed Amount” has the meaning provided in
Section 2.01(c)(i).
     “Aggregate Revolving Commitments” means the Aggregate Domestic Revolving
Commitment, the Aggregate F/X Revolving Commitment and the Aggregate India
Revolving Commitment.
     “Aggregate Revolving Committed Amount” means the aggregate principal amount
of the Domestic Revolving Commitments, the F/X Revolving Commitments and/or the
India Revolving Commitments, as appropriate.
     “Agreement Currency” has the meaning provided in Section 11.18.
     “Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.07.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
foreign currency as determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such foreign currency with Dollars.
     “Applicable Foreign Obligor Documents” has the meaning provided in Section
6.21(a).
     “Applicable Percentage” means:
     (i) Domestic Revolving Loan Obligations. For Domestic Revolving Loans and
Domestic Letters of Credit, the following percentages per annum based on the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent in accordance with the
provisions of Section 7.02(b):

2



--------------------------------------------------------------------------------



 



                                  Domestic Revolving Loan Obligations Pricing  
Consolidated Total Leverage   Fixed LIBOR   Letter of   Base Rate   Floating
LIBOR   Commitment Level   Ratio   Rate Loans   Credit Fee   Loans   Rate Loans
  Fee I   <2.75:1.0   1.25%   1.25%   0.25%   1.25%   0.25% II   ³2.75:1.0 but
<3.5:1.0   1.50%   1.50%   0.50%   1.50%   0.30% III   ³3.5:1.0 but <4.25:1.0  
1.75%   1.75%   0.75%   1.75%   0.35% IV   ³4.25:1.0 but <5.0:1.0   2.00%  
2.00%   1.00%   2.00%   0.40% V   ³5.0:1.0   2.25%   2.25%   1.25%   2.25%  
0.45%

     (ii) F/X Revolving Loan Obligations. For F/X Revolving Loans and F/X
Letters of Credit, the following percentages per annum based on the Consolidated
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent in accordance with the provisions of
Section 7.02(b):

                                  F/X Revolving Loan Obligations Pricing  
Consolidated Total Leverage   Fixed LIBOR   Letter of   Base Rate   Floating
LIBOR   Commitment Level   Ratio   Rate Loans   Credit Fee   Loans   Rate Loans
  Fee I   <2.75:1.0   1.25%   1.25%   0.25%   1.25%   0.25% II   ³2.75:1.0 but
<3.5:1.0   1.50%   1.50%   0.50%   1.50%   0.30% III   ³3.5:1.0 but <4.25:1.0  
1.75%   1.75%   0.75%   1.75%   0.35% IV   ³4.25:1.0 but <5.0:1.0   2.00%  
2.00%   1.00%   2.00%   0.40% V   ³5.0:1.0   2.25%   2.25%   1.25%   2.25%  
0.45%

     (iii) India Revolving Loan Obligations. For India Revolving Loans and India
Letters of Credit, the following percentages per annum based on the Consolidated
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent in accordance with the provisions of
Section 7.02(b):

                                  India Revolving Loan Obligations Pricing  
Consolidated Total Leverage   Fixed LIBOR   Letter of   Base Rate   Floating
LIBOR   Commitment Level   Ratio   Rate Loans   Credit Fee   Loans   Rate Loans
  Fee I   <2.75:1.0   1.25%   1.25%   0.25%   1.25%   0.25% II   ³2.75:1.0 but
<3.5:1.0   1.50%   1.50%   0.50%   1.50%   0.30% III   ³3.5:1.0 but <4.25:1.0  
1.75%   1.75%   0.75%   1.75%   0.35% IV   ³4.25:1.0 but <5.0:1.0   2.00%  
2.00%   1.00%   2.00%   0.40% V   ³5.0:1.0   2.25%   2.25%   1.25%   2.25%  
0.45%

     (iv) Tranche B Term Loan. For the Tranche B Term Loan, (A) two percent
(2.00%) per annum, in the case of Fixed LIBOR Rate Loans, and (B) one percent
(1.00%) per annum, in the case of Base Rate Loans.
     (v) Incremental Credit Facilities. For Incremental Credit Facilities
established after the Closing Date, the percentages specified in the applicable
joinder agreement or other loan documentation whereby the Incremental Credit
Facilities are established.
     (vi) Changes in Pricing Levels. Any increase or decrease in the Applicable
Percentage resulting from a change in the Consolidated Total Leverage Ratio
shall become effective not later than the date five Business Days immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however that if a Compliance Certificate is not
delivered when due in accordance therewith, then Pricing Level V shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the date not later than five Business
Days immediately following delivery thereof. The Applicable Percentage in effect
from the Closing Date through the date of

3



--------------------------------------------------------------------------------



 



delivery of the Compliance Certificate for the fiscal quarter ending June 30,
2007 shall be determined based on Pricing Level IV. Determinations by the
Administrative Agent of the appropriate Pricing Level shall be conclusive absent
manifest error.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.10(b).
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
     “Applicant Borrower” has the meaning provided in Section 2.14(b).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Approved Jurisdictions” means (a) the United States and any state or
commonwealth thereof, and (b) any jurisdiction other than a jurisdiction set
forth on a listing of sanctioned jurisdictions by any of the following: (i) the
European Union (Common Foreign and Security Policy), as set forth at
http://europa.eu.int/comm/external_relations/cfsp/sanctions/measures.htm or any
successor webpage, (ii) the United States Office of Foreign Assets Control
Restrictions, as set forth at
http://www.treas.gov/offices/enforcement/ofac/programs/ or any successor
webpage.
     “Arranger” means BAS, in its capacity as sole lead arranger and sole book
manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.
     “Attributable Principal Amount” means (a) in the case of capital leases,
the amount of capital lease obligations determined in accordance with GAAP,
(b) in the case of Synthetic Leases, an amount determined by capitalization of
the remaining lease payments thereunder as if it were a capital lease determined
in accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of sale and
leaseback transaction, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).
     “Auto-Extension Letter of Credit” has the meaning provided in Section
2.03(b)(iii).
     “Auto-Reinstatement Letter of Credit” has the meaning provided in Section
2.03(b)(iv).
     “Bank of America” means Bank of America, N.A., together with its
successors.
     “BAS” means Banc of America Securities LLC, together with its successors.

4



--------------------------------------------------------------------------------



 



     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.
     “Borrowers” means the Domestic Borrowers, the F/X Borrowers and the India
Borrower.
     “Borrowing” means (a) a borrowing consisting of simultaneous Loans of the
same Type, in the same currency and, in the case of Fixed LIBOR Rate Loans,
having the same Interest Period, or (b) a borrowing of Swingline Loans, as
appropriate.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Fixed LIBOR
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Fixed LIBOR Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Fixed LIBOR Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;
     (b) if such day relates to any interest rate settings as to a Fixed LIBOR
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Fixed LIBOR Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Credit Agreement in respect
of any such Fixed LIBOR Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Fixed LIBOR
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Fixed LIBOR
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Credit Agreement in respect of any such Fixed LIBOR Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other

5



--------------------------------------------------------------------------------



 



interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, the issuing Person.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the applicable L/C Issuer and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance reasonably satisfactory to the Collateral
Agent and the applicable L/C Issuer (which documents are hereby consented to by
the Lenders). Derivatives of such term have corresponding meanings.
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twelve months from the
date of acquisition, (b) Dollar-denominated time deposits and certificates of
deposit of (i) any Lender, (ii) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500 million or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(each an “Approved Bank”), in each case with maturities of not more than
270 days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500 million for direct obligations
issued by or fully guaranteed by the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations and (e) Investments (classified
in accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least $500
million and the portfolios of which are limited to Investments of the character
described in the foregoing subclauses hereof.
     “Change in Law” means the occurrence, after the date of this Credit
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
     “Change of Control” means, with respect to EWI, an event or series of
events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
     (b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals

6



--------------------------------------------------------------------------------



 



(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
     (c) the occurrence of a “Change of Control” under any of the Convertible
Debentures.
     “Closing Date” means the first date all conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.01.
     “Collateral” means the collateral identified in, and at any time covered
by, the Collateral Documents.
     “Collateral Agent” means the Domestic Collateral Agent, the F/X Collateral
Agent and/or the India Collateral Agent, as appropriate.
     “Collateral Documents” means the Domestic Collateral Documents, the F/X
Collateral Documents and/or the India Collateral Documents, as appropriate.
     “Commitment Period” means the period from and including the Closing Date to
the earlier of (a)(i) in the case of Revolving Loans and Swingline Loans, the
Revolving Termination Date or (ii) in the case of the Letters of Credit, the L/C
Expiration Date, or (b) in each case, the date on which the Revolving
Commitments shall have been terminated as provided herein.
     “Commitments” means the Revolving Commitments and the Term Loan
Commitments.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).
     “Consolidated Capital Expenditures” means, for any period for the
Consolidated Group, all additions to plant, property and equipment as determined
in accordance with GAAP, but excluding, in any event, (i) expenditures made in
connection with permitted acquisitions, (ii) expenditure of insurance proceeds
or condemnation awards made in repair or replacement of plant, property and
equipment that has been lost, damaged, destroyed or condemned, and
(iii) reinvestment of net cash proceeds from plant, property and equipment that
has been sold or otherwise disposed of. Except as otherwise expressly provided,
the applicable period shall be the four consecutive fiscal quarters ending as of
the date of determination.
     “Consolidated EBITDA” means, for any period for the Consolidated Group,
without duplication, the sum of (i) operating income, plus (ii) depreciation,
plus (iii) amortization, plus (iv) interest income from the operations of the
Prepaid Processing Segment, plus (v) certain one-time non-cash charges with the
consent of the Administrative Agent and the Required Lenders, plus (vi) non-cash
expenses recognized pursuant to FASB Statement No. 123(R) (Share-Based Payments)
plus (vii) net income from joint ventures and other minority interests owned by
members of the Consolidated Group when and as earned and received; provided that
(A) appropriate adjustments will be made in subsequent periods where

7



--------------------------------------------------------------------------------



 



cash payments are subsequently made in respect of non-cash charges previously
excluded under clauses (v) and (vi) and (B) such calculations to exclude the
effect of extraordinary gains and losses and tax effects relating thereto.
Except as otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.
     “Consolidated Fixed Charge Coverage Ratio” means, for the Consolidated
Group for the period of four consecutive fiscal quarters then ending, the ratio
of (i) the sum of Consolidated EBITDA minus Consolidated Capital Expenditures
(other than those financed with Indebtedness permitted under Section 8.03(e)
hereof) minus cash taxes paid in the period minus Restricted Payments paid in
cash in the period to (ii) Consolidated Fixed Charges.
     “Consolidated Fixed Charges” means, for any period for the Consolidated
Group, without duplication, the sum of (i) the portion of interest expense paid
in cash in the period, plus (ii) current scheduled maturities of Funded Debt
(other than loans and obligations owing hereunder) due in the period of four
consecutive fiscal quarters beginning the day after the day of determination
(provided that, for purposes of this calculation, obligations under letters of
credit, bank guaranties and surety bonds shall not constitute Funded Debt), plus
(iii) an amount equal to ten percent (10%) of the original aggregate principal
amount of the Tranche B Term Loan (including the original principal amount added
after the Closing Date as an Incremental Credit Facility). Except as otherwise
expressly provided, the applicable period shall be the four consecutive fiscal
quarters ending as of the date of determination.
     “Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP, provided that for
purposes hereof (i) obligations in respect of letters of credit and bank
guaranties will be net of cash collateral provided therefore and
(ii) obligations in respect of Loans will be net of the amount of any Designated
Deposit.
     “Consolidated Group” means EWI and its subsidiaries determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Net Income” means, for any period for the Consolidated Group,
net income (or loss) determined on a consolidated basis in accordance with GAAP,
but excluding for purposes of determining the Consolidated Total Leverage Ratio,
the Consolidated Senior Secured Leverage Ratio and the Consolidated Fixed Charge
Coverage Ratio, any extraordinary gains or losses and related tax effects
thereon; provided that (A) appropriate adjustments will be made in subsequent
period where cash payments are subsequently made in respect of non-cash charges
previously excluded under clauses (v) and (vi) of “Consolidated EBITDA” and such
calculations shall exclude the effect of extraordinary gains and losses and tax
effects relating thereto. Except as otherwise expressly provided, the applicable
period shall be the four consecutive fiscal quarters ending as of the date of
determination.
     “Consolidated Net Worth” means shareholders’ equity or net worth for the
Consolidated Group as determined in accordance with GAAP.
     “Consolidated Senior Funded Debt” means Consolidated Funded Debt less and
except Consolidated Subordinated Debt.
     “Consolidated Senior Secured Funded Debt” means Consolidated Senior Funded
Debt that is secured by a pledge of collateral interest (including the Loans and
Obligations under this Credit Agreement).

8



--------------------------------------------------------------------------------



 



     “Consolidated Senior Secured Leverage Ratio” means, as of the last day of
each fiscal quarter, the ratio of (i) Consolidated Senior Secured Funded Debt as
of such day, to (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters ending as of such day.
     “Consolidated Subordinated Debt” means Subordinated Debt of the
Consolidated Group determined on a consolidated basis in accordance with GAAP.
     “Consolidated Total Leverage Ratio” means, as of the last day of each
fiscal quarter, the ratio of (i) Consolidated Funded Debt as of such day, to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending as of such day.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convertible Debentures” means the Convertible Senior Debentures and the
Convertible Subordinated Debentures.
     “Convertible Senior Debentures” means those 1.625% Convertible Senior
Debentures due 2024 of EWI issued under and governed by that Indenture dated as
of December 15, 2004 between EWI, as issuer, and U.S. Bank National Association,
as trustee.
     “Convertible Subordinated Debentures” means those 3.50% Convertible
Subordinated Debentures due 2025 of EWI issued under and governed by that
Indenture dated as of October 4, 2005 between EWI, as issuer, and U.S. Bank
National Association, as trustee.
     “Credit Agreement” has the meaning provided in the recitals hereto, as the
same may be amended and modified from time to time.
     “Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Guaranties, each Designated Borrower Request and
Assumption Agreement, the Issuer Documents, each Designated Borrower Notice, the
Joinder Agreements and the Lender Joinder Agreements.
     “Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing, and (c) an L/C Credit Extension.
     “Credit Parties” means, collectively, the Borrowers and the Guarantors.
     “Credit Party Materials” has the meaning provided in Section 7.02.
     “Debt Transaction” means, with respect to any member of the Consolidated
Group, any sale, issuance, placement, assumption or guaranty of Funded Debt,
whether or not evidenced by a promissory note or other written evidence of
Indebtedness, except for Funded Debt permitted to be incurred pursuant to
clauses (a) through (m) of Section 8.03.

9



--------------------------------------------------------------------------------



 



     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event, act or condition that constitutes an Event of
Default or that, with the giving of notice, the passage of time, or both, would
constitute an Event of Default.
     “Default Rate” means an interest rate equal to (a) with respect to
Obligations other than (i) Fixed LIBOR Rate Loans and (ii) Letter of Credit
Fees, the Base Rate plus the Applicable Percentage, if any, applicable to such
Loans plus 2% per annum; (b) with respect to Fixed LIBOR Rate Loans, the Fixed
LIBOR Rate plus the Applicable Percentage, if any, and Mandatory Cost, if any,
applicable to such Loans plus 2% per annum; and (c) with respect to Letter of
Credit Fees, a rate equal to the Applicable Percentage plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swingline Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder and has not cured such failure
prior to the date of determination, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, and has not cured such failure prior to the date of
determination, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
     “Designated Borrower Limit” means the amount identified in the Designated
Borrower Request and Assumption Agreement. The Designated Borrower Limit is part
of, and not in addition to, the Aggregate Commitments.
     “Designated Borrower Notice” has the meaning provided in Section 2.14(b).
     “Designated Borrower Request and Assumption Agreement” has the meaning
provided in Section 2.14.
     “Designated Borrowers” means the Borrowers identified on Schedule 2.14 and
any Applicant Borrower that becomes a Borrower hereunder in accordance with the
provisions of Section 2.14(b).
     “Designated Deposit” means amounts on deposit in a designated blocked
account maintained by EWI with the Administrative Agent containing cash or Cash
Equivalents from the proceeds from the issuance of securities pursuant to that
certain Securities Purchase Agreement, dated March 8, 2007, by and among EWI and
the purchasers identified therein.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any Property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding, for purposes hereof,
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business; (b) Dispositions of
inventory in the ordinary course of business; (c) Dispositions resulting from
the lease of terminal equipment or ATMs in the ordinary course of business of
members of the Consolidated Group; and (d) Dispositions of equipment or real
property to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property.

10



--------------------------------------------------------------------------------



 



     “Dollar” or “$” means the lawful currency of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such other
currency.
     “Domestic Borrowers” means (i) EWI, (ii) EPR and (iii) Designated Borrowers
that are identified as “Domestic Borrowers”.
     “Domestic Collateral Agent” means Bank of America in its capacity as
collateral agent for the holders of the Domestic Loan Obligations, the
guaranties relating thereto and the other secured obligations identified in the
collateral documents, and any successor in such capacity.
     “Domestic Collateral Documents” means the Domestic Security Agreement, the
Domestic Pledge Agreement and any other documents executed and delivered in
connection with the attachment and perfection of security interests granted to
secure the Obligations.
     “Domestic Credit Party” means any Credit Party that is organized under the
laws of any State of the United States or the District of Columbia.
     “Domestic Guarantors” means (a) EWI, (b) the Domestic Borrowers, (c) the
parties identified on the signature pages hereto as “Domestic Guarantors” and
(d) each Person who after the Closing Date becomes a Domestic Guarantor pursuant
to a Joinder Agreement or other documentation in form and substance reasonably
acceptable to the Administrative Agent, in each case together with their
respective successors and permitted assigns.
     “Domestic L/C Advance” means, with respect to each Domestic Revolving
Lender, such Lender’s funding of its participation in any Domestic L/C
Borrowing. All Domestic L/C Advances must be denominated in Dollars.
     “Domestic L/C Application” means an application and agreement for the
issuance or amendment of a Domestic Letter of Credit in the form from time to
time in use by the Domestic L/C Issuer.
     “Domestic L/C Borrowing” means any extension of credit resulting from a
drawing under any Domestic Letter of Credit that has not been reimbursed or
refinanced as a Borrowing of Domestic Revolving Loans. All Domestic L/C
Borrowings must be denominated in Dollars.
     “Domestic L/C Commitment” means, with respect to the Domestic L/C Issuer,
the commitment of the Domestic L/C Issuer to issue and to honor payment
obligations under Domestic Letters of Credit, and, with respect to each Domestic
Revolving Lender, the commitment of such Lender to purchase participation
interests in Domestic L/C Obligations up to such Lender’s Domestic Revolving
Commitment Percentage thereof.
     “Domestic L/C Credit Extension” means, with respect to any Domestic Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

11



--------------------------------------------------------------------------------



 



     “Domestic L/C Issuer” means (a) as to Existing Domestic Letters of Credit,
those lenders identified as an issuer on Schedule 2.03 and (b) Bank of America
in its capacity as issuer of Letters to Credit hereunder, together with its
successors in such capacity.
     “Domestic L/C Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Domestic Letters of Credit then outstanding,
assuming compliance with all requirements for drawings referenced therein, plus
(b) the aggregate amount of all Domestic L/C Unreimbursed Amounts, including
Domestic L/C Borrowings. For purposes of computing the amount available to be
drawn under any Domestic Letter of Credit, the amount of such Domestic Letter of
Credit shall be determined in accordance with Section 1.09. For all purposes of
this Credit Agreement, if on any date of determination a Domestic Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Domestic Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
     “Domestic L/C Sublimit” has the meaning provided in Section 2.01(a)(ii).
     “Domestic L/C Unreimbursed Amount” means an L/C Unreimbursed Amount in
respect of a Domestic Letter of Credit.
     “Domestic Letter of Credit” means each standby letter of credit issued
hereunder by the Domestic L/C Issuer. Domestic Letters of Credit may be issued
in Dollars.
     “Domestic Loan Obligations” means the Domestic Revolving Loan Obligations
and the Term Loans.
     “Domestic Pledge Agreement” means the pledge agreement dated as of the
Closing Date, and any other pledge agreement, given by the Domestic Credit
Parties, as pledgors, to the Domestic Collateral Agent, to secure any or all of
the Domestic Loan Obligations, guaranty obligations relating thereto and the
other secured obligations identified therein, in each case as the same may be
amended and modified from time to time.
     “Domestic Revolving Commitment” means, for each Domestic Revolving Lender,
the commitment of such Lender to make Domestic Revolving Loans (and to share in
Domestic Revolving Loan Obligations) hereunder.
     “Domestic Revolving Commitment Percentage” means, for each Domestic
Revolving Lender, a fraction (expressed as a percentage carried to the ninth
decimal place), the numerator of which is such Lender’s Domestic Revolving
Committed Amount and the denominator of which is the Aggregate Domestic
Revolving Committed Amount. The initial Domestic Revolving Commitment
Percentages are set out in Schedule 2.01.
     “Domestic Revolving Committed Amount” means, for each Domestic Revolving
Lender, the amount of such Lender’s Domestic Revolving Commitment. The initial
Domestic Revolving Committed Amounts are set out in Schedule 2.01.
     “Domestic Revolving Lenders” means those Lenders with Domestic Revolving
Commitments, together with their successors and permitted assigns. The initial
Domestic Revolving Lenders are identified on the signature pages hereto and are
set out in Schedule 2.01.
     “Domestic Revolving Loan” has the meaning provided in Section 2.01(a)(i).

12



--------------------------------------------------------------------------------



 



     “Domestic Revolving Loan Obligations” means the Domestic Revolving Loans,
the Domestic L/C Obligations and the Domestic Swingline Loans.
     “Domestic Revolving Notes” means the promissory notes, if any, given to
evidence the Domestic Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced. A form of Domestic Revolving Note
is attached as Exhibit 2.13-1.
     “Domestic Security Agreement” means the security agreement dated as of the
Closing Date given by the Domestic Credit Parties party thereto, as grantors, to
the Domestic Collateral Agent to secure the Domestic Loan Obligations, warranty
obligations relating thereto, and the other secured obligations identified
therein, and any other security agreement in favor of the Domestic Collateral
Agent to secure all or some portion of such obligations that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any State of the United States or the District of Columbia.
     “Domestic Swingline Commitment” means, with respect to the Domestic
Swingline Lender, the commitment of such Lender to make Domestic Swingline
Loans, and with respect to each Domestic Revolving Lender, the commitment of
such Lender to purchase participation interests in Domestic Swingline Loans.
     “Domestic Swingline Lender” means Bank of America in its capacity as such,
together with any successor in such capacity.
     “Domestic Swingline Loan” has the meaning provided in Section 2.01(a)(iii).
     “Domestic Swingline Note” means the promissory note given to evidence the
Domestic Swingline Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced. A form of Domestic Swingline Note is attached as
Exhibit 2.13-2.
     “Domestic Swingline Sublimit” has the meaning provided in Section
2.01(a)(iii).
     “Dutch Obligor” means any Borrower or any Guarantor incorporated in the
Netherlands.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “English Obligors” means any Borrower or any Guarantor organized and
existing under the laws of England and Wales.
     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises,

13



--------------------------------------------------------------------------------



 



licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “EPR” means Euronet Payments & Remittance, Inc., a North Carolina
corporation.
     “Equity Transactions” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with a
conversion of debt securities to equity, (c) in connection with a stock
incentive plan, stock option plan or other equity-based compensation plan or
arrangement; (d) in connection with any Acquisition permitted hereunder
(including, without limitation, the issuance of equity interests, including
Capital Stock, as consideration in connection with any acquisition permitted
hereunder, whether as original purchase consideration or in satisfaction of
subsequent earn-out obligations, and the sale of equity interests, including
Capital Stock, for the sole purpose of financing any acquisition permitted
hereunder), (e) in connection with the exercise of any option, warrant or any
other right to acquire Capital Stock or (f) of Capital Stock the proceeds of
which are used to make payments permitted on the Convertible Subordinated
Debentures in accordance with Section 8.10(b)(iii).
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with EWI within the meaning of Section 414(b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Internal Revenue
Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by EWI or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by EWI or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon EWI or any
ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Event of Default” has the meaning provided in Section 9.01.

14



--------------------------------------------------------------------------------



 



     “EWI” means Euronet Worldwide, Inc., a Delaware corporation, also being the
Domestic Borrower hereunder.
     “Excluded Property” means (a) unless reasonably requested by the Collateral
Agent or the Required Lenders on thirty (30) days’ prior written notice, any
personal Property (including motor vehicles) in respect of which perfection of a
Lien is not either (i) effected by filing one or more financing statements under
the UCC or (ii) effected by appropriate evidence of the Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (b) unless reasonably requested by the Collateral Agent or the
Required Lenders on thirty (30) days’ prior written notice, any leasehold
interests, (c) any Property that is subject to a Lien permitted under
Section 8.01(j) pursuant to documents that prohibit such Credit Party from
granting any other Liens in such Property and (d) any permit, lease, license,
contract or instrument now or hereafter in effect of a Credit Party if the grant
of a security interest in such permit, lease, license, contract or instrument in
a manner contemplated by this Credit Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
materially and adversely alter such Credit Party’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both).
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the applicable L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of the Borrowers hereunder, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located and (c) except as provided in
the following sentence, in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section 11.13), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to
Section 3.01(a). Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Foreign Obligor to any Lender
hereunder or under any other Credit Document, provided that such Lender shall
have complied with the last paragraph of Section 3.01(e).
     “Existing Credit Agreements” means, collectively, (a) that certain
$10,000,000 USD Credit Agreement, dated as of October 25, 2004, among EWI, as
borrower agent and borrower, Payspot, Inc., Euronet USA, Inc., Prepaid Concepts,
Inc., Call Processing, Inc. and each U.S. subsidiary from time to time party
thereto, as borrowers, Bank of America, as agent and a lender, and the lenders
from time to time party thereto, (b) that certain Credit Agreement, dated as of
October 25, 2004, among EWI, as borrower agent, E-Pay Holdings, LTD, as United
Kingdom borrower, and Delta Euronet GmbH, as German borrower, Bank of America,
as lender and agent, and the lenders from time to time party thereto, (c) that
Certain Credit Agreement, dated as of May 26, 2006, among EWI, as borrower
agent, Euronet Services India PVT LTD, as borrower, and Bank of America, as
lender and agent, and the lenders from time to time party thereto and (d) that
certain Loan and Security Agreement dated as of April 25, 2005, by and among
Ria, Ria Telecommunications, Inc., a Delaware corporation, and California Bank &
Trust, a California banking corporation (“CB&T”), as amended by the Assumption
and Amendment Agreement, dated as of December [___], 2005, by and among CB&T,
Ria and Continental Exchange Solutions.

15



--------------------------------------------------------------------------------



 



     “Existing Domestic Letters of Credit” means the letters of credit
outstanding on the Closing Date and identified as such on Schedule 2.03.
     “Existing F/X Letters of Credit” means the letters of credit outstanding on
the Closing Date and identified as such on Schedule 2.03.
     “Existing India Letters of Credit” means the letters of credit outstanding
on the Closing Date and identified as such on Schedule 2.03.
     “Existing Letters of Credit” means the Existing Domestic Letters of Credit,
the Existing F/X Letters of Credit and/or the Existing India Letters of Credit,
as appropriate.
     “Extraordinary Receipts” means the receipt by any member of the
Consolidated Group of any tax refunds (excluding (a) refunds of excise taxes
relating to the sale of prepaid wire line long distance and (b) mobile phone
airtime occurring prior to the date of this Credit Agreement and value added tax
refunds), indemnity payments (excluding such payments received relating to
Acquisitions occurring prior to the date hereof or permitted hereunder) or
pension reversions.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated November 21, 2006, among
EWI, the Administrative Agent and the Arranger.
     “First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.
     “Fixed LIBOR Base Rate” means, for such Interest Period, the rate per annum
equal to:
     (a) in the case of Loans denominated in India rupees, the rate published by
the National Stock Exchange (NSE) of India (sometimes referred to as the “MIBOR
Rate”); provided that if such rate is not available at such time for any reason,
then the “MIBOR Rate” shall be for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
India rupees for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the subject Loan being made, continued or
converted with a term equivalent to such Interest Period would be offered by the
Mumbai branch of Bank of America to major banks in the Mumbai interbank market
at their request at approximately 11:00 a.m. (Mumbai time) on the first day of
the commencement of such Interest Period; and
     (b) in all other cases, the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period,

16



--------------------------------------------------------------------------------



 



for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Fixed LIBOR Base Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Fixed LIBOR Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Fixed LIBOR Rate” means for any Interest Period with respect to a Fixed
LIBOR Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

         
Fixed LIBOR Rate =
  Fixed LIBOR Base Rate
 
1.00 — Fixed LIBOR Reserve Percentage    

     “Fixed LIBOR Rate Loan” means a Loan that bears interest at a rate based on
the Fixed LIBOR Rate. Fixed LIBOR Rate Loans may be denominated in Dollars,
Alternative Currencies or Rupees. All Loans denominated in an Alternative
Currency must be Fixed LIBOR Rate Loans.
     “Fixed LIBOR Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “eurocurrency liabilities”). The Fixed LIBOR Rate for each
outstanding Fixed LIBOR Rate Loan shall be adjusted automatically as of the
effective date of any change in the Fixed LIBOR Reserve Percentage.
     “Floating LIBOR Rate” means a fluctuating rate of interest set on the first
Business Day of each month equal to one (1) month London Interbank Offered Rate
as published in the “Money Rates” section of the Wall Street Journal (expressed
as a decimal and rounded upward if the number shown in the last decimal place is
5 or greater) adjusted from time to time in the sole discretion of the
Administrative Agent for then applicable reserve requirements, deposit insurance
assessment rates and other regulatory costs.
     “Floating LIBOR Rate Loans” means a Loan that bears interest at a rate
based on the Floating LIBOR Rate. Floating LIBOR Rate Loans may be denominated
in Dollars only.
     “Foreign Credit Party” means any Credit Party that is not a Domestic Credit
Party.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which EWI is resident for tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Obligor” means a Credit Party that is a Foreign Subsidiary.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

17



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Debt” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
     (b) all purchase money indebtedness (including indebtedness and obligations
in respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms and unpaid expenses accrued in the ordinary
course of business);
     (c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations; provided, that comfort letters
and guaranties given by EWI and other members of the Consolidated Group to
secure the performance obligations of members of the Consolidated Group in the
ordinary course of business consistent with past practice (including, without
limitation, those relating to prepaid mobile phone airtime, PIN inventory, PIN
accounts receivable or restricted cash accounts associated with the purchase or
sale of PINs or phone time) shall not constitute Funded Debt;
     (d) the Attributable Principal Amount of capital leases and Synthetic
Leases;
     (e) the Attributable Principal Amount of Securitization Transactions;
     (f) all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;
     (g) Support Obligations in respect of Funded Debt of another Person;
     (h) Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.
For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g).
     “F/X Borrowers” means (i) EFT Services Holding BV, a corporation organized
and existing under the laws of the Netherlands, (ii) e-pay Holdings LTD., a
corporation organized and existing under

18



--------------------------------------------------------------------------------



 



the laws of England and Wales, (iii) Delta Euronet GmbH, a corporation organized
and existing under the laws of Germany, and (iv) Designated Borrowers that are
identified as “F/X Borrowers”.
     “F/X Collateral Agent” means Bank of America, in its capacity as collateral
agent to secure the F/X Revolving Obligations, the guaranty obligations relating
thereto and the other secured obligations identified in the F/X Collateral
Documents.
     “F/X Collateral Documents” means the F/X Security Agreements, the F/X
Pledge Agreements and any other documents executed and delivered in connection
with the attachment and perfection of security interests granted to secure the
F/X Revolving Obligations.
     “F/X Guarantors” means (a) the Domestic Guarantors (including EWI and the
other Domestic Borrowers), (b) the F/X Borrowers and (c) each Person who gives a
Guaranty in regards to the F/X Obligations and (e) each Person who after the
Closing Date becomes a F/X Guarantor pursuant to a Joinder Agreement or other
documentation in form and substance reasonably acceptable to the Administrative
Agent, in each case together with their respective successors and permitted
assigns.
     “F/X L/C Advance” means, with respect to each F/X Revolving Lender, such
Lender’s funding of its participation in any F/X L/C Borrowing. All F/X L/C
Advances must be denominated in Dollars or Alternative Currencies.
     “F/X L/C Application” means an application and agreement for the issuance
or amendment of a F/X Letter of Credit in the form from time to time in use by
the F/X L/C Issuer.
     “F/X L/C Borrowing” means any extension of credit resulting from a drawing
under any F/X Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of F/X Revolving Loans. All F/X L/C Borrowings must be denominated in
Dollars or Alternative Currencies.
     “F/X L/C Commitment” means, with respect to the F/X L/C Issuer, the
commitment of the F/X L/C Issuer to issue and to honor payment obligations under
F/X Letters of Credit, and, with respect to each F/X Revolving Lender, the
commitment of such Lender to purchase participation interests in F/X L/C
Obligations up to such Lender’s F/X Revolving Commitment Percentage thereof.
     “F/X L/C Credit Extension” means, with respect to any F/X Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
     “F/X L/C Issuer” means (a) as to Existing F/X Letters of Credit, those
lenders identified as an issuer on Schedule 2.03 and (b) Bank of America in its
capacity as issuer of Letters to Credit hereunder, together with its successors
in such capacity.
     “F/X L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under F/X Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all F/X L/C Unreimbursed Amounts, including F/X L/C
Borrowings. For purposes of computing the amount available to be drawn under any
F/X Letter of Credit, the amount of such F/X Letter of Credit shall be
determined in accordance with Section 1.09. For all purposes of this Credit
Agreement, if on any date of determination an F/X Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such F/X Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
     “F/X L/C Sublimit” has the meaning provided in Section 2.01(b)(ii).

19



--------------------------------------------------------------------------------



 



     “F/X L/C Unreimbursed Amount” means an L/C Unreimbursed Amount in respect
of a F/X Letter of Credit.
     “F/X Letter of Credit” means each standby letter of credit issued hereunder
by the F/X L/C Issuer. F/X Letters of Credit may be issued in Dollars or
Alternative Currencies.
     “F/X Loan Obligations” means the F/X Revolving Loan Obligations.
     “F/X Obligations” means all Obligations of the F/X Borrowers and their
subsidiaries.
     “F/X Pledge Agreements” means the pledge agreements given to secure the F/X
Obligations in accordance with the provisions of Section 7.14(a)(ii), the
guaranty obligations relating thereto and the other secured obligations
identified therein, in each case as may be amended and modified from time to
time.
     “F/X Revolving Commitment” means, for each F/X Revolving Lender, the
commitment of such Lender to make F/X Revolving Loans (and to share in F/X
Revolving Loan Obligations) hereunder.
     “F/X Revolving Commitment Percentage” means, for each F/X Revolving Lender,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Lender’s F/X Revolving Committed Amount and the
denominator of which is the Aggregate F/X Revolving Committed Amount. The
initial F/X Revolving Commitment Percentages are set out in Schedule 2.01.
     “F/X Revolving Committed Amount” means, for each F/X Revolving Lender, the
amount of such Lender’s F/X Revolving Commitment. The initial F/X Revolving
Committed Amounts are set out in Schedule 2.01.
     “F/X Revolving Lenders” means those Lenders with F/X Revolving Commitments,
together with their successors and permitted assigns. The initial F/X Revolving
Lenders are identified on the signature pages hereto and are set out in
Schedule 2.01.
     “F/X Revolving Loan” has the meaning provided in Section 2.01(b).
     “F/X Revolving Loan Obligations” means the F/X Revolving Loans and the F/X
L/C Obligations.
     “F/X Revolving Notes” means the promissory notes, if any, given to evidence
the F/X Revolving Loans, as amended, restated, modified, supplemented, extended,
renewed or replaced. A form of F/X Revolving Note is attached as Exhibit 2.13-3.
     “F/X Security Agreement” means those security agreements, parallel debt
agreements and other similar agreements or instruments given by a Credit Party,
as grantor to the F/X Collateral Agent, to secure any or all of the F/X
Obligations, guaranty obligations relating thereto and the other secured
obligations identified therein, as the same may be amended and modified from
time to time.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, subject to the provisions of
Section 1.03.

20



--------------------------------------------------------------------------------



 



     “German Obligor” means any Borrower or any Guarantor incorporated in
Germany.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantors” means the Domestic Guarantors, the F/X Guarantors and/or the
India Guarantors.
     “Guaranty” means (a) the guaranty provided pursuant to Article IV hereof,
(b) any guaranty payment of the Domestic Loan Obligations, (c) any guaranty of
the F/X Revolving Obligations, (c) any guaranty of the India Revolving
Obligations and/or (d) any other guaranty agreement given by any Person pursuant
to the terms hereof, in each case as the same may be amended and modified from
time to time.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning provided in Section 2.03(c)(i).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all Funded Debt;
     (b) all contingent obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
     (c) net obligations under any Swap Contract;
     (d) Support Obligations in respect of Indebtedness of another Person; and
     (e) Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.
For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).
     “Incremental Credit Facilities” has the meaning provided in
Section 2.01(e).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.

21



--------------------------------------------------------------------------------



 



     “Indemnitees” has the meaning provided in Section 11.04.
     “India Borrower” means Euronet Services India Pvt. Ltd., a corporation
organized and existing under the laws of India.
     “India Collateral Agent” means Bank of America, N.A., acting through its
branch in Mumbai, India, in its capacity as collateral agent to secure the India
Revolving Obligations, the guaranty obligations relating thereto and the other
secured obligations identified in the India Collateral Documents.
     “India Collateral Documents” means the India Security Agreements, the India
Pledge Agreements and any other documents executed and delivered in connection
with the attachment and perfection of security interests granted to secure the
India Revolving Obligations.
     “India Guarantors” means (a) the Domestic Guarantors (including EWI and the
other Domestic Borrowers), (b) the F/X Guarantors, (c) the India Borrowers (if
there is more than one such Borrower), (d) the parties identified on the
signature pages hereto as “India Guarantors” and (e) each Person who after the
Closing Date becomes a India Guarantor pursuant to a Joinder Agreement or other
documentation in form and substance reasonably acceptable to the Administrative
Agent, in each case together with their respective successors and permitted
assigns.
     “India L/C Advance” means, with respect to each India Revolving Lender,
such Lender’s funding of its participation in any India L/C Borrowing. All India
L/C Advances must be denominated in Rupees.
     “India L/C Application” means an application and agreement for the issuance
or amendment of a India Letter of Credit in the form from time to time in use by
the India L/C Issuer.
     “India L/C Borrowing” means any extension of credit resulting from a
drawing under any India Letter of Credit that has not been reimbursed or
refinanced as a Borrowing of India Revolving Loans. All India L/C Borrowings
must be denominated in Rupees.
     “India L/C Commitment” means, with respect to the India L/C Issuer, the
commitment of the India L/C Issuer to issue and to honor payment obligations
under India Letters of Credit, and, with respect to each India Revolving Lender,
the commitment of such Lender to purchase participation interests in India L/C
Obligations up to such Lender’s India Revolving Commitment Percentage thereof.
     “India L/C Credit Extension” means, with respect to any India Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
     “India L/C Issuer” means (a) as to Existing India Letters of Credit, those
lenders identified as an issuer on Schedule 2.03 and (b) Bank of America in its
capacity as issuer of Letters to Credit hereunder, together with its successors
in such capacity.
     “India L/C Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under India Letters of Credit then outstanding,
assuming compliance with all requirements for drawings referenced therein, plus
(b) the aggregate amount of all India L/C Unreimbursed Amounts, including India
L/C Borrowings. For purposes of computing the amount available to be drawn under
any India Letter of Credit, the amount of such India Letter of Credit shall be
determined in accordance with Section 1.09. For all purposes of this Credit
Agreement, if on any date of determination an India Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such India Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

22



--------------------------------------------------------------------------------



 



     “India L/C Sublimit” has the meaning provided in Section 2.01(c)(ii).
     “India L/C Unreimbursed Amount” means an L/C Unreimbursed Amount in respect
of an India Letter of Credit.
     “India Letter of Credit” means each standby letter of credit issued
hereunder by the India L/C Issuer. India Letters of Credit may be issued in
Rupees.
     “India Obligations” means the Obligations of the India Borrower and its
subsidiaries.
     “India Pledge Agreements” means the pledge agreements given to secure the
India Obligations in accordance with the provisions of Section 7.14(a)(ii), the
guaranty obligations relating thereto and the other secured obligations
identified therein, in each case as may be amended and modified from time to
time.
     “India Revolving Commitment” means, for each India Revolving Lender, the
commitment of such Lender to make India Revolving Loans (and to share in India
Revolving Loan Obligations) hereunder.
     “India Revolving Commitment Percentage” means, for each India Revolving
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Lender’s India Revolving Committed Amount
and the denominator of which is the Aggregate India Revolving Committed Amount.
The initial India Revolving Commitment Percentages are set out in Schedule 2.01.
     “India Revolving Committed Amount” means, for each India Revolving Lender,
the amount of such Lender’s India Revolving Commitment. The initial India
Revolving Committed Amounts are set out in Schedule 2.01.
     “India Revolving Lenders” means those Lenders with India Revolving
Commitments, together with their successors and permitted assigns. The initial
India Revolving Lenders are identified on the signature pages hereto and are set
out in Schedule 2.01.
     “India Revolving Loan” has the meaning provided in Section 2.01(c)(i).
     “India Revolving Loan Obligations” means the India Revolving Loans and the
India L/C Obligations.
     “India Revolving Notes” means the promissory notes, if any, given to
evidence the India Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced. A form of India Revolving Note is
attached as Exhibit 2.13-4.
     “India Security Agreement” means those security agreements, parallel debt
agreements and other similar agreements or instruments given by a Credit Party,
as grantor to the India Collateral Agent, to secure any or all of the India
Obligations, guaranty obligations relating thereto and the other secured
obligations identified therein, as the same may be amended and modified from
time to time.
     “Information” has the meaning specified in Section 11.07.
     “Interest Payment Date” means, (a) as to any Base Rate Loan and any
Floating LIBOR Rate Loan (including Swingline Loans), the last Business Day of
each March, June, September and December, the

23



--------------------------------------------------------------------------------



 



Revolving Termination Date and the date of the final principal amortization
payment on any Term Loan and, in the case of any Swingline Loan, any other dates
as may be mutually agreed upon by the applicable Borrowers and the Swingline
Lender, and (b) as to any Fixed LIBOR Rate Loan, the last Business Day of each
Interest Period for such Loan, the date of repayment of principal of such Loan,
the Revolving Termination Date and the date of the final principal amortization
payment on any Term Loan, and in addition, where the applicable Interest Period
exceeds three months, the date every three months after the beginning of such
Interest Period. If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day.
     “Interest Period” means, as to each Fixed LIBOR Rate Loan, the period
commencing on the date such Fixed LIBOR Rate Loan is disbursed or converted to
or continued as a Fixed LIBOR Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its Loan
Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
     (c) no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Termination Date; and
     (d) no Interest Period with respect to any Term Loan shall extend beyond
any principal amortization payment date, except to the extent that the portion
of such Loan comprised of Fixed LIBOR Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due.
     “Internal Revenue Code” means the Internal Revenue Code of 1986.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
     “Involuntary Disposition” means the receipt by any member of the
Consolidated Group of any cash insurance proceeds or condemnation awards payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of its Property.
     “IP Rights” has the meaning provided in Section 6.20.

24



--------------------------------------------------------------------------------



 



     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).
     “Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by a Borrower (or any Subsidiary) and the
applicable L/C Issuer (or in favor of the applicable L/C Issuer), relating to
such Letter of Credit.
     “Joinder Agreement” means (a) with respect to any Domestic Guarantor, a
joinder agreement substantially in the form of Exhibit 7.13 executed and
delivered in accordance with the provisions of Section 7.13 and (b) with respect
to any F/X guarantor or any India Guarantor, a joinder agreement reasonably
acceptable to the Administrative Agent.
     “Judgment Currency” has the meaning provided in Section 11.18.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
     “L/C Advance” means a Domestic L/C Advance, a F/X L/C Advance and/or an
India L/C Advance, as appropriate.
     “L/C Application” means a Domestic L/C Application, a F/X L/C Application
and/or an India L/C Application, as appropriate.
     “L/C Borrowing” means a Domestic L/C Borrowing, a F/X L/C Borrowing and/or
an India L/C Borrowing, as appropriate.
     “L/C Commitment” means the Domestic L/C Commitment, the F/X L/C Commitment
and/or the India L/C Commitment, as appropriate.
     “L/C Credit Extension” means a Domestic L/C Credit Extension, a F/X L/C
Credit Extension and/or an India L/C Credit Extension, as appropriate.
     “L/C Expiration Date” means the day that is seven days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).
     “L/C Issuer” means the Domestic L/C Issuer, the F/X L/C Issuer and/or the
India L/C Issuer, as appropriate.
     “L/C Obligations” means the Domestic L/C Obligations, the F/X L/C
Obligations and/or the India L/C Obligations, as appropriate.

25



--------------------------------------------------------------------------------



 



     “L/C Sublimit” means the Domestic L/C Sublimit, the F/X L/C Sublimit and/or
the India L/C Sublimit, as appropriate.
     “L/C Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).
     “Lender Joinder Agreement” means a joinder agreement, substantially in the
form of Exhibit 2.01, executed and delivered in accordance with the provisions
of Section 2.01(f).
     “Lenders” means the Domestic Revolving Lenders, the F/X Revolving Lenders,
the India Revolving Lenders and/or the Tranche B Term Lenders, as appropriate.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender set forth in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
     “Letter of Credit” means a Domestic Letter of Credit, a F/X Letter of
Credit and/or an India Letter of Credit, as appropriate.
     “Letter of Credit Fee” has the meaning provided in Section 2.09(b)(i).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
     “LIBOR Rate” means a Fixed LIBOR Rate or Floating LIBOR Rate, or both, as
appropriate.
     “LIBOR Rate Loans” means a Fixed LIBOR Rate Loan or Floating LIBOR Rate
Loan, or both, as appropriate.
     “Loan Notice” means a notice of (a) a Borrowing of Loans (including
Swingline Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Fixed LIBOR Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.
     “Loan Obligations” means the Revolving Loan Obligations and the Term Loans.
     “Loans” means any Revolving Loan and/or any Term Loan, and the Fixed LIBOR
Rate Loans, Floating LIBOR Rate Loans and Base Rate Loans comprising such Loans.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Consolidated Group taken as a whole; (b) a material impairment of the ability of
any Credit Party to perform its obligations under any Credit Document to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or the enforceability against any Credit Party of any Credit
Document to which it is a party.

26



--------------------------------------------------------------------------------



 



     “Material Domestic Subsidiary” means any Domestic Subsidiary which becomes,
or is required to become, a Guarantor in accordance with the provisions of
Section 7.13(a).
     “Material First-Tier Foreign Subsidiary” means each First-Tier Foreign
Subsidiary that is a Material Foreign Subsidiary.
     “Material Foreign Subsidiary” means (i) each of the Specified Material
Foreign Subsidiaries, and (ii) any other Foreign Subsidiary which becomes, or is
required to become, a Guarantor in accordance with the provisions of
Section 7.13(b).
     “Material Subsidiary” means a Material Domestic Subsidiary and/or Material
Foreign Subsidiary, as appropriate.
     “Mobile Network Trust Arrangement” means (i) the arrangements, whether
registered or unregistered, between e-Pay Limited, the Law Debenture Trust
Corporation plc and certain mobile telephone networks in the United Kingdom,
including Orange, Vodafone, O2, Virgin Mobile and T-Mobile pursuant to which
e-pay Limited collects fees for mobile telephone top-ups, holds cash and
accounts for, and distributes cash amounts to, such networks and itself, and
(ii) any other similar arrangements entered into from time to time.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which EWI or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     “Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Disposition, Debt Transaction, Equity Transaction or Securitization
Transaction, net of (a) direct costs (including legal, accounting and investment
banking fees, sales commissions and underwriting discounts) and (b) estimated
taxes paid or payable as a result thereof. For purposes hereof, “Net Cash
Proceeds” includes any cash or Cash Equivalents received upon the disposition of
any non-cash consideration received by any member of the Consolidated Group in
any Disposition, Debt Transaction, Equity Transaction or Securitization
Transaction.
     “Non-Consenting Lender” has the meaning provided in Section 11.13.
     “Non-Extension Notice Date” has the meaning provided in
Section 2.03(b)(iii).
     “Non-Guarantor Domestic Subsidiary” has the meaning provided in Section
7.13(a).
     “Non-Guarantor F/X Subsidiary” has the meaning provided in Section 7.13(b).
     “Non-Guarantor India Subsidiary” has the meaning provided in
Section 7.13(c).
     “Non-Reinstatement Deadline” has the meaning provided in
Section 2.03(b)(iv).
     “Notes” means the Revolving Notes, the Swingline Notes and the Term Loan
Notes.
     “Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to

27



--------------------------------------------------------------------------------



 



any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Swap Contract between any Credit
Party and any Lender or Affiliate of a Lender to the extent permitted hereunder
and (c) all obligations under any Treasury Management Agreement between any
Credit Party and any Lender or Affiliate of a Lender.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.
     “Outstanding Amount” means (i) with respect to Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; (ii) with respect to Swingline Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Swingline Loans occurring on such date; and (iii) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by a Borrower of L/C Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable L/C
Issuer, or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in any other currency, the rate of interest per annum at which
overnight deposits in any other currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by a branch or Affiliate of Bank of America in the applicable
offshore interbank market for such currency to major banks in such interbank
market.
     “Participant” has the meaning specified in Section 11.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “Patriot Act” has the meaning provided in Section 11.17.
     “PBGC” means the Pension Benefit Guaranty Corporation.

28



--------------------------------------------------------------------------------



 



     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by EWI or any ERISA
Affiliate or to which EWI or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Acquisitions” means any Acquisition that satisfies the following
conditions:
     (a) in the case of Acquisitions of an enterprise, an entity or property
located in an Approved Jurisdiction , EWI can demonstrate that after giving
effect thereto on a Pro Forma Basis, (i) the Consolidated Total Leverage Ratio
and Consolidated Senior Secured Leverage Ratio will each be 0.25 less than the
maximum permitted under Section 8.13(b) and (c) hereunder, and (ii) it will be
in compliance with the other financial covenants in Section 8.13;
     (b) in the case of Acquisitions of an enterprise, an entity or property any
part of which is not located in an Approved Jurisdiction, (i) that portion of
the enterprise, entity or property that is the subject of such Acquisition (or
series of related Acquisitions) that is not located in an Approved Jurisdiction
will not exceed $15 million, (ii) the aggregate amount of all such enterprises,
entities or properties not located in an Approved Jurisdiction Acquired in any
calendar year will not exceed $30 million, and (iii) EWI can demonstrate
compliance with the financial covenants in Section 8.13 after giving effect
thereto on a Pro Forma Basis;
     (c) in the case of an Acquisition of Capital Stock, the board of directors
(or other comparable governing body) of the subject party shall have approved
the Acquisition; and
     (d) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto on a Pro Forma
Basis, and not less than five days before consummation of the Acquisition, a
Responsible Officer of EWI shall provide a compliance certificate, in form and
detail satisfactory to the Administrative Agent.
     “Permitted Dispositions” means:
     (a) Dispositions by and between members of the Consolidated Group, provided
that such Dispositions are made for fair value or, if not for fair value, the
difference would constitute an Investment permitted under Section 8.02;
     (b) a sale and lease back of ATM machines or POS terminals in the ordinary
course of business when such sale and leaseback is entered into in connection
with an agreement between any member of the Consolidated Group and a customer
for the provision of services, such as the outsourced operation of the ATMs or
POS terminals or the licensing and maintenance of software for the operation of
such ATMs or POS terminals; and
     (c) other Dispositions by the members of the Consolidated Group in any
fiscal year in an aggregate amount (calculated using book value) of up to five
percent (5%) of total tangible assets for the Consolidated Group as of the last
day of the immediately preceding fiscal year, provided that no Default or Event
of Default shall exist and be continuing immediately before or immediately after
giving effect thereto on a Pro Forma Basis.
     “Permitted Liens” means Liens permitted pursuant to Section 8.01.

29



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by EWI or, with respect to any such plan that
is subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any
ERISA Affiliate.
     “Platform” has the meaning provided in Section 7.02.
     “Pledge Agreement” means the Domestic Pledge Agreements, the F/X Pledge
Agreements and the India Pledge Agreements.
     “Prepaid Processing Segment” means the reportable “Prepaid Processing”
segment as referenced and reported in Form 10-K and Form 10-Q filed by EWI with
the SEC.
     “Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage” and determining compliance with the financial covenants hereunder,
that such transaction shall be deemed to have occurred as of the first day of
the period of four consecutive fiscal quarters ending as of the end of the most
recent fiscal quarter for which annual or quarterly financial statements shall
have been delivered in accordance with the provisions hereof. Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of any Disposition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Disposition shall be excluded to the extent relating to any
period prior to the date thereof and (ii) Indebtedness paid or retired in
connection with such Disposition shall be deemed to have been paid and retired
as of the first day of the applicable period; and (b) in the case of any
Acquisition, merger or consolidation, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject thereof shall be included to the extent relating to any
period prior to the date thereof and (ii) Indebtedness incurred in connection
with such Acquisition, merger or consolidation, shall be deemed to have been
incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period assuming prevailing interest rates
hereunder).
     “Property” means an interest of any kind in any property or asset, whether
real, personal or mixed, and whether tangible or intangible.
     “Public Lender” has the meaning specified in Section 7.02.
     “Qualifying Lender” shall mean a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Credit Document
and is:
     (a) a Lender: (i) which is a bank (as defined for the purpose of section
349 of the Taxes Act) making an advance under a Credit Document; or (ii) in
respect of an advance made under a Credit Document by a person that was a bank
(as defined for the purpose of section 349 of the Taxes Act) at the time that
that advance was made, and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or
     (b) a Lender which is: (i) a company resident in the United Kingdom for
United Kingdom tax purposes; (ii) a partnership each member of which is: (aa) a
company so resident in the United Kingdom; or (bb) a company not so resident in
the United Kingdom which carries

30



--------------------------------------------------------------------------------



 



on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (for the purposes of
section 11(2) of the Taxes Act) the whole of any share of interest payable in
respect of that advance that falls to it by reason of sections 114 and 115 of
the Taxes Act; (iii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account interest payable in respect of that advance in
computing the chargeable profits (for the purposes of section 11(2) of the Taxes
Act) of the company; or;
     (c) a Treaty Lender.
     “Register” has the meaning provided in Section 11.07(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
     “Repurchase Date” has the meaning provided in Section 2.06(b)(vi).
     “Request for Credit Extension” means (a) with respect to a Borrowing of
Loans (including Swingline Loans) or the conversion or continuation of Loans, a
Loan Notice and (b) with respect to an L/C Credit Extension, a L/C Application.
     “Required Domestic Revolving Lenders” means, as of any date of
determination, Lenders having more than 50% of the Aggregate Domestic Revolving
Commitments, or if the Domestic Revolving Commitments have expired or been
terminated, Lenders holding in the aggregate more than 50% of the Domestic
Revolving Loan Obligations (including, in each case, the aggregate amount of
each Lender’s risk participation and funded participation in Domestic L/C
Obligations and Domestic Swingline Loans); provided that the commitments of, and
the portion of the Domestic Revolving Loan Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of “Required Domestic Revolving Lenders”.
     “Required F/X Revolving Lenders” means, as of any date of determination,
Lenders having more than 50% of the Aggregate F/X Revolving Commitments, or if
the F/X Revolving Loan Commitments have expired or been terminated, Lenders
holding in the aggregate more than 50% of the F/X Revolving Loan Obligations
(including, in each case, the aggregate amount of each Lender’s risk
participation and funded participation in F/X L/C Obligations); provided that
the commitments of, and the portion of the F/X Revolving Loan Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of “Required F/X Revolving Lenders”.
     “Required India Revolving Lenders” means, as of any date of determination,
Lenders having more than 50% of the Aggregate India Revolving Commitments, or if
the India Revolving Commitments have expired or been terminated, Lenders holding
in the aggregate more than 50% of the India Revolving Loan Obligations
(including, in each case, the aggregate amount of each Lender’s risk
participation and funded participation in India L/C Obligations); provided that
the commitments of, and the portion of the India Revolving Loan Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of “Required India Revolving Lenders”.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitments shall have
expired or been terminated, Lenders

31



--------------------------------------------------------------------------------



 



holding in the aggregate more than 50% of the Loan Obligations (including, in
each case, the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans); provided that the
commitments of, and the portion of the Loan Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Required Revolving Lenders” means, as of any date of determination,
Lenders having more than 50% of the Aggregate Revolving Commitments or, if the
Revolving Commitments shall have expired or been terminated, Lenders holding
more than 50% of the aggregate principal amount of Revolving Loan Obligations
(including, in each case, the aggregate principal amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swingline Loans);
provided that the Revolving Commitment of, and the portion of Revolving Loan
Obligations held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.
     “Required Tranche B Term Lenders” means, as of any date of determination,
Lenders holding more than 50% of the aggregate principal amount of Tranche B
Term Loan Commitments; provided that the Tranche B Term Loan Commitments held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Tranche B Term Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Credit Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
     “Restricted Payments” means (i) any dividend or other distribution (whether
in cash, securities or other property) by EWI in respect of its Capital Stock,
or any payment (whether in cash, securities or other property) including any
sinking fund payment or similar deposit, for or on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of EWI or any option, warrant or other right to acquire such Capital Stock
of EWI, and (ii) the prepayment, purchase or redemption of the Convertible
Debentures or any other Subordinated Debt of the Consolidated Group prior to
scheduled maturity.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Fixed LIBOR Rate Loan denominated
in a currency other than Dollars, (ii) each date of a continuation of a Fixed
LIBOR Rate Loan denominated in a currency other than Dollars pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the respective Required Lenders shall require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in a currency other than Dollars, (ii) each date of
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the applicable L/C Issuer under any Letter of Credit denominated
in a currency other than Dollars, (iv) in the case of the Existing Letters of
Credit, the Closing Date and (v) such additional dates as the Administrative
Agent or the applicable L/C Issuer shall determine or the respective Required
Lenders shall require.
     “Revolving Commitment Percentage” means the Domestic Revolving Commitment
Percentage, the F/X Revolving Commitment Percentage and/or the India Revolving
Commitment Percentage, as appropriate.
     “Revolving Commitments” means the Domestic Revolving Commitments (including
the Domestic L/C Commitment and the Domestic Swingline Commitment), the F/X
Revolving Commitments

32



--------------------------------------------------------------------------------



 



(including the F/X L/C Commitment) and the India Revolving Commitments
(including the India L/C Commitment).
     “Revolving Committed Amount” means the Domestic Revolving Committed Amount,
the F/X Revolving Committed Amount and/or the India Revolving Committed Amount.
     “Revolving Lenders” means the Domestic Revolving Lenders, the F/X Revolving
Lenders and/or the India Revolving Lenders, as appropriate.
     “Revolving Loan Obligations” means the Domestic Revolving Loan Obligations,
the F/X Revolving Loan Obligations and/or the India Revolving Loan Obligations.
     “Revolving Loans” means the Domestic Revolving Loans, the F/X Revolving
Loans and/or the India Revolving Loans, as appropriate.
     “Revolving Notes” means the Domestic Revolving Notes, the F/X Revolving
Notes and/or the India Revolving Notes.
     “Revolving Termination Date” means April 4, 2012.
     “RIA” means RIA Envia, Inc., a New York corporation.
     “RIA Acquisition Agreement” means the Stock Purchase Agreement, entered
into as of November 21, 2006, by and among EPR, EWI, the Fred Kunik Family
Trust, a California trust, and the Irving Barr Living Trust, a California living
trust.
     “Rupee” means the lawful currency of India.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in currencies other than Dollars, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant currency.
     “Screen Rate” means, for any Interest Period:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period; or
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to

33



--------------------------------------------------------------------------------



 



such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.
     “Security Agreement” means the Domestic Security Agreement, the F/X
Security Agreement and the India Security Agreement.
     “Special Notice Currency” means at any time a currency other than Dollars,
other than the currency of a country that is a member of the Organization for
Economic Cooperation and Development at such time located in North America or
Europe.
     “Specified Material Foreign Subsidiaries” means each of the F/X Borrowers,
Bankomat 24/Euronet Sp.z.o.o., incorporated in Poland, Euronet Services GMBH,
existing under the laws of Germany, e-pay Limited, existing under the laws of
England and Wales, e-pay Australia Pty Ltd, existing under the laws of New South
Wales, Australia, Euronet Adminisztracios Szolgaltato Kft., existing under the
laws of Hungary, and Euronet Banktechnikai Szolgaltato Kft., existing under the
laws of Hungary.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the applicable L/C Issuer, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable L/C Issuer may obtain such spot rate
from another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in a currency other than Dollars.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subordinated Debt” means (i) the Convertible Subordinated Debentures, and
(ii) any Indebtedness that by its terms is expressly subordinated in right of
payment to the prior payment of the Loan Obligations hereunder on terms and
conditions, and evidenced by documentation, satisfactory to the Administrative
Agent and the Required Lenders.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of EWI.

34



--------------------------------------------------------------------------------



 



     “Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that “Support
Obligation” shall not include obligations relating to the endorsement of checks,
drafts or other items for collection in the ordinary course of business. The
amount of any Support Obligations shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Support Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swingline Borrowing” means a borrowing of a Swingline Loan hereunder.
     “Swingline Commitment” means the Domestic Swingline Commitment and/or any
other commitments to make Swingline Loans established in respect of other
Revolving Commitments hereunder.

35



--------------------------------------------------------------------------------



 



     “Swingline Lender” means (i) the Domestic Swingline Lender, in the case of
Domestic Swingline Loans, and (ii) the lender identified as the swingline lender
in the case of any other Swingline Loans established hereunder.
     “Swingline Loans” means the Domestic Swingline Loans and/or any other
swingline loan established in respect of the other Revolving Commitments
hereunder.
     “Swingline Notes” means the Domestic Swingline Note and/or any other
promissory notes given to evidence Swingline Loans hereunder.
     “Swingline Sublimit” means the Domestic Swingline Sublimit and/or any other
sublimit for other swingline loans established hereunder.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Tax Confirmation” shall mean a confirmation by the Administrative Agent,
Lender or L/C Issuer, as applicable, that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Credit Document
is either: (a) a company resident in the United Kingdom for United Kingdom tax
purposes; (b) a partnership each member of which is: (i) a company so resident
in the United Kingdom; or (ii) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (for the
purposes of section 11(2) of the Taxes Act) the whole of any share of interest
payable in respect of that advance that falls to it by reason of sections 114
and 115 of the Taxes Act; or (c) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account interest payable in respect of that advance in
computing the chargeable profits (for the purposes of section 11(2) of the Taxes
Act) of that company.
     “Tax Deduction” shall mean a deduction or withholding for or on account of
Taxes from a payment under a Credit Document or Swap Contract.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Taxes Act” shall mean the Income and Corporation Taxes Act 1988.
     “Term Loan” means the Tranche B Term Loan and any term loan established
under the Incremental Credit Facilities.
     “Term Loan Commitments” means (i) the Tranche B Term Loan Commitments, and
(ii) any term loan commitments established under the Incremental Credit
Facilities, provided that in any such case, at any time after funding of the
respective term loan, determinations of “Required Lenders” and required

36



--------------------------------------------------------------------------------



 



lenders for the particular tranche of term loan thereby established shall be
based on the Outstanding Amount of the term loan.
     “Term Loan Notes” means the Tranche B Term Loan Note and any other
promissory notes given to evidence Term Loans hereunder.
     “Tranche B Term Lender” means those Lenders with Tranche B Term Loan
Commitments, together with their successors and permitted assigns. The initial
Domestic Revolving Lenders are identified on the signature pages hereto and are
set out in Schedule 2.01.
     “Tranche B Term Loan” has the meaning provided in Section 2.01(d).
     “Tranche B Term Loan Commitment” means, for each Tranche B Term Lender, the
commitment of such Lender to make a portion of the Tranche B Term Loan
hereunder; provided that, at any time after funding of the Tranche B Term Loan,
determinations of “Required Lenders” and “Required Tranche B Term Lenders” shall
be based on the Outstanding Amount of the Tranche B Term Loan.
     “Tranche B Term Loan Commitment Percentage” means, for each Tranche B Term
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is, prior to funding of the Tranche B Term Loan,
such Lender’s Tranche B Term Loan Committed Amount, and after funding of the
Tranche B Term Loan, is the principal amount of such Lender’s Tranche B Term
Loan, and the denominator of which is, prior to funding of the Tranche B Term
Loan, the aggregate principal amount of the Tranche B Term Loan Commitments, and
after funding of the Tranche B Term Loan, the Outstanding Amount of the Tranche
B Term Loan. The initial Tranche B Term Loan Commitment Percentages are set out
in Schedule 2.01.
     “Tranche B Term Loan Committed Amount” means, for each Tranche B Term
Lender, the amount of such Lender’s Tranche B Term Loan Commitment. The initial
Tranche B Term Loan Committed Amounts are set out in Schedule 2.01.
     “Tranche B Term Loan Note” means the promissory notes substantially in the
form of Exhibit 2.13-5, if any, given to evidence the Tranche B Term Loans, as
amended, restated, modified, supplemented, extended, renewed or replaced.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.
     “Treaty Lender” shall mean a Lender which (a)is treated as a resident of a
Treaty State for the purposes of the Treaty and (b) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected.
     “Treaty State” shall mean a jurisdiction having a double taxation agreement
(a Treaty) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
     “Type” means, with respect to any Revolving Loan or any Term Loan, its
character as a Base Rate Loan, a Floating LIBOR Rate Loan or a Fixed LIBOR Rate
Loan.

37



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code in effect in any applicable
jurisdiction from time to time.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
     “United States” or “U.S.” means the United States of America.
     “Wholly Owned” means, with respect to any direct or indirect Subsidiary of
any Person, that 100% of the Capital Stock with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

     1.02 Interpretive Provisions.
     With reference to this Credit Agreement and each other Credit Document,
unless otherwise specified herein or in such other Credit Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
“Articles”, “Sections”, “Exhibits” and “Schedules” shall be construed to refer
to articles and sections of, and exhibits and schedules to, the Credit Document
in which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.
     (d) In this Agreement, where it relates to a Dutch Obligor, a reference to:

38



--------------------------------------------------------------------------------



 



  (i)   a winding-up, administration or dissolution includes a Dutch Obligor
being:

      (A) declared bankrupt (failliet verklaard); or         (B) dissolved
(ontbonden);

  (ii)   a moratorium or rearrangement includes surseance van betaling;    
(iii)   insolvency includes a bankruptcy, a moratorium, the issue of a notice
under section 36(2) of the Dutch 1990 Tax Collection Act (Invorderingswet 1990)
and emergency regulations (noodregeling) under the Dutch Financial Supervision
Act (Wet op het Financieel Toezicht);     (iv)   a trustee in bankruptcy
includes a curator;     (v)   an administrator includes a bewindvoerder;    
(vi)   “security” includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), right of retention (recht
van retentie), right to reclaim goods (recht van reclame), and, in general, any
right in rem (beperkt recht), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht);     (vii)   an attachment includes a
beslag; and     (viii)   a subsidiary includes a dochtermaatschappij as defined
in Article 2:24a of the Dutch Civil Code.


     1.03 Accounting Terms and Provisions.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
referenced in Section 5.01(c), except as otherwise specifically prescribed
herein.
     (b) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Percentage”
and (ii) compliance with the financial covenants shall be made on a Pro Forma
Basis.
     (c) EWI will provide a written summary of material changes in GAAP or in
the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b). If at any time any
change in GAAP or in the consistent application thereof would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either EWI or the Required Lenders shall object in writing to
determining compliance based on such change, then such computations shall
continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 7.01(a) or (b) as to which no such
objection has been made.
     (d) All references herein to consolidated financial statements of the
Consolidated Group or to the determination of any amount for the Consolidated
Group on a consolidated basis or any similar reference shall, in each case, be
deemed to include each variable interest entity that EWI is required to

39



--------------------------------------------------------------------------------



 



consolidate pursuant to FASB Interpretation No. 46 — Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

     1.04 Rounding.
     Any financial ratios required to be maintained pursuant to this Credit
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

     1.05 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in currencies other than Dollars. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Credit Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent or the
applicable L/C Issuer, as applicable.
     (b) Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Fixed LIBOR Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Fixed LIBOR Rate Loan or Letter of Credit is denominated in
currencies other than Dollars, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.

     1.06 Additional Alternative Currencies.
     (a) A F/X Borrower may from time to time request that Fixed LIBOR Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Fixed LIBOR Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable L/C Issuer.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Fixed LIBOR Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable L/C Issuer thereof. Each Lender (in the case of any such request
pertaining to Fixed LIBOR Rate Loans) or the applicable L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such

40



--------------------------------------------------------------------------------



 



request whether it consents, in its sole discretion, to the making of Fixed
LIBOR Rate Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.
     (c) Any failure by a Lender or the applicable L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the applicable L/C
Issuer, as the case may be, to permit Fixed LIBOR Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Lenders consent to making Fixed LIBOR Rate Loans in such
requested currency, the Administrative Agent shall so notify such F/X Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Fixed LIBOR
Rate Loans; and if the Administrative Agent and the applicable L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify such F/X Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.05, the Administrative Agent shall promptly so notify such F/X
Borrower.

     1.07 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

     1.08 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight savings or standard, as applicable).

     1.09 Letter of Credit Amounts.
     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of

41



--------------------------------------------------------------------------------



 



such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

     1.10 Limitation on Obligations of Foreign Credit Parties.
     Notwithstanding anything set forth in this Credit Agreement or any other
Credit Document to the contrary, no Foreign Credit Party and/or Foreign
Subsidiary shall at any time be liable, directly or indirectly, for any portion
of the Domestic Obligations, including, without limitation, the principal of the
Domestic Revolving Loan or any interest thereon or fees payable with respect
thereto (and the Domestic Credit Parties are solely liable for such
Obligations), and no Property of any Foreign Credit Party and/or Foreign
Subsidiary shall at any time serve, directly or indirectly, as Collateral or any
other type of collateral or security for any portion of the Domestic
Obligations.

ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS

     2.01 Commitments.
     (a) Domestic Revolving Commitments. During the Commitment Period,
     (i) Domestic Revolving Loans. The Domestic Revolving Lenders severally
agree to make revolving credit loans (the “Domestic Revolving Loans”) to the
Domestic Borrowers in Dollars, from time to time, on any Business Day, in an
aggregate principal amount of up to NINETY MILLION DOLLARS ($90,000,000) (as
such amount may be increased or decreased in accordance with the provisions
hereof, the “Aggregate Domestic Revolving Committed Amount”);
     (ii) Domestic Letters of Credit. (A) The Domestic L/C Issuer, in reliance
upon the commitments of the Domestic Revolving Lenders set forth herein, agrees
(I) to issue Domestic Letters of Credit denominated in Dollars for the account
of the Domestic Borrowers or any member of the Consolidated Group on any
Business Day, (II) to amend or extend Domestic Letters of Credit previously
issued hereunder, and (III) to honor drawings under Domestic Letters of Credit;
and (B) the Domestic Revolving Lenders severally agree to purchase from the
Domestic L/C Issuer a participation interest in the Existing Domestic Letters of
Credit and Domestic Letters of Credit issued hereunder in an amount equal to
such Lender’s Domestic Revolving Commitment Percentage thereof, in an aggregate
principal amount up to NINETY MILLION DOLLARS ($90,000,000) (as such amount may
be decreased in accordance with the provisions hereof, the “Domestic L/C
Sublimit”), provided that the Outstanding Amount of Domestic L/C Obligations
shall not exceed the Domestic L/C Sublimit;
     (iii) Domestic Swingline Loans. The Domestic Swingline Lender agrees, in
reliance upon the commitments of the other Domestic Revolving Lenders set forth
herein, to make revolving credit loans (the “Domestic Swingline Loans”) to the
Domestic Borrowers on any Business Day in an aggregate principal amount of up to
FIFTEEN MILLION DOLLARS ($15,000,000) (as such amount may be decreased in
accordance with the provisions hereof, the “Domestic Swingline Sublimit”),
provided that the Outstanding Amount of Domestic Swingline Loans shall not
exceed the Domestic Swingline Sublimit;

42



--------------------------------------------------------------------------------



 



and, provided further that, in each such case, (A) the aggregate Outstanding
Amount of Domestic Revolving Loan Obligations shall not exceed the Aggregate
Domestic Revolving Committed Amount, (B) with regard to each Domestic Revolving
Lender individually, such Lender’s Domestic Revolving Percentage of Domestic
Revolving Loan Obligations shall not exceed its respective Domestic Revolving
Committed Amount, (C) the aggregate Outstanding Amount of all Domestic Revolving
Loan Obligations made to or for the Designated Borrowers shall not exceed their
respective Designated Borrower Limit, and (D) the sum of the Outstanding Amount
of Domestic Revolving Loan Obligations plus the Outstanding Amount of F/X
Revolving Loan Obligations shall not exceed NINETY MILLION DOLLARS ($90,000,000)
(the “Aggregate Domestic and F/X Revolving Committed Amount”).
     (iv) Additional Provisions Relating to Domestic Revolving Loans. Domestic
Revolving Loans may consist of Base Rate Loans, Floating LIBOR Rate Loans and
Fixed LIBOR Rate Loans, or a combination thereof, as the Domestic Borrowers may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.
     (v) Additional Provisions Relating to Domestic Letters of Credit. Subject
to the terms and conditions hereof, each Domestic Borrower’s ability to obtain
Domestic Letters of Credit shall be fully revolving, and accordingly each
Domestic Borrowers may obtain Domestic Letters of Credit to replace Domestic
Letters of Credit that have expired or that have been drawn upon and reimbursed.
Existing Domestic Letters of Credit shall be deemed to have been issued
hereunder and shall be subject to and governed by the terms and conditions
hereof.
     (vi) Additional Provisions Relating to Domestic Swingline Loans. Domestic
Swingline Loans shall be comprised solely of Base Rate Loans and may be repaid
and reborrowed in accordance with the provisions hereof. Immediately upon the
making of a Domestic Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Domestic Swingline
Lender a participation interest in such Domestic Swingline Loan in an amount
equal to the product of such Lender’s Domestic Revolving Commitment Percentage
thereof.
     (b) F/X Revolving Commitments. During the Commitment Period,
     (i) F/X Revolving Loans. The F/X Revolving Lenders severally agree to make
revolving credit loans (the “F/X Revolving Loans”) to the F/X Borrowers in
Dollars and in Alternative Currencies, from time to time, on any Business Day,
in an aggregate principal amount of up to NINETY MILLION DOLLARS ($90,000,000)
(as such amount may be increased or decreased in accordance with the provisions
hereof, the “Aggregate F/X Revolving Committed Amount”);
     (ii) F/X Letters of Credit. (A) The F/X L/C Issuer, in reliance upon the
commitments of the F/X Revolving Lenders set forth herein, agrees (I) to issue
F/X Letters of Credit denominated in Dollars and in Alternative Currencies for
the account of the F/X Borrowers on any Business Day, (II) to amend or extend
F/X Letters of Credit previously issued hereunder, and (III) to honor drawings
under F/X Letters of Credit; and (B) the F/X Revolving Lenders severally agree
to purchase from the F/X L/C Issuer a participation interest in the Existing F/X
Letters of Credit and F/X Letters of Credit issued hereunder in an amount equal
to such Lender’s F/X Revolving Commitment Percentage thereof, in an aggregate
principal amount up to NINETY MILLION DOLLARS ($90,000,000) (as such amount may
be decreased in accordance with the provisions hereof, the “F/X L/C Sublimit”),
provided that the Outstanding Amount of F/X L/C Obligations shall not exceed the
F/X L/C Sublimit;

43



--------------------------------------------------------------------------------



 



and, provided further that, in each such case, (A) the aggregate Outstanding
Amount of F/X Revolving Loan Obligations shall not exceed the Aggregate F/X
Revolving Committed Amount, (B) with regard to each F/X Revolving Lender
individually, such Lender’s F/X Revolving Percentage of F/X Revolving Loan
Obligations shall not exceed its respective F/X Revolving Loan Committed Amount,
(C) the aggregate Outstanding Amount of all F/X Revolving Loan Obligations made
to or for the Designated Borrowers shall not exceed their respective Designated
Borrower Limit, and (D) the sum of the Outstanding Amount of Domestic Revolving
Loan Obligations plus the Outstanding Amount of F/X Revolving Loan Obligations
shall not exceed the Aggregate Domestic and F/X Revolving Committed Amount.
     (iii) Additional Provisions Relating to F/X Revolving Loans. F/X Revolving
Loans may be comprised of Fixed LIBOR Rate Loans only and may be repaid and
reborrowed in accordance with the provisions hereof.
     (iv) Additional Provisions Relating to F/X Letters of Credit. Subject to
the terms and conditions hereof, each F/X Borrower’s ability to obtain F/X
Letters of Credit shall be fully revolving, and accordingly each F/X Borrower
may obtain F/X Letters of Credit to replace F/X Letters of Credit that have
expired or that have been drawn upon and reimbursed. Existing F/X Letters of
Credit shall be deemed to have been issued hereunder and shall be subject to and
governed by the terms and conditions hereof.
     (c) India Revolving Commitments. During the Commitment Period,
     (i) India Revolving Loans. The India Revolving Lenders severally agree to
make revolving credit loans (the “India Revolving Loans”) to the India Borrowers
in Rupees, from time to time, on any Business Day, in an aggregate principal
amount of up to TEN MILLION DOLLARS ($10,000,000) (as such amount may be
increased or decreased in accordance with the provisions hereof, the “Aggregate
India Revolving Committed Amount”);
     (ii) India Letters of Credit. (A) The India L/C Issuer, in reliance upon
the commitments of the India Revolving Lenders set forth herein, agrees (I) to
issue India Letters of Credit denominated in Rupees for the account of the India
Borrowers on any Business Day, (II) to amend or extend India Letters of Credit
previously issued hereunder, and (III) to honor drawings under India Letters of
Credit; and (B) the India Revolving Lenders severally agree to purchase from the
India L/C Issuer a participation interest in the Existing India Letters of
Credit and India Letters of Credit issued hereunder in an amount equal to such
Lender’s India Revolving Commitment Percentage thereof, in an aggregate
principal amount up to TEN MILLION DOLLARS ($10,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “India L/C Sublimit”),
provided that the Outstanding Amount of India L/C Obligations shall not exceed
the India L/C Sublimit;
and, provided further that, in each such case, (A) the aggregate Outstanding
Amount of India Revolving Obligations shall not exceed the Aggregate India
Revolving Committed Amount, (B) with regard to each India Revolving Lender
individually, such Lender’s India Revolving Percentage of India Revolving
Obligations shall not exceed its respective India Revolving Committed Amount,
and (C) the aggregate Outstanding Amount of all India Revolving Obligations made
to or for the Designated Borrowers shall not exceed their respective Designated
Borrower Limit.

44



--------------------------------------------------------------------------------



 




     (iii) Additional Provisions Relating to India Revolving Loans. India
Revolving Loans may be comprised of Fixed LIBOR Rate Loans only and may be
repaid and reborrowed in accordance with the provisions hereof.
     (iv) Additional Provisions Relating to India Letters of Credit. Subject to
the terms and conditions hereof, each India Borrower’s ability to obtain India
Letters of Credit shall be fully revolving, and accordingly each India Borrower
may obtain India Letters of Credit to replace India Letters of Credit that have
expired or that have been drawn upon and reimbursed. Existing India Letters of
Credit shall be deemed to have been issued hereunder and shall be subject to and
governed by the terms and conditions hereof.
     (d) Tranche B Term Loan. On the Closing Date, each of the Tranche B Term
Lenders severally agrees to make its portion of a term loan (in the amount of
its respective Tranche B Term Loan Committed Amount) to EWI in a single advance
in an aggregate principal amount of ONE HUNDRED NINETY MILLION DOLLARS
($190,000,000) (the “Tranche B Term Loan”). The Tranche B Term Loan may consist
of Base Rate Loans, Fixed LIBOR Rate Loans or a combination thereto, as EWI may
request. Amounts repaid on the Tranche B Term Loan may not be reborrowed.
     (e) Incremental Credit Facilities. At any time on or after the Closing
Date, the Borrowers may, on written notice to the Administrative Agent,
establish additional credit facilities (collectively, the “Incremental Credit
Facilities”) by increasing the Aggregate Domestic Revolving Committed Amount,
the Aggregate F/X Revolving Committed Amount, the Aggregate Domestic and F/X
Revolving Committed Amount, the Aggregate India Revolving Committed Amount or
the amount of the Tranche B Term Loan as provided in Section 2.01(f), or
establishing one or more new term loans, or some combination thereof ; provided
that:
     (i) no Default shall have occurred and be continuing or shall result after
giving effect to the Incremental Credit Facility;
     (ii) the conditions to all Credit Extensions in Section 5.02 shall have
been satisfied;
     (iii) EWI will provide (A) a compliance certificate from a Responsible
Officer confirming that no Default shall exist immediately before or immediately
after giving effect to the establishment of the Incremental Credit Facility and
demonstrating compliance with the financial covenants hereunder after giving
effect to the Incremental Credit Facility (assuming, for purposes hereof, that
the Incremental Credit Facility is fully drawn and funded), and (b) supporting
resolutions, legal opinions, promissory notes and other items as may be
reasonably required by the Administrative Agent and the Lenders providing the
commitments for the Incremental Credit Facility;
     (iv) upfront fees, if any, in respect of the new commitments so
established, shall be paid;
     (v) to the extent reasonably necessary in the judgment of the
Administrative Agent, amendments to each of the Collateral Documents, if any,
and related documents or agreements shall have been made, in each case in a
manner satisfactory to the Administrative Agent.
     In connection with establishment of any Incremental Credit Facility,
(A) none of the Lenders or their affiliates shall have any obligation to provide
commitments or loans for any Incremental Credit Facility without their prior
written approval, (B) neither the Administrative Agent nor the Arranger shall
have any responsibility for arranging any such additional commitments without
their prior written consent

45



--------------------------------------------------------------------------------



 



and subject to such conditions, including fee arrangements, as they may provide
in connection therewith and (C) Schedule 2.01 will be deemed to be revised to
reflect the Lenders, Loans, Commitments and pro rata shares after giving effect
to establishment of any Incremental Credit Facility.
     (f) Additional Conditions for Incremental Credit Facilities. Subject to
Section 2.01(e), the Borrowers may establish Incremental Credit Facilities;
provided that:
     (i) the sum of the Aggregate Revolving Committed Amounts plus the aggregate
amount of the Term Loan Commitments will not exceed FOUR HUNDRED SIXTY-FIVE
MILLION DOLLARS ($465,000,000);
     (ii) after giving effect to all such increases, (A) the Aggregate Domestic
Revolving Committed Amount will not exceed ONE HUNDRED FIFTEEN MILLION DOLLARS
($115,000,000), (B) the Aggregate F/X Revolving Committed Amount will not exceed
ONE HUNDRED FIFTEEN MILLION DOLLARS ($115,000,000), (C) the Aggregate Domestic
and F/X Revolving Committed Amount will not exceed ONE HUNDRED FIFTEEN MILLION
DOLLARS ($115,000,000) and (D) the aggregate amount of Tranche B Term Loan
Commitments will not exceed THREE HUNDRED FORTY MILLION DOLLARS ($340,000,000);
     (iii) such increase shall be in a minimum amount of $5 million and integral
multiples of $1 million in excess thereof, in the case of Revolving Commitments,
and, in the case of Term Loan Commitments, $25 million and integral multiples of
$5 million in excess thereof;
     (iv) any new lender providing additional commitments pursuant to this
subsection must be reasonably acceptable to the Administrative Agent and, in the
case of an increase in the Revolving Commitments, also to the L/C Issuers and
the Swing Line Lender, as appropriate;
     (v) lenders providing additional commitments pursuant to this subsection
will provide a Lender Joinder Agreement and such other agreements reasonably
acceptable to the Administrative Agent;
     (vi) if any Revolving Loans or Tranche B Term Loans, as appropriate, are
outstanding at the time of any such increase, the Borrowers will make such
payments and adjustments on the subject Loans (including payment of any
break-funding amounts owing under Section 3.05) as may be necessary to give
effect to the revised commitment amounts and percentages; and
     (vii) in the case of an increase in the amount of the Tranche B Term Loan
after the first principal amortization payment date, adjustments will be made to
the schedule of amortization payment provided in Section 2.07(c), as
appropriate, to give effect thereto such that the interest in payments of
principal, interest and other amounts will be made on the same basis as for the
underlying Tranche B Term Loan such that the principal amortization payments
made to the holders of the Tranche B Term Loan will be not less than that which
was payable prior to giving effect to the Incremental Credit Facility.

     2.02 Borrowings, Conversions and Continuations.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Fixed LIBOR Rate Loans shall be made upon a Borrower’s
irrevocable notice to the

46



--------------------------------------------------------------------------------



 



Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than
     (i) Domestic Revolving Loans. (A) 11:00 a.m. on the day of the requested
Borrowing, in the case of a Borrowing of, or conversion into, Domestic Revolving
Loans in Dollars that are Base Rate Loans or Floating LIBOR Rate Loans; and
(B) 11:00 a.m. three Business Days prior to the requested date of a Borrowing
of, or conversion into, Domestic Revolving Loans in Dollars that are Fixed LIBOR
Rate Loans.
     (ii) F/X Revolving Loans. 11:00 a.m. four Business Days prior to the
requested date of a Borrowing of, or conversion into, F/X Revolving Loans in
Alternative Currencies that are Fixed LIBOR Rate Loans (or five Business Days
prior to the requested date in the case of Special Notice Currency).
     (iii) India Revolving Loans. 11:00 a.m. (Mumbai time) three Business Days
prior to the requested date of a Borrowing of, or conversion into, India
Revolving Loans in Rupees that are Fixed LIBOR Rate Loans.
     (iv) Term Loans. (A) 11:00 a.m. on the day of the requested Borrowing, in
the case of a Borrowing of, or conversion into, Term Loans in Dollars that are
Base Rate Loans or Floating LIBOR Rate Loans; and (B) 11:00 a.m. three Business
Days prior to the requested date of a Borrowing of, or conversion into, Term
Loans in Dollars that are Fixed LIBOR Rate Loans.
     (b) Each telephonic notice by a Borrower pursuant to this Section 2.02(b)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of such
Borrower. Except as provided in Sections 2.03(c) and 2.04(a), each Borrowing,
conversion or continuation shall be a minimum principal amount of:
     (i) Domestic Revolving Loans. (A) $500,000 and whole multiples of $100,000
in excess thereof in the case of Domestic Revolving Loans in Dollars that are
Base Rate Loans or Floating LIBOR Rate Loans, and (B) $2 million and whole
multiples of $1 million in excess thereof in the case of Domestic Revolving
Loans in Dollars that are Fixed LIBOR Rate Loans.
     (ii) F/X Revolving Loans. $2 million and whole multiples of $1 million in
excess thereof in the case of F/X Revolving Loans.
     (iii) India Revolving Loans. $1 million and whole multiples of $500,000 in
excess thereof in the case of India Revolving Loans.
     (iv) Term Loans. $5 million and whole multiples of $1 million in excess
thereof in the case of Term Loans.
     Each Loan Notice (whether telephonic or written) shall specify (i) whether
the applicable Borrower’s request is with respect to Revolving Loans or Term
Loans, and which Type, (ii) whether such request is for a Borrowing, conversion,
or continuation, (iii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iv) the principal amount of Loans
to be borrowed, converted or continued, (v) the Type of Loans to be borrowed,
converted or continued, (vi) if applicable, the duration of the Interest Period
with respect thereto and (vii) the currency of the Loans to be borrowed. If a
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars. If a Borrower fails to
specify a Type of Loan in a Loan Notice or if a Borrower fails to give a timely
notice requesting a conversion or continuation, then the

47



--------------------------------------------------------------------------------



 



applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in currencies other than Dollars, such Loans shall be continued as
Fixed LIBOR Rate Loans in their original currency with an Interest Period of one
month. Any automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Fixed LIBOR Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Fixed LIBOR Rate Loans in any Loan Notice, but fails to specify
an Interest Period, the Interest Period will be deemed to be one month. No Loan
may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.
     (c) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its pro rata share
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by a Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in currencies other than Dollars, in each case on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by such
Borrower; provided, however, that if, on the date of such Borrowing denominated
in Dollars there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to such Borrower as provided
above.
     (d) Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Fixed LIBOR Rate Loan may be continued or converted only
on the last day of an Interest Period for such Fixed LIBOR Rate Loan and
(ii) any conversion into, or continuation as, a Fixed LIBOR Rate Loan may be
made only if the conditions to Credit Extensions in Section 5.02 have been
satisfied. During the existence of a Default or Event of Default, (i) no Loan
may be requested as, converted to or continued as a Fixed LIBOR Rate Loan
(whether in Dollars or any other currency) and (ii) at the request of the
Required Lenders, any outstanding Domestic Revolving Loan that is a Fixed LIBOR
Rate Loan shall be converted to a Base Rate Loan on the last day of the Interest
Period with respect thereto.
     (e) The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Fixed LIBOR
Rate Loans upon determination of such interest rate. The determination of the
Fixed LIBOR Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans or Floating LIBOR Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change, in the case
of Base Rate Loans, and of the Floating LIBOR Rate established at the beginning
of each month and any changes made to such rate during the month promptly on
establishment or change, as appropriate.
     (f) After giving effect to all Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, at any time there shall not be

48



--------------------------------------------------------------------------------



 



more than (i) six (6) Interest Periods in effect, in the case of Domestic
Revolving Loans, (ii) six (6) Interest Periods in effect, in the case of F/X
Revolving Loans, (iii) three (3) Interest Periods in effect, in the case of
India Revolving Loans, and (iv) four (4) Interest Periods in effect, in the case
of the Tranche B Term Loan.
     2.03 Additional Provisions with respect to Letters of Credit.
     (a) Obligation to Issue or Amend.
     (i) The L/C Issuers shall not issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders for the respective facility
hereunder have approved such expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the L/C Expiration Date, unless all the respective Lenders have approved such
expiry date;
     (ii) The L/C Issuers shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing such Letter of Credit, or any Law applicable to applicable
L/C Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the applicable L/C Issuer
shall prohibit, or request that the applicable L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the applicable L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the applicable
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the applicable L/C Issuer any unreimbursed loss, cost
or expense that was not applicable on the Closing Date and that the applicable
L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate any Law or one or
more policies of the applicable L/C Issuer applicable to letters of credit
generally;
     (C) except as otherwise agreed by the applicable L/C Issuer and the
Administrative Agent, such Letter of Credit is in an initial stated amount less
than $1 million.
     (D) except as otherwise agreed by the Administrative Agent, such Letter of
Credit is to be denominated in a currency other than (i) Dollars, in the case of
Letters of Credit issued under the Domestic Revolving Commitments, (ii) Dollars
and Alternative Currencies, in the case of Letters of Credit issued under the
F/X Revolving Commitments, and (iii) Rupees, in the case of Letters of Credit
issued under the India Revolving Commitments;
     (E) the applicable L/C Issuer does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency; or

49



--------------------------------------------------------------------------------



 



     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender, unless the applicable
L/C Issuer has entered into satisfactory arrangements with the applicable
Borrower or such Lender to eliminate the applicable L/C Issuer’s risk with
respect to such Lender.
     (iii) The L/C Issuers shall not amend any Letter of Credit if the
applicable L/C Issuer would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms hereof.
     (iv) The L/C Issuers shall not be under any obligation to amend any Letter
of Credit if:
     (A) the applicable L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof; or
     (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
     (v) The L/C Issuers shall act on behalf of the Lenders with respect to any
Letters of Credit issued by them and the documents associated therewith, and the
L/C Issuers shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuers in connection with Letters of Credit issued by them
or proposed to be issued by them and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.
     (b) Procedures for Issuance and Amendment; Auto-Extension Letters of
Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a L/C
Application, appropriately completed and signed by a Responsible Officer. Such
L/C Application must be received by the applicable L/C Issuer and the
Administrative Agent (not later than (A) 11:00 a.m. at least two Business Days
prior to the proposed date of the issuance, extension or amendment, in the case
of Letters of Credit denominated in Dollars, and (B) 11:00 a.m. at least ten
Business Days prior to the proposed date of the issuance, extension or
amendment, in the case of Letters of Credit denominated in currencies other than
Dollars (or, in each case, such later date and time as the applicable L/C Issuer
and the Administrative Agent may agree in a particular instance in their sole
discretion). In the case of a request for an initial issuance of a Letter of
Credit, such L/C Application shall specify in form and detail satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit and (H) such other matters as the
applicable L/C Issuer may require. In the case of a request for an amendment of
any outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable L/C Issuer may require. Additionally, such

50



--------------------------------------------------------------------------------



 



Borrower shall furnish to the applicable L/C Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the applicable
L/C Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any L/C Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such L/C Application from
the applicable Borrower and, if not, the applicable L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable L/C Issuer has
received written notice from the Administrative Agent, any Lender or any Credit
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the applicable L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the applicable L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to such Lender’s
Revolving Commitment Percentage thereof.
     (iii) If a Borrower so requests in any applicable L/C Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, such Borrower shall not be
required to make a specific request to the such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the L/C Expiration Date; provided, however, that the
applicable L/C Issuer shall not permit any such extension if (A) the applicable
L/C Issuer has determined that it would not be permitted or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing the
applicable L/C Issuer not to permit such extension.
     (iv) If a Borrower so requests in any applicable L/C Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that permits the automatic reinstatement of all or a portion of
the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable L/C Issuer, such Borrower shall not be required to make a specific
request to the applicable L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to reinstate all or a portion of the

51



--------------------------------------------------------------------------------



 



stated amount thereof in accordance with the provisions of such Letter of
Credit. Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the applicable L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the applicable L/C Issuer shall not permit
such reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the applicable L/C Issuer not to permit such
reinstatement.
     (v) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under any Letter of Credit, the applicable L/C Issuer shall notify
the applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in a currency other than Dollars, the applicable
Borrower shall reimburse the applicable L/C Issuer in the same such currency,
unless (A) such L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, such Borrower shall have notified such
L/C Issuer promptly following receipt of the notice of drawing that such
Borrower will reimburse such L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in a
currency other than Dollars, the applicable L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
applicable L/C Issuer under a Letter of Credit to be reimbursed in a currency
other than Dollars (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. If
the applicable Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “L/C Unreimbursed Amount”),
and the amount of such Lender’s Revolving Commitment Percentage thereof. In such
event, the applicable Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans or Fixed LIBOR Rate Loans with an Interest Period of one month,
as appropriate, to be disbursed on the Honor Date in an amount equal to the L/C
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for such Loans, but subject to the amount of the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 5.02 (other
than the delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

52



--------------------------------------------------------------------------------



 



     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Revolving Commitment Percentage of the L/C Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each of the
respective Lenders that so makes funds available shall be deemed to have made a
Revolving Loan that is a Base Rate Loan or Fixed LIBOR Rate Loan with an
Interest Period of one month, as appropriate, to the respective Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in the applicable currency (or, if requested by the
applicable L/C Issuer, the equivalent amount thereof in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate as of the
funding date).
     (iii) With respect to any L/C Unreimbursed Amount that is not fully
refinanced by a Borrowing because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the L/C Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each respective Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Commitment Percentage of such amount shall be solely for the account
of the applicable L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuers for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against any L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section is subject to the conditions set forth in Section 5.02
(other than delivery of a Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrowers to
reimburse the applicable L/C Issuer for the amount of any payment made by the
applicable L/C Issuer under any Letter of Credit, together with interest as
provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the applicable L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may

53



--------------------------------------------------------------------------------



 



be. A certificate of the applicable L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the applicable L/C Issuer any payment in respect of
the related L/C Unreimbursed Amount or interest thereon (whether directly from a
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Revolving Commitment Percentage thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.
     (e) Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement or any other Credit Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that a Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,

54



--------------------------------------------------------------------------------



 



receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant currency to the Borrowers or any Subsidiary or in
the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
     Each Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to such Borrower and, in the event of
any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the applicable L/C Issuer. A
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.
     (f) Role of the L/C Issuers in such Capacity. Each of the Lenders and the
Borrowers agrees that, in paying any drawing under a Letter of Credit, the L/C
Issuers shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders for the respective credit facility hereunder, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to such Borrower’s use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as
such Borrower may have against the beneficiary or transferee at law or under any
other agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Borrower may have a claim
against an L/C Issuer, and the applicable L/C Issuer may be liable to such
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower that such Borrower
proves were caused by the applicable L/C Issuer’s willful misconduct or gross
negligence or the applicable L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuers may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuers shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. (i) Upon the request of the Administrative Agent,
(A) if an L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (B) if,
as of the L/C Expiration Date, any L/C Obligation for any reason remains
outstanding, the applicable Borrower shall, in each case, immediately Cash
Collateralize the then-

55



--------------------------------------------------------------------------------



 



Outstanding Amount of its L/C Obligations; (ii) if the Administrative Agent
notifies the Borrowers at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the L/C Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Domestic Borrowers,
the F/X Borrowers or the India Borrowers, as applicable, shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the L/C Sublimit; (iii) the
Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations and (iv)
Sections 2.05 and 9.02(c) set forth certain additional requirements to deliver
Cash Collateral hereunder. Each Domestic Borrower hereby grants to the
Collateral Agent, for the benefit of the L/C Issuers and the Lenders, each F/X
Borrower hereby grants to the Collateral Agent, for the benefit of the F/X L/C
Issuer and the F/X Revolving Lenders, and each India Borrower grants to the
Collateral Agent, for the benefit of the India L/c Issuer and the India
Revolving Lenders, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the an L/C
Issuer and a Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit
     (i) Letters of Credit Issued for Members of Consolidated Group.
     (A) Domestic. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, any
Domestic Subsidiary, the applicable Domestic Borrower shall be obligated to
reimburse the applicable L/C Issuer for any and all drawings under such Letter
of Credit. Each Domestic Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Domestic Subsidiary inures to the
benefit of such Domestic Borrower, and that such Domestic Borrower’s business
derives substantial benefits from the businesses of such Domestic Subsidiary.
     (B) F/X. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, any
Foreign Subsidiary, the applicable F/X Borrower shall be obligated to reimburse
the applicable L/C Issuer for any and all drawings under such Letter of Credit.
Each F/X Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of any Foreign Subsidiary inures to the benefit of such F/X
Borrower, and that such F/X Borrower’s business derives substantial benefits
from the businesses of such Foreign Subsidiary.
     (C) India. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, any
Subsidiary of the India Borrower existing under the laws of India, the
applicable India Borrower shall be obligated to reimburse the applicable L/C
Issuer for any and all drawings under such Letter of Credit. Each India Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
any Subsidiary of the India Borrower inures to the benefit of such India
Borrower, and that such India Borrower’s business derives substantial benefits
from the businesses of such Subsidiary of the India Borrower.
     (j) Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as
set forth in Section 2.09(b).
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

56



--------------------------------------------------------------------------------



 



     2.04 Additional Provisions with respect to Swingline Loans.
     (a) Borrowing Procedures. Each Swingline Borrowing shall be made in Dollars
upon a Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower. Promptly after receipt by the Swingline
Lender of any telephonic Loan Notice, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Loan Notice and, if not, the Swingline Lender will notify
the Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swingline Borrowing (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in this Article II, or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Loan Notice, make the amount of its
Swingline Loan available to the applicable Borrower at its office by crediting
the account of such Borrower on the books of the Swingline Lender in immediately
available funds.
     (b) Refinancing.
     (i) The Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable Borrowers (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Revolving Loan that is a Base Rate Loan or a Fixed LIBOR Rate Loan with
an Interest Period of one month, as appropriate, in an amount equal to such
Lender’s Revolving Commitment Percentage of Swingline Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 5.02. The Swingline Lender shall furnish the
applicable Borrowers with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Revolving Commitment Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan or a Fixed LIBOR Rate
Loan with an Interest Period of one month, as appropriate, in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.
     (ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

57



--------------------------------------------------------------------------------



 



     (iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(b) by the
time specified in Section 2.04(b)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or funded participation in the relevant Swingline Loan, as the case may be. A
certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
     (iv) Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, any Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, (C) non-compliance with the conditions set
forth in Section 5.02, or (D) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided however, that each Lender’s
obligation to make Loans pursuant to this Section 2.04(b) is subject to the
conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Domestic
Borrowers to repay Swingline Loans, together with interest as provided herein.
     (c) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Revolving Commitment Percentage of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swingline Lender.
     (ii) If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Overnight Rate. The Administrative
Agent will make such demand upon the request of the Swingline Lender. The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Revolving Loan Obligations and the termination of this Credit
Agreement.
     (d) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline Loans.
Until each Lender funds its Revolving Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Revolving Commitment

58



--------------------------------------------------------------------------------



 



Percentage of any Swingline Loan, interest in respect thereof shall be solely
for the account of the Swingline Lender.
     (e) Payments Directly to Swingline Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

     2.05 Repayment of Loans.
     (a) Revolving Loans. The Outstanding Amount of Revolving Loans shall be
repaid in full on the Revolving Termination Date.
     (b) Swingline Loans. The Outstanding Amount of the Swingline Loans shall be
repaid in full on the earlier to occur of (i) the date of demand by the
Swingline Lender and (ii) the Revolving Termination Date.
     (c) Tranche B Term Loan. The Outstanding Amount of the Tranche B Term Loan
shall be repaid in twenty-eight (28) installments. The first twenty-seven
(27) installments will be in the amount of $475,000 per quarter payable on the
last day of each calendar quarter, beginning June 30, 2007. The twenty-eighth
and final installment in the amount of the remaining principal balance shall be
payable on April 4 2014 (being the seventh anniversary date of the Closing
Date).

     2.06 Prepayments.
     (a) Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans and Floating Rate LIBOR Loans, amounts payable pursuant to Section 3.05);
provided that:
     (i) in the case of Loans other than Swingline Loans, (A) notice thereof
must be received by 11:00 a.m. by the Administrative Agent at least three
Business Days prior to the date of prepayment, in the case of Fixed LIBOR Rate
Loans denominated in Dollars, (B) four Business Days (or five in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment, in the case of Fixed LIBOR Rate Loans denominated in currencies
other than Dollars, and (C) on the date of prepayment, in the case of Base Rate
Loans and Floating LIBOR Rate Loans, and in each case, any such prepayment shall
be a minimum principal amount of $5 million and integral multiples of $1 million
in excess thereof, in the case of Fixed LIBOR Rate Loans and $500,000 and
integral multiples of $100,000 in excess thereof, in the case of Base Rate Loans
or Floating LIBOR Rate Loans, or, in each case, the entire remaining principal
amount thereof, if less;
     (ii) in the case of Swingline Loans, (A) notice thereof must be received by
the Swingline Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent), and (B) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swingline Lender); and
     (iii) any voluntary prepayments on the Tranche B Term Loan must be applied
to the Tranche B Term Loan as the Borrower may direct, or, in the absence of
such direction, pro rata to remaining principal amortization installments.
Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Type(s) of
Loans that are being prepaid and, if Fixed LIBOR Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will give prompt

59



--------------------------------------------------------------------------------



 



notice to the applicable Lenders of any prepayment on the Loans and the Lender’s
interest therein. If such notice is given by a Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Prepayments of Fixed LIBOR Rate
Loans hereunder shall be accompanied by accrued interest on the amount prepaid
and breakage or other amounts due, if any, under Section 3.05.
     (b) Mandatory Prepayments.
(i)      (A) Domestic Revolving Commitments. If at any time (i) the Outstanding
Amount of Domestic Revolving Loan Obligations shall exceed the Aggregate
Domestic Revolving Committed Amount, (ii) the aggregate principal amount of
Domestic Revolving Loan Obligations owing by any Designated Borrower shall
exceed its respective Designated Borrowing Limit, (iii) the Outstanding Amount
of Domestic L/C Obligations shall exceed the Domestic L/C Sublimit, or (iv) the
Outstanding Amount of Swingline Loans shall exceed the Swingline Sublimit, then
the Domestic Borrowers shall make an immediate prepayment on or in respect of
the Domestic Revolving Loan Obligations in an amount equal to the difference;
provided, however, that, except with respect to clause (iii), Domestic L/C
Obligations will not be Cash Collateralized hereunder until the Domestic
Revolving Loans and Swingline Loans have been paid in full.
          (B) F/X Revolving Commitments. If at any time (i) the Outstanding
Amount of F/X Loan Obligations shall exceed the Aggregate F/X Revolving
Committed Amount, (ii) the aggregate principal amount of F/X Revolving
Obligations owing by any Designated Borrower shall exceed its respective
Designated Borrowing Limit, or (iii) the Outstanding Amount of F/X L/C
Obligations shall exceed the F/X L/C Sublimit, then the F/X Borrowers shall make
an immediate prepayment on or in respect of the F/X Revolving Loan Obligations
in an amount equal to the difference; provided, however, that except with
respect to clause (iii), F/X L/C Obligations will not be Cash Collateralized
hereunder until the F/X Revolving Loans have been paid in full.
          (C) India Revolving Commitments. If at any time (i) the Outstanding
Amount of India Obligations shall exceed the Aggregate India Revolving Committed
Amount, (ii) the aggregate principal amount of India Revolving Obligations owing
by any Designated Borrower shall exceed its respective Designated Borrowing
Limit, or (iii) the Outstanding Amount of India L/C Obligations shall exceed the
India L/C Sublimit, then the India Borrower shall make an immediate prepayment
on or in respect of the India Revolving Loan Obligations in an amount equal to
the difference; provided, however, that except with respect to clause (iii),
India L/C Obligations will not be Cash Collateralized hereunder until the India
Revolving Loans have been paid in full.
(ii) Dispositions and Involuntary Dispositions.
          (A) Domestic Loan Obligations. Prepayment will be made on the Domestic
Loan Obligations in an amount equal to 100% of the Net Cash Proceeds received
from any Disposition or Involuntary Disposition (other than a disposition within
clause (b) of the definition of Permitted Disposition) by EWI, any of the
Domestic Credit Parties or any of their Domestic Subsidiaries to the extent
(A) such proceeds are not reinvested in the same or similar properties or assets
(or used to acquire a Person that owns the same or similar properties or assets)
within twelve months of the date of such Disposition or Involuntary Disposition
and (B) the aggregate amount of such proceeds that are not

60



--------------------------------------------------------------------------------



 



reinvested in accordance with clause (A) hereof exceeds $10 million in any
fiscal year. Prepayments under this clause (A) shall be required within thirty
(30) days following the date on which a determination can be made that payment
is due.
          (B) F/X Loan Obligations. Prepayment will be made on the F/X Loan
Obligations in an amount equal to 100% of the Net Cash Proceeds received from
any Disposition or Involuntary Disposition (other than a disposition within
clause (b) of the definition of Permitted Disposition) by any of the Foreign
Credit Parties and their Foreign Subsidiaries (other than the India Borrower and
its subsidiaries) to the extent (A) such proceeds are not reinvested in the same
or similar properties or assets (or used to acquire a Person that owns the same
or similar properties or assets) within twelve months of the date of such
Disposition or Involuntary Disposition and (B) the aggregate amount of such
proceeds that are not reinvested in accordance with clause (A) hereof exceeds
$10 million in any fiscal year. Prepayments under this clause (B) shall be
required within thirty (30) days following the date on which a determination can
be made that payment is due.
          (C) India Obligations. Prepayment will be made on the India
Obligations in an amount equal to 100% of the Net Cash Proceeds received from
any Disposition or Involuntary Disposition (other than a disposition within
clause (b) of the definition of Permitted Disposition) by the India Borrower or
any of its Subsidiaries, to the extent (A) such proceeds are not reinvested in
the same or similar properties or assets (or used to acquire a Person that owns
the same or similar properties or assets) within twelve months of the date of
such Disposition or Involuntary Disposition and (B) the aggregate amount of such
proceeds that are not reinvested in accordance with clause (A) hereof exceeds
$10 million in any fiscal year. Prepayments under this clause (C) shall be
required within thirty (30) days following the date on which a determination can
be made that payment is due.
(iii) Extraordinary Receipts.
          (A) Domestic Loan Obligations. Prepayment will be made on Domestic
Loan Obligations in an amount equal to 100% of Net Cash Proceeds from any
Extraordinary Receipts in excess of $250,000 per fiscal year for all such
Extraordinary Receipts by EWI, any of the domestic Credit Parties or any of
their Domestic Subsidiaries on the fifth (5th) Business Day following receipt
thereof.
          (B) F/X Loan Obligations. Prepayment will be made on F/X Loan
Obligations in an amount equal to 100% of Net Cash Proceeds from any
Extraordinary Receipts in excess of $250,000 per fiscal year for all such
Extraordinary Receipts by any of the Foreign Credit Parties and their Foreign
Subsidiaries (other than the India Borrower and its Subsidiaries) on the fifth
(5th) Business Day following receipt thereof.
          (C) India Obligations. Prepayment will be made on India Obligations in
an amount equal to 100% of Net Cash Proceeds from any Extraordinary Receipts in
excess of $250,000 per fiscal year for all such Extraordinary Receipts by the
India Borrower or any of its Subsidiaries on the fifth (5th) Business Day
following receipt thereof.
(iv) Debt Transactions.

61



--------------------------------------------------------------------------------



 



          (A) Domestic Loan Obligations. Prepayment will be made on the Domestic
Loan Obligations in an amount equal to 100% of the Net Cash Proceeds from any
Debt Transactions by EWI, any of the Domestic Credit Parties or any of their
Domestic Subsidiaries on the fifth (5th) Business Day following receipt thereof.
          (B) F/X Loan Obligations. Prepayment will be made on the F/X Loan
Obligations in an amount equal to 100% of the Net Cash Proceeds from any Debt
Transactions by any of the Foreign Credit Parties and their Foreign Subsidiaries
(other than the India Borrower and its Subsidiaries) on the fifth (5th) Business
Day following receipt thereof.
          (C) India Obligations. Prepayment will be made on the India
Obligations in an amount equal to 100% of the Net Cash Proceeds from any Debt
Transactions by the India Borrower or any of its Subsidiaries on the fifth (5th)
Business Day following receipt thereof.
        (v) Equity Transactions. Prepayment will be made on the Loan Obligations
from the Net Cash Proceeds from any Equity Transaction in an amount equal to the
percentage shown below:

      Consolidated Total Leverage Ratio   Percentage of Net Cash Proceeds      
³ 3.5:1.0
> 2.5:1.0, but < 3.5:1.0
£ 2.5:1.0   100%
50%
0%      

Prepayments under this clause (v) shall be required on the fifth (5th) Business
Day following receipt of Net Cash Proceeds from an Equity Transaction.
        (vi) Convertible Debentures. The Convertible Debentures provide, in each
case, that the holders shall have the option on certain dates (the “Repurchase
Dates”) to require EWI, as issuer, to repurchase the Convertible Debentures
(Section 3.07 of the indenture governing the Convertible Subordinated Debentures
and Section 3.07 of the indenture governing the Convertible Senior Debentures).
Unless
          (A) the Repurchase Dates are extended to a later date or waived by the
holders,
          (B) EWI can demonstrate that on the next Repurchase Date (and provided
that such demonstration shall include, for purposes hereof, financial covenant
compliance and/or liquidity projected forward to include the next Repurchase
Date so long as the projections are adequately supported by performance and
reasonable assumptions) either (i) (x) it could borrow senior Funded Debt (that
is, Funded Debt that is not Subordinated Debt) under Section 8.03(p) in an
amount at least equal to the outstanding principal amount of the Convertible
Debentures as to which the repayment date relates, and (y) it will be in
compliance with the financial covenants in Section 8.13 after giving effect
thereto on a Pro Forma Basis, or (ii) it will have sufficient liquidity, as may
be determined by the Administrative Agent and the Required Lenders in their
discretion;
          (C) the requirements of this clause (vi) shall be waived or extended
by the Required Lenders,

62



--------------------------------------------------------------------------------



 



then on the date six months prior to any such Repurchase Date for the
Convertible Debentures prepayment shall be made on the Loan Obligations in an
amount equal to 100% of the Loan Obligations (and cash collateral shall be
provided in respect of L/C Obligations), together with accrued interest and
fees, and the Commitments hereunder shall be terminated.
              (c) Application. Within each Loan, prepayments will be applied
first to Base Rate Loans and Floating LIBOR Rate Loans, then to Fixed LIBOR Rate
Loans in direct order of Interest Period maturities. In addition:
          (i) Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrowers; provided that any voluntary prepayments on the
Tranche B Term Loan shall be applied on the Tranche B Term Loan as the Borrower
may direct, or, in the absence of any such direction, pro rata to remaining
principal amortization installments. Voluntary prepayments on the Loan
Obligations will be paid by the Administrative Agent to the Lenders ratably in
accordance with their respective interests therein
          (ii) Mandatory Prepayments. Mandatory prepayments on the Loan
Obligations will be paid by the Administrative Agent to the Lenders ratably in
accordance with their respective interests therein; provided that:
(A)      (1) Mandatory prepayments in respect of the Domestic Revolving
Commitments under subsection (b)(i)(A) above shall be applied to the respective
Domestic Revolving Loan Obligations as appropriate.
           (2) Mandatory prepayments in respect of the F/X Revolving Commitments
under subsection (b)(i)(B) above shall be applied to the respective F/X
Revolving Loan Obligations as appropriate.
           (3) Mandatory prepayments in respect of the India Revolving
Commitments under subsection (b)(i)(C) above shall be applied to the respective
India Revolving Loan Obligations, as appropriate.
(B)      (1) Mandatory prepayments in respect of Dispositions and Involuntary
Dispositions under subsection (b)(ii)(A) and Extraordinary Receipts under
subsection (b)(iii)(A), in each case relating to EWI, any of the Domestic Credit
Parties or any of their Domestic Subsidiaries, will be applied first ratably to
the Term Loans until paid in full, then to the Domestic Loan Obligations.
Mandatory prepayments on the Term Loans shall be applied pro rata to remaining
principal amortization installments.
           (2) Mandatory prepayments in respect of Dispositions and Involuntary
Dispositions under subsection (b)(ii)(B) and Extraordinary Receipts under
subsection (b)(iii)(B), in each case relating to the Foreign Credit Parties and
their Foreign Subsidiaries (other than the India Borrower and its Subsidiaries),
will be applied to the F/X Loan Obligations.
           (3) Mandatory prepayments in respect to Dispositions and Involuntary
Dispositions under subsection (b)(ii)(C) and Extraordinary Receipts under
subsection (b)(iii)(C), in each case relating to the India Borrower and its
Subsidiaries, will be applied to the India Loan Obligations

63



--------------------------------------------------------------------------------



 



           (C)      (1) Mandatory prepayments in respect of Equity Transactions
under subsection (b)(v) buy EWI, any of the Domestic Credit Parties or any of
their Domestic Subsidiaries, will be applied first ratably to the Term Loans
until paid in full, then ratably to the Revolving Loan Obligations. Mandatory
prepayments on the Term Loan shall be applied pro rata to remaining principal
amortization installments.
           (2) Mandatory prepayments in respect of Equity Transactions under
subsection (b)(v) by the Foreign Credit Parties and their Foreign Subsidiaries
(other than the India Borrower and its Subsidiaries), will be applied to the F/X
Loan Obligations.
           (3) Mandatory prepayments in respect of Equity Transactions under
subsection (b)(v) by the India Borrower or its Subsidiaries will be applied to
the India Loan Obligations.

     2.07 Termination or Reduction of Commitments.
     (a) Voluntary Reductions. The Commitments hereunder may be permanently
reduced in whole or in part by notice from the Borrowers to the Administrative
Agent; provided that (i) any such notice thereof must be received by 11:00 a.m.
at least five Business Days prior to the date of reduction or termination and
any such prepayment shall be in a minimum principal amount of $5 million and
integral multiples of $1 million in excess thereof; (ii) the Commitments may not
be reduced to an amount less than the Loan Obligations then outstanding
thereunder, (iii) if, after giving effect to any reduction of the Aggregate
Commitments, the L/C Sublimit, the Designated Borrower Sublimit or the Swingline
Sublimit exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess and (iv) if, after giving
effect to any reduction of any of the Aggregate Commitments, the Domestic L/C
Sublimit, the Foreign L/C Sublimit, the Designated Borrower Limit, the Swingline
Sublimit exceeds the amount of applicable Aggregate Commitments, such sublimit
shall be automatically reduced by the amount of such excess. The Administrative
Agent will give prompt notice to the Lenders of any such reduction in
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its respective Revolving Commitment
Percentage or Term Loan Commitment Percentage, as appropriate. All commitment or
other fees accrued with respect thereto through the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.
     (b) Mandatory Reductions. The Aggregate Revolving Committed Amount shall be
permanently reduced in an amount equal to prepayments required to be made to the
Revolving Obligations in respect of Dispositions and Involuntary Dispositions
under Section 2.06(b)(ii), Extraordinary Receipts under Section 2.06(b)(iii),
Debt Transactions under Section 2.06(b)(iv), Equity Transactions under
Section 2.06(b)(v) and Convertible Debentures under Section 2.06(b)(viii).

     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Fixed LIBOR
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Fixed LIBOR Rate for such
Interest Period plus the Applicable Percentage plus (in the case of a Fixed
LIBOR Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Floating
Rate LIBOR Loan shall bear interest on the outstanding principal amount thereof
from they applicable borrowing date at a rate per annum equal to the Floating
LIBOR Rate plus the Applicable Percentage, (iii) each Loan that is a Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing

64



--------------------------------------------------------------------------------



 



date at a rate per annum equal to the Base Rate plus the Applicable Percentage;
and (iv) each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Percentage.
(b)      (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.
          (ii) If any amount (other than principal of any Loan) payable by a
Borrower under any Credit Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.
          (iii) Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall, at the request of the Required Lenders, pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.
          (iv) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

     2.09 Fees.
     (a) Commitment Fees.
     (i) Domestic Revolving Commitment and F/X Revolving Commitment. The
Domestic Borrowers shall pay to the Administrative Agent for the account of each
Lender in accordance with its percentage of the aggregate Revolving Commitments
provided hereunder (other than the India Revolving Commitment), a commitment
fee, in Dollars, equal to the Applicable Percentage of the actual daily amount
by which the Aggregate Domestic and F/X Revolving Committed Amount exceeds the
Outstanding Amount of all Domestic Revolving Loan Obligations plus all F/X
Revolving Loan Obligations.
     (ii) India Revolving Commitment. The India Borrowers shall pay to the
Administrative Agent for the account of each India Revolving Lender in
accordance with its India Revolving Commitment Percentage, a commitment fee, in
Dollars, equal to the Applicable Percentage of the actual daily amount by which
the Aggregate India Revolving Committed Amount exceeds the Outstanding Amount of
all India Revolving Loan Obligations.
     (iii) Payments. The foregoing commitment fees shall accrue at all times
during the Commitment Period, including at any time during which one or more of
the conditions in Article V is not met, and

65



--------------------------------------------------------------------------------



 



     (A) with respect to the commitment fees under the immediately foregoing
clause (i), (1) shall be due and payable quarterly in arrears on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, on the
Revolving Termination Date (and, if applicable, thereafter on demand) and
(2) shall be calculated quarterly in arrears, and if there is any change in the
Applicable Percentage during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Percentage separately for each period
during such quarter that such Applicable Percentage was in effect; and
     (B) with respect to the commitment fees under the immediately foregoing
clause (ii), (1) shall be due and payable monthly in arrears on the first
Business Day after the end of each calendar month, commencing with the first
such date to occur after the Closing Date, on the Revolving Termination Date
(and, if applicable, thereafter on demand) and (2) shall be calculated montly in
arrears, and if there is any change in the Applicable Percentage during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect.
     (b) Letter of Credit Fees.
     (i) Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its respective
Revolving Commitment Percentage, in Dollars, a Letter of Credit fee for each
Letter of Credit equal to the Applicable Percentage multiplied by the Dollar
Equivalent of the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) (the “Letter of Credit Fee”). The Letter of Credit Fees
with respect to Domestic Letters of Credit and F/X Letters of Credit shall be
computed on a quarterly basis in arrears, and shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. The Letter of
Credit Fees with respect to the India Letters of Credit shall be computed on a
monthly basis in arrears, and shall be due and payable on the first Business Day
after the end of each calendar month, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the L/C Expiration Date
and thereafter on demand. If there is any change in the Applicable Percentage
during any quarter (with respect to the Domestic Letters of Credit and the F/X
Letters of Credit) or any month (with respect to the India Letters of Credit),
the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Domestic
Revolving Lenders, the Required F/X Revolving Lenders or the Required India
Revolving Lenders, as appropriate, while any Event of Default exists, all such
Letter of Credit Fees shall accrue at the Default Rate.
     (ii) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrowers shall pay directly to each L/C Issuer for its own
account, in Dollars (except for with respect to the India Letters of Credit,
which shall be paid in Rupees), a fronting fee with respect to each Letter of
Credit, at the rate and at the times specified in the Fee Letter multiplied by
the Dollar Equivalent of the daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
payable on the first Business Day after the end of each March, June, September
and December (except with respect to the India Letters of Credit, which shall be
payable on the first Business Day following the end of each

66



--------------------------------------------------------------------------------



 



calendar month), commencing with the first such date to occur after the issuance
of such Letter of Credit, the L/C Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Borrowers shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
     (c) Other Fees.
     (i) The Borrowers shall pay to the Arranger and the Administrative Agent
for their own respective accounts, in Dollars, fees in the amounts and at the
times specified in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
     (ii) The Borrowers shall pay to the Lenders, in Dollars (or in Rupees, with
respect to any fees payable in connection with the India Obligations), such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in currencies other than Dollars as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers or for any other reason, the Borrowers or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrowers as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(j), 2.08(b), 2.09 or under Article VIII. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

67



--------------------------------------------------------------------------------



 



     2.11 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in currencies other than Dollars,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in a currency other than Dollars
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in the same such currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Credit Agreement be made in
the United States. If, for any reason, a Borrower is prohibited by any Law from
making any required payment hereunder in the applicable currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent thereof. The
Administrative Agent will promptly distribute to each Lender its pro rata share
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent (i) after 2:00
p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in currencies
other than Dollars, shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.
Subject to the definition of “Interest Period”, if any payment to be made by a
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)      (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Fixed LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans or Floating LIBOR Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans
or Floating LIBOR Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fee
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by a Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

68



--------------------------------------------------------------------------------



 



          (ii) Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or any L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or any L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to a
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (d) Obligation of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (f) Allocation of Funds. If at any time insufficient funds are received by
or are available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward costs and expenses (including all reasonable
fees, expenses and disbursements of any law firm or other counsel and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

     2.12 Sharing of Payments By Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a

69



--------------------------------------------------------------------------------



 



proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Credit Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

     2.13 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each applicable Borrower shall
execute and deliver to the Administrative Agent a Note for such Lender, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

70



--------------------------------------------------------------------------------



 



     2.14 Designated Borrowers.
     (a) Effective as of the date hereof, each Subsidiary set forth on
Schedule 2.14 shall be a “Designated Borrower” hereunder and may receive Loans
for its account on the terms and conditions set forth in this Credit Agreement.
     (b) The Borrowers may at any time, upon not less than 15 Business Days’
notice from the Borrowers to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit 2.14-1 (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein, (i) in the case of any Applicant Borrower that
is a Foreign Subsidiary, the Administrative Agent shall have received the
written consent of the Lenders to such Foreign Subsidiary being made Designated
Borrower and (ii) the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require. If the
Administrative Agent and the Required Lenders agree that an Applicant Borrower
shall be entitled to receive Loans hereunder, then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit 2.14-2 (a “Designated Borrower Notice”) to the
Borrowers and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Credit Agreement; provided that no Loan Notice or Letter of
Credit Application may be submitted by or on behalf of such Designated Borrower
until the date five Business Days after such effective date.
     (c) The Obligations of the Domestic Borrowers and each Designated Borrower
that is a Domestic Subsidiary shall be joint and several in nature. The
Obligations of each F/X Borrower and each Designated Borrower that is a F/X
Subsidiary shall be several, and not joint and several, in nature. The
Obligations of the India Borrowers and each Designated Borrower that is an India
Subsidiary shall be several, and not joint, in nature.
     (d) The Administrative Agent and the Lenders agree that upon delivery of
the documentation provided for in this Section 2.14 in a form satisfactory to
the Administrative Agent, RIA and its wholly-owned Subsidiary, Continental
Exchange Solutions, may immediately become a Designated Borrower hereunder
without any further consent or vote of the Required Lenders.
     (e) Each Subsidiary that is or becomes a “Designated Borrower” pursuant to
this Section 2.14 hereby irrevocably appoints (i) with respect to any requested
Credit Extension of Domestic Revolving Loans, Domestic Swingline Loans or
Domestic L/C Obligations, EWI as its agent and (ii) with respect to any
requested Credit Extension of F/X Revolving Loans, F/X Swingline Loans or F/X
L/C Obligations, EWI as its agent and (iii) with respect to any requested Credit
Extension of India Revolving Loans, India Swingline Loans or India L/C
Obligations, EWI as its agent, in each case for all purposes relevant to this
Credit Agreement and each of the other Credit Documents, including (1) the
giving and receipt of notices, (2) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (3) the receipt of the proceeds of any Loans made

71



--------------------------------------------------------------------------------



 



by the Lenders, to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the respective
party set forth in clauses (i) and (ii) above, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to such agent, as applicable, for
the Designated Borrower in accordance with the terms of this Credit Agreement
shall be deemed to have been delivered to each Designated Borrower.
     (f) The Borrowers may from time to time, upon not less than 15 Business
Days’ notice from the Borrowers to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

     2.15 Joint and Several Liability.
     (a) Domestic Borrowers.
     (i) Each Domestic Borrower accepts joint and several liability hereunder in
consideration of the financial accommodation to be provided by the
Administrative Agent and the Lenders under this Credit Agreement and the other
Credit Documents, for the mutual benefit, directly and indirectly, of each
Domestic Borrower and in consideration of the undertakings of each Domestic
Borrower to accept joint and several liability for the obligations of each
Domestic Borrower.
     (ii) Each Domestic Borrower shall be jointly and severally liable for all
Obligations (whether borrowed by a Domestic Borrower or by an. F/X Borrower),
regardless of which Borrower actually receives Credit Extensions hereunder or
the amount of such Credit Extensions received or the manner in which the
Administrative Agent or any Lender accounts for such Credit Extensions on its
books and records. Each Domestic Borrower’s obligations with respect to Credit
Extensions made to it, and each Domestic Borrower’s obligations arising as a
result of the joint and several liability of such Domestic Borrower hereunder,
with respect to Credit Extensions made to and other Obligations owing by the
other Borrowers hereunder, shall be separate and distinct obligations, but all
such obligations shall be primary obligations of each Domestic Borrower.
     (iii) Each Domestic Borrower’s obligations arising as a result of the joint
and several liability of such Domestic Borrower hereunder with respect to Credit
Extensions made to and other Obligations owing by the other Borrowers hereunder
shall, to the fullest extent permitted by law, be unconditional irrespective of
(A) the validity or enforceability, avoidance or subordination of the
obligations of any other Borrower or of any promissory note or other document
evidencing all or any part of the obligations of any other Borrower, (B) the
absence of any attempt to collect the Obligations from any other Borrower, any
other guarantor, or any other security therefor, or the absence of any other
action to enforce the same, (C) the waiver, consent, extension, forbearance or
granting of any indulgence by the Administrative Agent or any Lender with
respect to any provision of any instrument evidencing the obligations of any
other Borrower, or any part thereof, or any other agreement now or hereafter
executed by any other Borrower and delivered to the Administrative Agent or any
Lender, (D) the failure by the Administrative Agent or any Lender to take any
steps to perfect and maintain its security interest in, or to preserve its

72



--------------------------------------------------------------------------------



 



rights to, any security or collateral for the obligations of any other Borrower,
(E) the Administrative Agent’s or any Lender’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, (F) any borrowing or grant of a security interest by any
other Borrower, as Debtor In Possession under Section 364 of the Bankruptcy
Code, (G) the disallowance of all or any portion of the Administrative Agent’s
or any Lender’s claim(s) for the repayment of the obligations of any other
Borrower under Section 502 of the Bankruptcy Code, or (H) any other
circumstances which might constitute a legal or equitable discharge or defense
of a guarantor or of any other Borrower. With respect to each Domestic
Borrower’s obligations arising as a result of the joint and several liability of
such Domestic Borrower hereunder with respect to Credit Extensions made to the
other Borrowers hereunder, such Domestic Borrower waives, until the Obligations
shall have been paid in full and this Credit Agreement and the other Credit
Documents shall have been terminated, any right to enforce any right of
subrogation or any remedy which the Administrative Agent or any Lender now has
or may hereafter have against such Domestic Borrower, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent or any Lender to secure payment of the Obligations or any other liability
of any Borrower to the Administrative Agent or any Lender.
     (iv) Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent and the Lenders may proceed directly and at
once, without notice, against any Domestic Borrower to collect and recover the
full amount, or any portion of the Obligations, without first proceeding against
any other Borrower or any other Person, or against any security or collateral
for the Obligations. Each Domestic Borrower consents and agrees that the
Administrative Agent and the Lenders shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
Obligations.
     (b) F/X Borrowers. The obligations of the F/X Borrowers under this Credit
Agreement and the other Credit Documents shall be several, and not joint, in
nature (except as provided in Article IV) and shall be limited to the F/X
Obligations, provided that the F/X Borrowers expressly waive any requirement
that the Administrative Agent or any holder of the F/X Obligations, or any of
their officers, agents or representatives, exhaust any right, power or remedy or
first proceed under any of the Credit Documents or against any other Credit
Party, any other Person or any Collateral with respect to the F/X Obligations.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if a Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law. Notwithstanding the foregoing, the F/X Borrowers and the India Borrower are
not required to make an increased payment to the Administrative Agent, a Lender
or an L/C

73



--------------------------------------------------------------------------------



 



Issuer under this Section 3.01(a) for a Tax Deduction in respect of a tax
imposed by the United Kingdom from a payment of interest on a Loan, if on the
date on which the payment falls due:
     (w) the payment could have been made to the Administrative Agent, Lender or
L/C Issuer without a Tax Deduction if such Administrative Agent, Lender or L/C
Issuer was a Qualifying Lender, but on that date such Administrative Agent,
Lender or L/C Issuer, as applicable, is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became the
Administrative Agent, a Lender or an L/C Issuer under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or
     (x) (i) the relevant Administrative Agent, Lender or L/C Issuer is a
Qualifying Lender solely under sub-paragraph (b) of the definition of Qualifying
Lender; (ii) the Board of the Inland Revenue has given (and not revoked) a
direction (a “Direction”) under section 349C of the Taxes Act (as that provision
has effect on the date on which the Administrative Agent, Lender or L/C Issuer
became a party to this Agreement) which relates to that payment and that
Administrative Agent, Lender or L/C Issuer has received from that that F/X
Borrower, India Borrower or the Borrower Agent, as applicable, a certified copy
of that Direction; and (iii) the payment could have been made to the F/X
Borrower, India Borrower or the Borrower Agent, as applicable, without any Tax
Deduction in the absence of that Direction; or
     (y) the Administrative Agent, Lender or L/C Issuer, as applicable, is a
Qualifying Lender solely under sub-paragraph (b) of the definition of Qualifying
Lender and it has not, other than by reason of any change after the date of this
Agreement in (or in the interpretation, administration, or application of) any
law, or any published practice or concession of any relevant taxing authority,
given a Tax Confirmation to the Borrower Agent; or
     (z) the Administrative Agent, Lender or L/C Issuer, as applicable, is a
Treaty Lender and the F/X Borrower, India Borrower or the Borrower Agent, as
applicable, making the payment is able to demonstrate that the payment could
have been made to the Administrative Agent, Lender or L/C Issuer, as applicable,
without the Tax Deduction had that Administrative Agent, Lender or L/C Issuer
completed all procedural formalities necessary for that Obligor to obtain
authorization to make that payment without a Tax Deduction.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority provided, that if the
Borrower reasonably believes that such Taxes were not correctly or legally
asserted, the Lender or the L/C Issuer, as the case may be, will use reasonable
efforts to cooperate with the Borrower to obtain a refund of such Taxes so long
as such efforts would not, in the reasonable determination of the Lender or the
L/C Issuer, as the case may be, result in any additional costs, expenses or
risks or otherwise be disadvantageous to it. A certificate as to the amount of
such payment or liability

74



--------------------------------------------------------------------------------



 



delivered to the Borrowers by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the applicable Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the request of such Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of EWI within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
          (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit a Borrower to determine the withholding
or deduction required to be made.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or any Borrower, as the Administrative Agent or such
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter,

75



--------------------------------------------------------------------------------



 



such other documents and forms required by any relevant taxing authorities under
the Laws of any other jurisdiction, duly executed and completed by such Lender,
as are required under such Laws to confirm such Lender’s entitlement to any
available exemption from, or reduction of, applicable withholding taxes in
respect of all payments to be made to such Lender outside of the U.S. by such
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in such other jurisdiction. Each
Lender shall promptly (i) notify the Administrative Agent of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction, and (ii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to entitle a
Borrower to a reduction or exemption from a requirement to make any deduction or
withholding for taxes from amounts payable to such Lender under applicable laws
of any such jurisdiction. Additionally, each Borrower shall promptly deliver to
the Administrative Agent or any Lender, as the Administrative Agent or such
Lender shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Credit Documents, with respect to such jurisdiction.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or any L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

     3.02 Illegality.
     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBOR Rate Loans (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the LIBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, any obligation of such Lender to
make or continue LIBOR Rate Loans in the affected currency or currencies or, in
the case of LIBOR Rate Loans in Dollars, to convert Loans that are Base Rate
Loans to LIBOR Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
LIBOR Rate Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such LIBOR

76



--------------------------------------------------------------------------------



 



Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such LIBOR Rate Loans. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

     3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a LIBOR Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or a currency other than Dollars) are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such LIBOR Rate Loan,
(b) adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period with respect to a proposed LIBOR Rate Loan
(whether denominated in Dollars or currency other than Dollars), or (c) the
LIBOR Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such LIBOR Rate Loan, the Administrative Agent will promptly so notify
the Borrowers and each Lender. Thereafter, the obligation of the Lenders to make
or maintain LIBOR Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Rate Loans in the affected currency or currencies or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Loans
that are Base Rate Loans in the amount specified therein.

     3.04 Increased Cost; Capital Adequacy.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the LIBOR Rate) and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or any L/C Issuer;
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Credit Agreement, any Letter of Credit, any participation
in a Letter of Credit or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer);
     (iii) the Mandatory Cost, as calculated hereunder, does not represent the
cost to any Lender of complying with the requirements of the Bank of England
and/or the Financial Services Authority or the European Central Bank in relation
to its making, funding or maintaining Fixed LIBOR Rate Loans; or
     (iv) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

77



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or such L/C Issuer, the applicable Borrower will pay
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Credit Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the applicable Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any
such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and the manner of
determining such amount or amounts and delivered to any Borrower shall be
conclusive absent manifest error. Such Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that a Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies such Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     (e) Additional Reserve Requirements. Each Borrower shall pay to each
Lender, as applicable and for as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the LIBOR Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided such Borrower shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such

78



--------------------------------------------------------------------------------



 



Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

     3.05 Compensation for Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the applicable Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or a Floating LIBOR Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);
     (b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or a Floating LIBOR Rate Loan on the date or in the amount
notified by such Borrower;
     (c) any failure by a Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in a currency other
than Dollars on its scheduled due date or any payment thereof in a different
currency;
     (d) any assignment of a Fixed LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 11.13; or
     (e) an assignment by Bank of America pursuant to Section 11.06(b) as part
of the primary syndication of the Commitments and Loans during the one hundred
eighty (180)-day period immediately following the Closing Date, provided that
Bank of America agrees to use reasonable efforts to reduce the breakage costs
payable by the Borrowers in connection therewith (including, without limitation,
to the extent reasonably practical, closing such assignments at the end of
Interest Periods of outstanding Fixed LIBOR Rate Loans);
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrowers shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing. Any demand for compensation shall set forth in reasonable
detail the amount and method of determining the loss, cost or expenses claimed.
     For purposes of calculating amounts payable by any Borrower to Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Fixed
LIBOR Rate Loan made by it at the Fixed LIBOR Base Rate used in determining the
Fixed LIBOR Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Fixed LIBOR Rate Loan was in fact so
funded.

     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations

79



--------------------------------------------------------------------------------



 



hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.05, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

     3.07 Survival Losses.
     All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV
GUARANTY

     4.01 The Guaranty.
     (a) Each of the Domestic Guarantors hereby jointly and severally guarantees
to the Administrative Agent and each of the holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Domestic Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Domestic Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.
     (b) Notwithstanding any provision to the contrary contained herein or in
any other of the Credit Documents or Swap Contracts, the obligations of each
Guarantor (in its capacity as such) under this Credit Agreement and the other
Credit Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable Law.

     4.02 Obligations Unconditional.
     (a) The obligations of the Domestic Guarantors under Section 4.01 are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of

80



--------------------------------------------------------------------------------



 



this Section 4.02 that the obligations of the Domestic Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Domestic Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrowers or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or terminated.
     (b) Without limiting the generality of the foregoing subsection, it is
agreed that, to the fullest extent permitted by Law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:
     (i) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
     (ii) any of the acts mentioned in any of the provisions of any of the
Credit Documents, or other documents relating to the Obligations or any other
agreement or instrument referred to therein shall be done or omitted;
     (iii) the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents or any other documents relating to
the Obligations or any other agreement or instrument referred to therein shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;
     (iv) any Lien granted to, or in favor of, the Administrative Agent or any
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or
     (v) any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).
     (c) With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest, notice of
acceptance of the guaranty given hereby and of extensions of credit that may
constitute obligations guaranteed hereby, notices of amendments, waivers,
consents and supplements to the Credit Documents and other documents relating to
the Obligations, or the compromise, release or exchange of collateral or
security, and all other notices whatsoever, and any requirement that the
Administrative Agent or any holder of the Obligations exhaust any right, power
or remedy or proceed against any Person under any of the Credit Documents or any
other documents relating to the Obligations or any other agreement or instrument
referred to therein, or against any other Person under any other guarantee of,
or security for, any of the Obligations.

     4.03 Reinstatement.
     Neither the Guarantors’ obligations hereunder nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrowers, by reason of any Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of all or any
portion of the Obligations. In addition, the obligations of each Domestic
Guarantor under this Article IV shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Obligations is rescinded or must be otherwise restored by any holder of
any of the Obligations, whether as a result of any

81



--------------------------------------------------------------------------------



 



Debtor Relief Law or otherwise, and each Domestic Guarantor agrees that it will
indemnify the Administrative Agent and each holder of the Obligations on demand
for all reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

     4.04 Certain Waivers.
     Each Guarantor acknowledges and agrees that (a) the guaranty given hereby
may be enforced without the necessity of resorting to or otherwise exhausting
remedies in respect of any other security or collateral interests, and without
the necessity at any time of having to take recourse against the Borrowers
hereunder or against any collateral securing the Obligations or otherwise, and
(b) it will not assert any right to require the action first be taken against
the Borrowers or any other Person (including any co-guarantor) or pursuit of any
other remedy or enforcement any other right, and (c) nothing contained herein
shall prevent or limit action being taken against the Borrowers hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrowers nor the Guarantors shall timely
perform their obligations, and the exercise of any such rights and completion of
any such foreclosure proceedings shall not constitute a discharge of the
Guarantors’ obligations hereunder unless as a result thereof, the Obligations
shall have been paid in full and the commitments relating thereto shall have
expired or terminated, it being the purpose and intent that the Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances. Each Guarantor agrees that such Guarantor shall have no
right of recourse to security for the Obligations, except through the exercise
of rights of subrogation pursuant to Section 4.02 and through the exercise of
rights of contribution pursuant to Section 4.06.

     4.05 Remedies.
     The Domestic Guarantors agree that, to the fullest extent permitted by Law,
as between the Domestic Guarantors, on the one hand, and holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02)
for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Domestic
Guarantors for purposes of Section 4.01. The Domestic Guarantors acknowledge and
agree that their obligations hereunder are secured in accordance with the terms
of the Collateral Documents and that the holders of the Obligations may exercise
their remedies thereunder in accordance with the terms thereof.

     4.06 Rights of Contribution.
     The Domestic Guarantors hereby agree as among themselves that, in
connection with payments made hereunder, each Domestic Guarantor shall have a
right of contribution from each other Domestic Guarantor in accordance with
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Domestic Guarantors

82



--------------------------------------------------------------------------------



 



shall exercise any such contribution rights until the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated.

     4.07 Guaranty of Payment; Continuing Guaranty.
     The guarantee given by the Domestic Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.

ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     5.01 Conditions to Initial Credit Extensions.
     The obligation of each L/C Issuer and each Lender to make initial Credit
Extensions hereunder is subject to satisfaction of the following conditions
precedent:
     (a) Executed Credit Documents. Receipt by the Administrative Agent of
executed counterparts of the Credit Agreement, the Notes requested by the
Lenders, the Guaranties, the Security Agreements, the Pledge Agreements and the
other Credit Documents required on the Closing Date, as indicated in
Schedule 5.01 attached hereto, in each case in form and substance satisfactory
to the Administrative Agent and the Lenders.
     (b) Acquisition Approvals and Documents. Receipt by the Administrative
Agent of the following:
       (i) Acquisition Agreement and Related Confirmations. An officer’s
certificate in form an substance reasonably satisfactory to the Administrative
Agent with (A) a certified copy of the RIA Acquisition Agreement with all
amendments, modifications, supplements and attachments, (B) confirmation that
there have been no material modifications to the RIA Acquisition Agreement,
except as approved by the Arranger, (C) confirmation that the RIA Acquisition
has been, or contemporaneously with the closing and initial funding under this
Credit Agreement, will be consummated in accordance with the terms of the RIA
Acquisition Agreement and in compliance with applicable laws and regulatory
approvals, and (D) confirmation that, among other things, the purchase price is
not greater than $380 million in cash plus the aggregate value of 4,053,606
shares of EWI’s common stock (with an approximate value of $109,568,970 as of
the close of business on April 2, 2007) for total consideration in an aggregate
amount equal to approximately $489,568,970 (exclusive of transaction costs,
stock appreciation rights and contingent valuation rights).
       (ii) Required Consents. Evidence of receipt of all governmental,
shareholder and third party consents (including Hart-Scott-Rodino clearance) and
approvals necessary (and transfer of all state MSB licenses), or, in the
reasonable opinion of the Administrative Agent, desirable in connection with the
RIA Acquisition and the related financings and other transactions contemplated
in connection therewith and expiration of all applicable waiting periods without
any action being taken by any authority that could restrain, prevent or impose
any material adverse conditions on EWI or members of the Consolidated Group or
such other transactions or that could seek or threaten any of the foregoing, and
no law or regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could have such effect.

83



--------------------------------------------------------------------------------



 



       (iii) Debt Rating. Evidence of a corporate family rating from Moody’s and
a corporate credit rating from S&P, and confirmation that such ratings remain in
effect on the Closing Date.
       (iv) BSA/AML Audit. Receipt by the Administrative Agent and the Lenders
of copies of the BSA/AML audit relating to RIA and its subsidiaries conducted by
Crowe Chizek in form and detail satisfactory, and with results and findings
reasonably acceptable, to the Administrative Agent and the Required Lenders.
     (c) Financial Information. Receipt by the Administrative Agent of the
following:
       (i) EWI. For EWI and its subsidiaries on a consolidated basis, audited
financial statements, including a balance sheet, income statement and statement
of cash flows (including notes) for the fiscal year ending December 31, 2006.
       (ii) RIA. For RIA and its subsidiaries on a consolidated basis, audited
financial statements, including a balance sheet, income statement and statement
of cash flows (including notes) for the fiscal year ending December 31, 2006.
       (iii) Pro Forma Financial Statements. For the Consolidated Group after
giving effect to the RIA Acquisition, pro forma financial statements, including
a balance sheet, income statement and statement of cash flows, for the fiscal
year most recently ended, in form, detail and substance satisfactory to the
Administrative Agent, the Arranger and the Lenders.
     (d) Organization Documents, Etc. The Administrative Agent’s receipt of a
duly executed certificate of a Responsible Officer of each Credit Party, in form
and substance satisfactory to the Administrative Agent and each of the Lenders,
attaching each of the following documents and certifying that each is true,
correct and complete and in full force and effect as of the Closing Date:
       (i) Charter Documents. Copies of its articles or certificate of
organization or formation, certified (if relevant) to be true, correct and
complete as of a recent date by the appropriate Governmental Authority of the
jurisdiction of its organization or formation , including, in relation to a
Dutch Obligor, an extract from the Dutch trade register relating to it;
       (ii) Bylaws. Copies of its bylaws, operating agreement or partnership
agreement;
       (iii) Resolutions. Copies of its resolutions approving and adopting the
Credit Documents to which it is party, the transactions contemplated therein,
and authorizing the execution and delivery thereof, including, in relation to a
Dutch Obligor, (i) a concurring advice of any works council which has advisory
rights in respect of the transactions contemplated by the Credit Documents and
(ii) a written resolution by (a) all its shareholders, (b) its board of managing
directors and (c) its board of supervisory directors (if any) approving
execution and the terms of, and the transactions contemplated by, the Credit
Documents to which it is a party, and including, in relation to any English
Obligor, (i) a written resolution by all of its shareholders (such requirement
not to apply to Borrowers that are English Obligors) and (ii) a resolution of
its board of directors approving execution and the terms of, and the
transactions contemplated by, the Credit Documents to which it is a party;

84



--------------------------------------------------------------------------------



 



       (iv) Incumbency. Incumbency certificates identifying the Responsible
Officers of such Credit Party that are authorized to execute Credit Documents
and to act on such Credit Party’s behalf in connection with the Credit
Documents; and
       (v) Good Standing Certificates. If relevant, certificates of good
standing or the equivalent from its jurisdiction of organization or formation
and from each other jurisdiction where failure to be in good standing would
reasonably be expected to have a Material Adverse Effect, in each case certified
as of a recent date by the appropriate Governmental Authority.
       (vi) German Obligor Organizational Documents. In the case of each of the
German Obligors only, instead of the deliveries required by the immediately
foregoing clauses (i) through (iv), a certified excerpt from the commercial
register as well as copies of its current articles of association.
     (e) Legal Opinions. Receipt by the Administrative Agent of favorable legal
opinions of counsel for EWI and the other Credit Parties, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders regarding,
among other things, existence and due authorization, execution, delivery and
enforceability of the Credit Documents, no violation of Organization Documents,
certain material agreements or applicable Law caused by the execution, delivery
and performance of the Credit Documents, and the attachment and perfection of
security interests in the Collateral pledged to secure the loans and obligations
hereunder (including local counsel opinions).
     (f) Officer Certificates. The Administrative Agent’s receipt of a
certificate or certificates of a Responsible Officer of EWI, dated as of the
Closing Date, in form and substance satisfactory to the Administrative Agent,
certifying each of the following:
       (i) Consents. No consents, licenses or approvals are required in
connection with the execution, delivery and performance by any Credit Party of
the Credit Documents to which it is a party, other than as are in full force and
effect and, to the extent requested by the Administrative Agent, are attached
thereto;
       (ii) Material Adverse Effect. There has been no event or circumstance
since the date of the audited financial statements for the fiscal year ending
December 31, 2006 that has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;
       (iii) Financial Covenant Calculations. The calculation of the financial
covenants set forth in Section 8.13 as of December 31, 2006; and
       (iv) Borrowing/Guaranteeing Limits. A certificate of each English Obligor
(signed by a director) confirming that borrowing or guaranteeing, as
appropriate, the Commitments would not cause any borrowing, guaranteeing or
similar limit binding on any Credit Party to be exceeded.
     (g) Personal Property Collateral. The Collateral Agent’s receipt of the
following, each in form and substance satisfactory to the Collateral Agent:
       (i) Lien Priority. Evidence that (A) the Collateral Agent, on behalf of
the Lenders, holds a perfected, first priority Lien on all Collateral and
(B) none of the Collateral is subject to any Liens (other than Permitted Liens);

85



--------------------------------------------------------------------------------



 



       (ii) UCC Financing Statements. Such UCC financing statements as are
necessary or appropriate, in the Collateral Agent’s discretion, to perfect the
security interests in the Collateral;
       (iii) Intellectual Property. Such patent, trademark and copyright notices
and recordations as are necessary or appropriate, in the Collateral Agent’s
discretion, to perfect the security interests in the Credit Parties’ IP Rights;
and
       (iv) Capital Stock. Original certificates evidencing the Capital Stock
pledged pursuant to the Collateral Documents (to the extent such Capital Stock
is certificated), together with undated stock transfer powers executed in blank.
     (h) Evidence of Insurance. The Collateral Agent’s receipt of copies of
insurance certificates or policies with respect to all insurance required to be
maintained pursuant to the Credit Documents identifying the Collateral Agent as
sole loss payee, with respect to flood hazard and casualty insurance, and as
additional insured, with respect to liability insurance.
     (i) Existing Credit Agreements. The Administrative Agent’s receipt of
evidence, in form and substance satisfactory to the Administrative Agent, that
the Existing Credit Agreements have been (or concurrently with the Closing Date
is being) terminated and all Liens securing obligations under the Existing
Credit Agreements have been (or concurrently with the Closing Date are being)
released.
     (j) Other. The Administrative Agent’s receipt of such other assurances,
certificates, documents, consents or opinions as the Administrative Agent or the
Lenders may require.
     (k) Fees and Expenses. All fees and expenses (including, unless waived by
the Administrative Agent, all reasonable fees, expenses and disbursements of any
law firm or other counsel) required to be paid on or before the Closing Date
shall have been paid.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

     5.02 Conditions to all Credit Extensions.
     The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:
     (a) The representations and warranties of each Credit Party contained in
Article VI or any other Credit Document, or that are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.
     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

86



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer
or the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     (d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.
     Each Request for Credit Extension submitted by any Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 5.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     Except as otherwise provided in Section 6.20, each of the Credit Parties
represent and warrant to the Administrative Agent and the Lenders that:

     6.01 Existence, Qualification and Power.
     Each Credit Party and each Subsidiary thereof (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Credit Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

     6.02 Authorization; No Contravention.
     The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law. Each
Credit Party is in compliance with all Contractual Obligations referred to in
clause (b)(i), except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

87



--------------------------------------------------------------------------------



 



     6.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party of this Credit Agreement or any
other Credit Document (other than (a) as have already been obtained and are in
full force and effect and (b) filings to perfect security interests granted
pursuant to the Credit Documents).

     6.04 Binding Effect.
     This Credit Agreement has been, and each other Credit Document, when
delivered hereunder, will have been, duly executed and delivered by each Credit
Party that is party thereto. This Credit Agreement constitutes, and each other
Credit Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, except as enforceability may be
limited by Debtor Relief Laws and subject to equitable principles.

     6.05 Financial Statements.
     (a) The audited consolidated and consolidating balance sheet of the
Consolidated Group for the most recent fiscal year ended, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and indebtedness.
     (b) The unaudited consolidated and consolidating balance sheet of the
Consolidated Group for the most recent fiscal quarter ended, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Consolidated Group as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Group as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.
     (c) The consolidated pro forma balance sheet of EWI and its Subsidiaries as
at December 31, 2006 and the related consolidated pro forma statements of income
and cash flows of EWI and its Subsidiaries for the year then ended, fairly
present in all material respects the consolidated pro forma financial condition
of EWI and its Subsidiaries as at such date and the consolidated pro forma
results of operations of EWI and its Subsidiaries for the period ended on such
date, all in accordance with GAAP.
     (d) The consolidated forecasted balance sheet and statements of income and
cash flows of EWI and its Subsidiaries delivered pursuant to Section 5.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time

88



--------------------------------------------------------------------------------



 



of delivery of such forecasts, and represented, at the time of delivery, EWI’s
best estimate of its future financial performance.

     6.06 No Material Adverse Effect.
     Since December 31, 2006, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

     6.07 Litigation.
     There are no actions, suits, investigations, criminal prosecutions, civil
investigative demands, imposition of criminal or civil fines or penalties,
proceedings, claims or disputes pending or, to the knowledge of the Borrowers
after due and diligent investigation or threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the any member
of the Consolidated Group or against any of their properties or revenues that
(a) purport to affect or pertain to this Credit Agreement or any other Credit
Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, would reasonably be
expected to have a Material Adverse Effect.

     6.08 No Default.
     No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Credit
Agreement or any other Credit Document.

     6.09 Ownership of Property; Liens.
     Each member of the Consolidated Group has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of the Consolidated Group is
subject to no Liens, other than Permitted Liens.

     6.10 Environmental Compliance.
     The Consolidated Group conducts in the ordinary course of business a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrowers have reasonably concluded that such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

     6.11 Insurance.
     The properties of the Consolidated Group are insured with financially sound
and reputable insurance companies not Affiliates of the Borrowers, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where any of the Borrowers or any of their Subsidiaries operates.

89



--------------------------------------------------------------------------------



 



     6.12 Taxes.
     Each member of the Consolidated Group has filed all federal, material state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Credit Party nor any Subsidiary thereof is
party to any tax sharing agreement, except that the Subsidiaries of Delta
Euronet GmbH incorporated in Germany have concluded a profit and loss transfer
agreement with Delta Euronet GmbH.

     6.13 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently pending before the IRS with respect
thereto and, to the best knowledge of EWI, nothing has occurred that would
prevent, or cause the loss of, such qualification. EWI and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Internal Revenue Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Internal Revenue Code
has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of EWI, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither EWI nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither EWI nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred that, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither EWI nor any ERISA Affiliate has
engaged in a transaction that would reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

     6.14 Subsidiaries.
     As of the Closing Date, set forth on Schedule 6.14, with respect to each
Credit Party, is the jurisdiction of organization, classes of Capital Stock
(including options, warrants, rights of subscription, conversion,
exchangeability and other similar rights), and ownership and ownership
percentages of each Subsidiary of such Credit Party. The outstanding Capital
Stock has been validly issued, is owned free of Liens, and with respect to any
outstanding shares of Capital Stock of a corporation, such shares have been
validly issued and are fully paid and non-assessable. The outstanding shares of
Capital Stock are not subject to any buy-sell, voting trust or other shareholder
agreement except as identified on Schedule 6.14. As of the Closing Date, the
Credit Parties have no Subsidiaries other than those specifically disclosed on
Schedule 6.14.

90



--------------------------------------------------------------------------------



 



     6.15 Margin Regulations; Investment Company Act.
     (a) The Credit Parties are not engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Credit Parties, any Person Controlling a Credit Party, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

     6.16 Disclosure.
     Each Credit Party has disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Credit Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, (a) with respect to projected
financial information, each applicable Credit Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and (b) with respect to general industry information, the
foregoing representation is only to the best of the applicable Credit Party’s
knowledge.

     6.17 Compliance with Laws.
     Each member of the Consolidated Group is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions,
settlements or other agreements with any Governmental Authority and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

     6.18 Taxpayer Identification Number; Other Identifying Information.
     The true and correct U.S. taxpayer identification number, if any, of each
Borrower is set forth on Schedule 6.18.

     6.19 Solvency.
     Immediately after giving effect to the initial Credit Extensions made on
the Closing Date, (a) the fair value of the assets of each Credit Party will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Credit Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and mature; and (c) no Credit Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

91



--------------------------------------------------------------------------------



 



     6.20 Intellectual Property; Licenses, Etc.
     Each member of the Consolidated Group owns, or possesses the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Credit Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any member of the
Consolidated Group infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Credit Parties, threatened, that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

     6.21 Representations as to Foreign Obligors.
     Each of the Foreign Credit Parties and Foreign Obligors represents and
warrants to the Administrative Agent and the Lenders that:
       (a) Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Credit Agreement and the other Credit
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.
       (b) The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced, (ii) the requirement of
notarization of those F/X Pledge Agreement by which the shares in the German
Obligor are pledged and (iii) any charge or tax as has been timely paid.
       (c) There is no material tax, levy, impost, duty, fee, assessment or
other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

92



--------------------------------------------------------------------------------



 



       (d) The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
       (e) Each Dutch Obligor has given any works council (ondernemingsraad)
that under the Works Councils Act (Wet op de ondernemingsraden) has the right to
give advice in relation to the entry into and performance of the Credit
Documents, the opportunity to give such advice and has obtained unconditional
positive advice from such works council.

     6.22 Security Agreement.
     (a) Domestic Security Agreement. The Domestic Security Agreement is
effective to create in favor of the Domestic Collateral Agent, for the ratable
benefit of the holders of the secured obligations identified therein, a legal,
valid and enforceable security interest in the Collateral identified therein,
except to the extent the enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless of whether enforcement is sought in equity or at
law) and, when UCC financing statements (or other appropriate notices) in
appropriate form are duly filed at the locations identified in the Domestic
Security Agreement, the Domestic Security Agreement shall create a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the grantors thereunder in such Collateral, in each case prior and
superior in right to any other Lien (other than Permitted Liens).
     (a) F/X Security Agreement. The F/X Security Agreement is effective to
create in favor of the F/X Collateral Agent, for the ratable benefit of the
holders of the secured obligations identified therein, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when
appropriate notices and filings have been made in the appropriate jurisdictions,
the F/X Security Agreement shall create a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (other than Permitted Liens).
     (a) India Security Agreement. The India Security Agreement is effective to
create in favor of the India Collateral Agent, for the ratable benefit of the
holders of the secured obligations identified therein, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when
appropriate notices and filings have been made in the appropriate jurisdictions,
the India Security Agreement shall create a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (other than Permitted Liens).

     6.23 Pledge Agreement.
     (a) Domestic Pledge Agreement. The Domestic Pledge Agreement is effective
to create in favor of the Domestic Collateral Agent, for the ratable benefit of
the holders of the secured obligations identified therein, a legal, valid and
enforceable security interest in the Collateral identified therein,

93



--------------------------------------------------------------------------------



 



except to the extent the enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless of whether enforcement is sought in equity or at
law) and the Domestic Pledge Agreement shall create a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
pledgors thereunder in such Collateral, in each case prior and superior in right
to any other Lien (i) with respect to any such Collateral that is a “security”
(as such term is defined in the UCC) and is evidenced by a certificate, when
such Collateral is delivered to the Collateral Agent with duly executed stock
powers with respect thereto, (ii) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of
Section 8-106 of the UCC, or any successor provision, and (iii) with respect to
any such Collateral that is not a “security” (as such term is defined in the
UCC), when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor.
     (b) F/X Pledge Agreement. The F/X Pledge Agreement is effective to create
in favor of the F/X Collateral Agent, for the ratable benefit of the holders of
the secured obligations identified therein, a legal, valid and enforceable
security interest in the Collateral identified therein, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law) and the F/X Pledge Agreement
shall create a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the pledgors thereunder in such Collateral, in
each case prior and superior in right to any other Lien.
     (c) India Pledge Agreement. The India Pledge Agreement is effective to
create in favor of the India Collateral Agent, for the ratable benefit of the
holders of the secured obligations identified therein, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and the India
Pledge Agreement shall create a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgors thereunder
in such Collateral, in each case prior and superior in right to any other Lien.

ARTICLE VII
AFFIRMATIVE COVENANTS
     Until the Loan Obligations shall have been paid in full or otherwise
satisfied, and the Commitments hereunder shall have expired or been terminated,
each Borrower will, and (except in the case of the covenants set forth in
Sections 7.01, 7.02 and 7.03) will cause each of its Subsidiaries to:

     7.01 Financial Statements.
     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
     (a) as soon as available, but in any event not later than the earlier of
(i) the date such deliveries are required by the SEC and (ii) ninety days after
the end of each fiscal year of EWI, consolidated balance sheets of the
Consolidated Group as at the end of such fiscal year (beginning with the fiscal
year ending December 31, 2007), and the related consolidated statements of
income or

94



--------------------------------------------------------------------------------



 



operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event not later than (i) the date such
deliveries are required by the SEC and (ii) forty-five days after the end of
each of the first three fiscal quarters of each fiscal year of EWI (beginning
with the fiscal quarter ending after the Closing Date), consolidated balance
sheets of the Consolidated Group as at the end of such fiscal quarter, and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of EWI’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of EWI as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Group in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
statements to be certified by a Responsible Officer of EWI to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of EWI and its Subsidiaries.
     (c) annually not later than March 31 of each year, a BSA/AML Audit for any
member of the Consolidated Group that is licensed or actively operating as a
money transmitter (or similar designation) conducted by a third party auditor
reasonably acceptable to the Administrative Agent and the Required Lenders in
form and detail satisfactory, and with results and findings reasonably
acceptable, to the Administrative Agent and the Required Lenders.
As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

     7.02 Certificates; Other Information.
     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.01(a), a certificate of its independent certified public accountant
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
or, if any such Default or Event of Default shall exist, stating the nature and
status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), (beginning with the fiscal quarter ending after the
Closing Date), a duly completed Compliance Certificate signed by a Responsible
Officer of EWI (i) setting forth computations in reasonable detail satisfactory
to the Administrative Agent demonstrating compliance with the financial
covenants contained herein, (ii) certifying that no Default or Event of Default
exists as of the date thereof (or the nature and extent thereof and proposed
actions with respect thereto) and (iii) including a summary of all material
changes in GAAP and in the consistent application thereof, the effect on the
financial covenants resulting therefrom, and a reconciliation between
calculation of the financial covenants (and

95



--------------------------------------------------------------------------------



 



determination of the applicable pricing level under the definition of
“Applicable Percentage”) before and after giving effect to such changes;
     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of EWI by independent accountants in connection with the accounts or
books of EWI or any Subsidiary, or any audit of any of them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of EWI, and copies of all annual, regular, periodic and special
reports and registration statements that EWI may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Credit Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;
     (f) promptly, and in any event within five Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and
     (g) promptly, such additional information regarding the business, financial
or corporate affairs of any Credit Party or any Subsidiary of a Credit Party, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which EWI
posts such documents, or provides a link thereto on EWI’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on EWI’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) EWI shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests EWI to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (B) EWI shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance EWI shall be
required to provide paper copies of the Compliance Certificates required by
Section 7.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by EWI with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     Each Credit Party hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Credit Parties
hereunder (collectively, “Credit Party Materials”) by posting the Credit Party

96



--------------------------------------------------------------------------------



 



Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Credit Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Credit Party hereby
agrees that (w) all Credit Party Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Credit Party Materials “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, the Arranger, the L/C
Issuers and the Lenders to treat such Credit Party Materials as not containing
any material non-public information with respect to any Credit Party or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Credit Party Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Credit Party Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Credit
Party Materials that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Investor.”

     7.03 Notification.
     Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default or Event of Default;
     (b) of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of EWI or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
EWI or any Subsidiary and any Governmental Authority; or (iii) the commencement
of, or any material development in, any litigation, investigation or proceeding
affecting EWI or any Subsidiary, including pursuant to any applicable
Environmental Laws;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by EWI or any Subsidiary, including any determination by the Borrowers
referred to in Section 2.10(b); and
     (e) of any announcement by Moody’s or S&P of any change or possible change
in the corporate family rating for EWI and its Subsidiaries.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of EWI setting forth details of the occurrence referred to
therein and stating what EWI has taken and proposes to take with respect
thereto. Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Credit Agreement and any other
Credit Document that have been breached.

     7.04 Payment of Obligations.
     Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
each Borrower and its Subsidiaries; (b) all lawful claims that, if unpaid, would
by law become a Lien upon its property, unless

97



--------------------------------------------------------------------------------



 



the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
each Borrower and its Subsidiaries; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing or relating to such Indebtedness.

     7.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization (except in connection with a transaction permitted by Section 8.04
or 8.05); (b) take all commercially reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

     7.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material Property and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;
     (b) make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; and
     (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

     7.07 Maintenance of Insurance.
     Maintain in full force and effect with financially sound and reputable
insurance companies that are not Affiliates of the Borrowers, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons. Such insurance shall identify the
Collateral Agent as sole loss payee, with respect to flood hazard and casualty
insurance, and as additional insured, with respect to liability insurance and
provide for not less than thirty days’ prior notice to the Collateral Agent of
the termination, lapse or cancellation of any such insurance.

     7.08 Compliance with Laws.
     Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

     7.09 Books and Records.
     Maintain (a) proper books of record and account, in which true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of such Borrowers and such
Subsidiaries and (b) such books of record and account in material conformity

98



--------------------------------------------------------------------------------



 



with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary.

     7.10 Inspection Rights.
     Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to conduct
field audits, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrowers; provided, however, that so long as no Event of
Default has occurred and is continuing the Borrowers’ obligation to pay the
expenses of any of the foregoing will be limited to (A) one inspection per year
(measured from the date of this Credit Agreement and each anniversary thereof)
at the Administrative Agent’s discretion and (B) any further inspections
resulting from the Administrative Agent’s good faith belief that conditions
exist that could result in a Material Adverse Effect; provided, further, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

     7.11 Use of Proceeds.
     Use the proceeds of the Credit Extensions to finance EWI’s obligations
under the RIA Acquisition Agreement, to finance any other Permitted Acquisition
and for other general corporate purposes not in contravention of any Law or of
any Credit Document; provided that, notwithstanding anything contained herein to
the contrary, Credit Extensions may not be used for the repurchase or redemption
of the Convertible Debentures, unless EWI will be in compliance with the
financial covenants in Section 8.13 after giving effect thereto on a Pro Forma
Basis or (ii) EWI can otherwise demonstrate sufficient liquidity as may be
determined by the Administrative Agent and the Required Lenders in their
discretion.

     7.12 Approvals and Authorizations.
     Maintain all authorizations, consents, approvals and licenses from,
exemptions of, and filings and registrations with, each Governmental Authority
of the jurisdiction in which each Foreign Obligor is organized and existing, and
all approvals and consents of each other Person in such jurisdiction, in each
case that are required in connection with the Credit Documents.

     7.13 Joinder of Subsidiaries as Guarantors.
     (a) Domestic Revolving Loan Obligations. In the case of the Domestic
Borrowers and their Subsidiaries, where any Domestic Subsidiary of the Domestic
Borrowers that is not a Guarantor hereunder (a “Non-Guarantor Domestic
Subsidiary”) shall at any time:
       (i) in any case (considered with its Subsidiaries on a consolidated
basis) represent more than 5% of the consolidated assets or account for more
than 5% of consolidated revenues for the Consolidated Group (in each such case
determined as of the end of each fiscal quarter for the period of four
consecutive fiscal quarters then ended), or
       (ii) together with all other such Non-Guarantor Domestic Subsidiaries as
a group, represent more than 20% of the consolidated assets or account for more
than 20% of the

99



--------------------------------------------------------------------------------



 



Consolidated revenues for the Consolidated Group (in each such case determined
as of the end of each fiscal quarter for the period of four consecutive fiscal
quarters then ended),
then, in any such instance, the Domestic Borrowers will promptly, but in any
event within thirty (30) days after the delivery date for annual and quarterly
financial statements under subsections (a) and (b) of Section 7.01 as to which a
determination has been made that such a joinder is required, cause the joinder
of such Domestic Subsidiaries as Domestic Guarantors hereunder pursuant to
Joinder Agreements (or such other documentation reasonably acceptable to the
Administrative Agent) accompanied by Organization Documents and favorable
opinions of counsel to such Domestic Subsidiary, all in form and substance
reasonably satisfactory to the Administrative Agent, such that after giving
effect thereto the Non-Guarantor Domestic Subsidiaries will not, individually or
as a group, exceed the foregoing threshold requirements.
     (b) F/X Obligations. EWI will cause each of the Specified Material
Subsidiaries to be a Guarantor hereunder in accordance with the provisions
hereof, and in addition, in the case of any F/X Borrower and its Foreign
Subsidiaries, where any Foreign Subsidiary of an F/X Borrower is not a Guarantor
hereunder (a “Non-Guarantor F/X Subsidiary”) shall at any time:
       (i) in any case (considered with its Subsidiaries on a consolidated
basis) represent more than 5% of the consolidated assets or account for more
than 5% of the consolidated revenues for the Consolidated Group (in each such
case determined as of the end of each fiscal quarter for the period of four
consecutive fiscal quarters then ended), or
       (ii) together with all other such Non-Guarantor Foreign Subsidiaries as a
group, represent more than 20% of the consolidated assets or account for more
than 20% of the consolidated revenues for the Consolidated Group (in each such
case determined as of the end of each fiscal quarter for the period of four
consecutive fiscal quarters then ended);
then, in any such instance, the F/X Borrowers will, subject to the provisions
hereof, promptly, but in any event within 90 days after the delivery date for
annual and quarterly financial statements under subsections (a) and (b) of
Section 7.01 as to which a determination has been made that such a joinder is
required (with extensions as may be deemed necessary or appropriate by the
Administrative Agent in its discretion), cause the joinder of such Foreign
Subsidiary as an F/X Guarantor hereunder by execution of a Guaranty (or such
other documentation reasonably acceptable to the Administrative Agent), in each
case accompanied by Organization Documents and favorable opinions of counsel to
such Foreign Subsidiary, all in form and substance reasonably satisfactory to
the Administrative Agent, such that after giving effect thereto, such
Non-Guarantor F/X Subsidiaries will not, individually or as a group, exceed the
foregoing threshold requirements; provided that in any such case, the
Administrative Agent shall, in consultation with EWI, do an analysis of the
relative benefits associated with the prospective guaranty and where, in its
reasonable discretion, the Administrative Agent shall make a determination,
taking into account local custom and practice, that the costs, circumstances and
requirements under local law associated with the guaranty outweigh the relative
benefits of the guaranty.
     (c) India Obligations. In the case of any India Borrower and its Foreign
Subsidiaries, where any Foreign Subsidiary of an India Borrower is not a
Guarantor hereunder (a “Non-Guarantor India Subsidiary”), such India Borrower
shall cause the joinder of such Foreign Subsidiary as an India Guarantor
hereunder pursuant to a Joinder Agreement (or such other documentation
reasonably acceptable to the Administrative Agent) accompanied by Organization
Documents and favorable opinions of counsel to such Foreign Subsidiary, all in
form and substance reasonably satisfactory to the Administrative Agent, such
that after giving effect thereto, such Non-Guarantor India Subsidiary shall
become an India Guarantor.

100



--------------------------------------------------------------------------------



 



     (d) Guaranties and Support Obligations in Respect of other Funded Debt. Not
give a guaranty or other Support Obligation in respect of Funded Debt, unless
(i) the guaranty or other Support Obligation is otherwise permitted hereunder
and (ii) any Borrower or Subsidiary giving such guaranty shall have become a
Domestic Guarantor, an F/X Guarantor or an India Guarantor, as applicable,
pursuant to the terms hereof.

     7.14 Pledge of Capital Stock.
     (a) Pledge. Pledge or cause to be pledged to the Administrative Agent:
       (i) to secure the Obligations (including the Foreign Obligations),
(A) 100% of the issued and outstanding Capital Stock of each Domestic Subsidiary
of EWI, and (B) 65% of the issued and outstanding Capital Stock of each Material
First-Tier Foreign Subsidiary; and
       (ii) to secure the F/X Obligations and the India Obligations, (A) the
remaining 35% of the issued and outstanding Capital Stock of each Material
First-Tier Foreign Subsidiary, and (B) 100% of the issued and outstanding
Capital Stock of each Material Foreign Subsidiary (other than First-Tier Foreign
Subsidiaries);
provided that the requirement pursuant to clause (a)(i)(B) for the pledge of not
more than 65% of the Capital Stock in each Material First-Tier Foreign
Subsidiary to secure the Obligations is intended to avoid treatment of the
undistributed earnings of a Foreign Subsidiary as a deemed dividend to its
United States parent for United States federal income tax purposes. Accordingly,
notwithstanding the provisions of clauses (i) and (ii) above, each Credit Party
shall, at the request of the Administrative Agent and after consultation with
the Borrowers, pledge or cause to be pledged any greater percentage of its
interest in a First-Tier Foreign Subsidiary that, as the result of a change in
Law, (1) would not reasonably be expected to cause the undistributed earnings of
such Foreign Subsidiary to be treated as a deemed dividend to the United States
parent of such Foreign Subsidiary, as determined for United States federal
income tax purposes, and (2) would not otherwise reasonably be expected to
result in material adverse tax consequences to such Foreign Subsidiary or its
United States parent, to secure the Obligations, and shall pledge any remaining
interests therein to secure the Foreign Obligations.
     (b) Deliveries. In connection with the foregoing pledges, EWI will or will
cause to be delivered to the Administrative Agent:
       (i) Domestic Subsidiaries. The pledge of Capital Stock of the Domestic
Subsidiaries will be made pursuant to a Pledge Agreement or pledge joinder
agreement(s), together with such filings and deliveries necessary or appropriate
to perfect the security interests therein (including, where appropriate,
delivery of original share certificates evidencing the pledged interests and
undated transfer powers executed in blank), and opinions of counsel relating
thereto, all in form, substance and scope reasonably satisfactory to the
Administrative Agent, and will be made (A) on the Closing Date, in the case of
Domestic Subsidiaries existing on the Closing Date, and (B) otherwise within 45
days (with extensions as may be deemed necessary or appropriate by the
Administrative Agent in its discretion) of formation or acquisition.
       (ii) Foreign Subsidiaries. The pledge of Capital Stock of the Material
Foreign Subsidiaries will be made pursuant to a Pledge Agreement or pledge
joinder agreement(s), together with such filings and deliveries necessary or
appropriate to perfect the security interests therein (including, where
appropriate, notarization and recordation of local pledge agreements, parallel
debt agreements and such other acts necessary or appropriate to give effect to
the pledge under local law),

101



--------------------------------------------------------------------------------



 



and opinions of counsel relating thereto, all in form, substance and scope
reasonably satisfactory to the Administrative Agent, and will be made (A) on the
Closing Date, in the case of pledged interests in Material First-Tier Foreign
Subsidiaries, and (B) otherwise within 90 days (with extensions as may be deemed
necessary or appropriate by the Administrative Agent in its discretion) of
formation, acquisition or the date when the subject interests are first required
to be pledged hereunder (whether upon the Foreign Subsidiary becoming a Material
Foreign Subsidiary or otherwise); provided that the Administrative Agent shall,
in consultation with EWI, do an analysis of the relative benefits associated
with the prospective pledge and where, in its reasonable discretion, the
Administrative Agent shall make a determination, taking into account local
custom and practice, that the costs, circumstances and requirements under local
law associated with the pledge outweigh the relative benefits of the pledge,
then in any such case the pledge will not be required.

     7.15 Pledge of Other Property.
     (a) Domestic Personal Property. The Obligations will be secured by a grant
of a security interest in substantially all personal property (including all
accounts, contract rights, deposit accounts, chattel paper, insurance proceeds,
inventory, investments and financial assets, general intangibles, intellectual
property, licenses, machinery and equipment, but not the pledge of Capital Stock
which shall be governed by the provisions of Section 7.14 and the Pledge
Agreements relating thereto) of EWI and its Domestic Subsidiaries (the “Domestic
Grantors”) located in the United States and which may be perfected by filing
financing statements under the Uniform Commercial Code or by filing notices of
security interests in respect of intellectual property with the United States
Copyright Office or the United States Patent and Trademark Office. The scope of
the personal property covered by this subsection will not include Excluded
Property. In connection with any grant of security interest under this
subsection, there will delivered to the Administrative Agent (A) on the Closing
Date, in the case of Domestic Grantors existing on the Closing Date, and
(B) within thirty (30) days (with extensions as may be deemed necessary or
appropriate by the Administrative Agent in its discretion) of formation,
acquisition or the date when the subject interests are first required to be
pledged hereunder, (i) a security agreement in form and substance reasonably
satisfactory to the Administrative Agent, executed in multiple counterparts,
(ii) notices of grant of security interest in respect of intellectual property
with the United States Copyright Office or the United States Patent and
Trademark Office reasonably satisfactory to the Administrative Agent, executed
in multiple counterparts, (iii) such opinions of counsel as the Administrative
Agent may deem necessary or appropriate, in form and substance reasonably
satisfactory to the Administrative Agent, (iv) evidence of casualty insurance
(consistent with the requirements for insurance hereunder) on personal property
showing the Collateral Agent as loss payee (if insurance is provided by a
commercial insurer), and (v) such other filings and deliveries as may be
necessary or appropriate as determined by the Administrative Agent in its
reasonable discretion.
     (b) Foreign Personal Property. Except as may be agreed by the
Administrative Agent, the Obligations of the Foreign Credit Parties will be
secured by a grant of a security interest in all material personal property
(including all accounts, contract rights, deposit accounts, chattel paper,
insurance proceeds, inventory, investments and financial assets, general
intangibles, intellectual property, licenses, machinery and equipment) of the
Foreign Credit Parties located outside the United States with a fair value in
excess of $5 million in any instance (or otherwise determined to be material in
the reasonable discretion of the Administrative Agent). The scope of the
security interests will contain exceptions and qualifications reasonably
acceptable to the Administrative Agent, and will not include Excluded Property.
Further, the Administrative Agent, in consultation with EWI, shall do an
analysis of the relative benefits associated with the prospective pledge and
where, in its reasonable discretion, the Administrative Agent shall make a
determination, taking into account local custom and practice, that the costs,
circumstances and requirements under local law associated with the pledge
outweigh the relative benefits of the pledge, then, in any such case, the pledge
will not be required. In connection with the a grant of security interests

102



--------------------------------------------------------------------------------



 



under this subsection, there will be delivered to the Administrative Agent
within ninety (90) days (with extensions as may be deemed necessary or
appropriate by the Administrative Agent in its discretion) of formation,
acquisition or the date when the subject interests are first required to be
pledged hereunder, (i) a security agreement in form and substance reasonably
satisfactory to the Administrative Agent, executed in multiple counterparts,
(ii) filings and notices of grant of security interest in respect of such
personal property as may be necessary or appropriate to perfect the subject
interests and otherwise reasonably satisfactory to the Administrative Agent,
(iii) such opinions of counsel as the Administrative Agent may deem necessary or
appropriate, in form and substance reasonably satisfactory to the Administrative
Agent, (iv) evidence of casualty insurance (consistent with the requirements for
insurance hereunder) on personal property showing the Collateral Agent and loss
payee (if insurance is provided by a commercial insurer), and (v) such other
deliveries as may be customary, necessary or appropriate in the subject
jurisdiction as determined by the Administrative Agent in its reasonable
discretion. For the avoidance of doubt, in no event will any security interest
granted by any of the Foreign Credit Parties secure any of the Domestic Loan
Obligations.

     7.16 Further Assurances.
     EWI will provide, or cause to be provided, the following:
     (a) Delivery of Guaranties from Material Foreign Subsidiaries. Within
90 days of the Closing Date (or such later date as may be acceptable to the
Administrative Agent in its discretion), EWI will provide or cause to be
provided, Guaranties from the Material Foreign Subsidiaries required hereunder
(including as set forth on Schedule 5.01 hereto) but which were not provided on
the Closing Date, including conforming changes in respect of local law and
related instruments, where necessary or appropriate under local law, and
together with opinions of local counsel relating thereto, in form and substance
acceptable to the Administrative Agent in its discretion.
     (b) Pledge of Material First-Tier Foreign Subsidiaries. Within 90 days of
the Closing Date (or such later date as may be acceptable to the Administrative
Agent in its discretion), EWI will provide or cause to be provided, a pledge of
those ownership interests in Material First-Tier Foreign Subsidiaries required
to be pledged hereunder (including as set forth on Schedule 5.01 hereto) but
which were not provided on the Closing Date, including local pledge agreements
and related instruments, where necessary or appropriate under local law, and
together with opinions of local counsel relating thereto, in form and substance
acceptable to the Administrative Agent in its discretion.
     (c) Pledge of Material Foreign Subsidiaries. Within 90 days of the Closing
Date (or such later date as may be acceptable to the Administrative Agent in its
discretion), EWI will provide or cause to be provided, a pledge of those
ownership interests in Material Foreign Subsidiaries (other than the Material
First-Tier Foreign Subsidiaries) required to be pledged hereunder (including as
set forth on Schedule 5.01 hereto) but which were not provided on the Closing
Date, including local pledge agreements and related instruments, where necessary
or appropriate under local law, and together with opinions of local counsel
relating thereto, in form and substance acceptable to the Administrative Agent
in its discretion.
     (d) Security Interests in Personal Property of Certain Foreign
Subsidiaries. Within 90 days of the Closing Date (or such later date as may be
acceptable to the Administrative Agent in its discretion), EWI will provide or
cause to be provided, a pledge of those ownership interests in Material Foreign
Subsidiaries (other than the Material First-Tier Foreign Subsidiaries) required
to be pledged hereunder (including as set forth on Schedule 5.01 hereto) but
which were not provided on the Closing Date, including local pledge agreements
and related instruments, where necessary or appropriate under local

103



--------------------------------------------------------------------------------



 



law, and together with opinions of local counsel relating thereto, in form and
substance acceptable to the Administrative Agent in its discretion.
     (e) Amendments to Credit Agreement with Respect to the India Obligations.
As soon as practicable, but in any event within 30 days of the Closing Date (or
such later date as may be acceptable to the Administrative Agent in its
discretion), EWI and the other Credit Parties will deliver duly executed
counterparts to an amendment to this Credit Agreement that, in the reasonable
judgment of local counsel in India upon consultation with the India Borrower’s
local India counsel, are necessary or advisable to comply with the law of India
(including any mandates or requirements of the Royal Bank of India).
     (f) Process Agent Appointment Letter. Within 20 days of the Closing Date
(or such later date as may be acceptable to the Administrative Agent in its
discretion), each English Obligor will provide or cause to be provided, evidence
that the relevant process agent has accepted its appointment, for such English
Obligor, to acts as its agent for service of process in relation to the
proceedings before the Courts of the State of New York in connection with any
Credit Document.

     7.17 Interest Rate Protection.
     Enter into, within sixty (60) days of the Closing Date, and maintain one or
more Swap Contracts on such terms as shall be reasonably satisfactory to the
Administrative Agent, the effect of which shall be to fix or limit the interest
cost for a period of two (2) years from the Closing Date with respect to a
notional amount equal to at least twenty-five percent (25%) of the aggregate
principal amount of the Term Loans outstanding.

ARTICLE VIII
NEGATIVE COVENANTS
     Until the Loan Obligations shall have been paid in full or otherwise
satisfied, and the Commitments hereunder shall have expired or been terminated,
the Credit Parties will not, and will not permit any of their Subsidiaries to:

     8.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
     (a) Liens pursuant to any Credit Document securing the Loan Obligations;
     (b) Liens in favor of a Lender or any of its Affiliates pursuant to a Swap
Contract or Treasury Management Agreement permitted hereunder, but only to the
extent that (i) the obligations under such Swap Contract or Treasury Management
Agreement are permitted under Section 8.03, (ii) such Liens are on the same
collateral that secures the Loan Obligations and (iii) the obligations under
such Swap Contract or Treasury Management Agreement and the Loan Obligations
share pari passu (subject to Section 9.03) in the collateral that is subject to
such Liens;
     (c) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 8.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.03(d) and
(e);

104



--------------------------------------------------------------------------------



 



     (d) Liens for taxes not yet due or that are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than thirty days or that are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person;
     (f) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
     (h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (i) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;
     (j) Liens securing, or in respect of, obligations under capital leases or
Synthetic Leases and purchase money obligations for fixed or capital assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
     (k) Liens on the property or assets of any Person that becomes a member of
the Consolidated Group following the Closing Date to the extent such Liens exist
at the time such Person becomes a member of the Consolidated Group; provided
such Liens are not created in contemplation thereof and do not extend to any
property or assets of any other member of the Consolidated Group;
     (l) cash deposited with banks that participate in the Consolidated Group’s
ATM network in the ordinary course of business to secure cash contributed by
such banks for use in the ATM network and cash deposited with vendors or
suppliers of PIN’s or mobile phone time to members of the Consolidated Group in
the ordinary course of business to secure accounts payable to such vendors or
suppliers;
     (m) rights or Liens granted to vendors or suppliers of PIN’s or on-line
mobile or long distance phone time (including, without limitation, telephone
operators) in PIN inventory, PIN accounts receivable or restricted cash accounts
associated with the purchase or sale of PIN’s or phone time, including the
rights and Liens of mobile operators in the Mobile Network Trust Arrangement;
     (n) Liens under UCC § 4-210 and Liens in deposit accounts created under the
standard deposit agreement of any financial institution at which such Loan Party
maintains a deposit account;

105



--------------------------------------------------------------------------------



 



     (o) cash collateral in an aggregate amount of up to €25 million to secure
letters of credit or bank guarantees required by mobile phone operators;
     (p) as permitted under German law, property ownership transfers made for
security purposes (Sicherungseigentum), retention of title arrangements
(Eigentumsvorbehalt) and assignments of claims, rights and receivables made for
security purposes (Sicherungsabtretungen), in each case made in the ordinary
course of business; and
     (q) other Liens securing Indebtedness of not more than $10 million;
provided that such Liens shall relate to specific property and shall not be
blanket liens.

     8.02 Investments.
     Make or permit to exist any Investments, except:
     (a) cash and Cash Equivalents;
     (b) Investments (including intercompany Investments) existing on the date
hereof and listed on Schedule 8.02;
     (c) to the extent not prohibited by applicable Law, advances to officers,
directors and employees of the Borrowers and their Subsidiaries in an aggregate
amount not to exceed $2 million at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Investments by members of the Consolidated Group in and to EWI and its
wholly-owned Domestic Subsidiaries;
     (f) Investments by EWI and its wholly-owned Domestic Subsidiaries in and to
wholly-owned Foreign Subsidiaries of EWI that are organized under the laws of an
Approved Jurisdiction without limit, where such Foreign Subsidiaries are Credit
Parties hereunder (including, for purposes hereof, Foreign Subsidiaries as to
which EWI has given notice of intention to have joined as a Guarantor in
accordance with the provisions of Section 7.13, provided that failure to have
any such Foreign Subsidiary joined as a Guarantor together with delivery of the
other items required in connection therewith within the requisite period
provided therein will be an immediate Event of Default hereunder), and otherwise
in an aggregate principal amount not to exceed $25 million;
     (g) Investments by and between wholly-owned Foreign Subsidiaries of EWI
that are organized under the laws of an Approved Jurisdiction and other
wholly-owned Foreign Subsidiaries of EWI that are organized under the laws of an
Approved Jurisdiction;
     (h) Investments by and between wholly-owned Foreign Subsidiaries of EWI
that are not organized under the laws of an Approved Jurisdiction and other
wholly-owned Foreign Subsidiaries of EWI that are not organized under the laws
of an Approved Jurisdiction;
     (i) Investments by EWI, its wholly-owned Domestic Subsidiaries and its
wholly-owned Foreign Subsidiaries that are organized under the laws of an
Approved Jurisdiction in and to (i) non-

106



--------------------------------------------------------------------------------



 



wholly-owned Foreign Subsidiaries that are organized under the laws of an
Approved Jurisdiction in an aggregate principal amount not to exceed $25 million
where such non-wholly owned Foreign Subsidiaries are Credit Parties hereunder
(including, for purposes hereof, Foreign Subsidiaries as to which EWI has given
notice of intention to have joined as a Guarantor in accordance with the
provisions of Section 7.13, provided that failure to have any such Foreign
Subsidiary joined as a Guarantor together with delivery of the other items
required in connection therewith within the requisite period provided therein
will be an immediate Event of Default hereunder), and otherwise in an aggregate
principal amount not to exceed $25 million, (ii) Foreign Subsidiaries that are
not organized under the laws of an Approved Jurisdiction (other than China),
whether or not wholly-owned, in an aggregate principal amount not to exceed
$25 million where such Foreign Subsidiaries are Credit Parties hereunder
(including, for purposes hereof, Foreign Subsidiaries as to which EWI has given
notice of intention to have joined as a Guarantor in accordance with the
provisions of Section 7.13, provided that failure to have any such Foreign
Subsidiary joined as a Guarantor together with delivery of the other items
required in connection therewith within the requisite period provided therein
will be an immediate Event of Default hereunder), and otherwise in an aggregate
principal amount not to exceed $25 million and (iii) Foreign Subsidiaries that
are organized under the laws of China, whether or not wholly-owned and whether
or not a Guarantor, in an aggregate principal amount not to exceed $50 million;
     (j) Support Obligations permitted by Section 8.03(m);
     (k) Investments made as part of Permitted Acquisitions;
     (l) Investments in seller “take-back” notes in connection with a
Disposition of assets not prohibited by this Credit Agreement; provided that 75%
of the aggregate amount of consideration given by the seller in such Disposition
shall have cash or Cash Equivalents; and
     (m) other Investments of a type not contemplated in the foregoing clauses
of this Section in an aggregate principal amount not to exceed $25 million.

     8.03 Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Credit Documents;
     (b) Indebtedness of EWI under the Convertible Senior Debentures in an
aggregate principal amount of up to $140 million, and any refinancings,
refundings, renewals or extensions thereof, provided that in the case of any
such refinancing, refunding, renewal or extension, (i) the principal amount
thereof shall not be increased, except to include a reasonable premium and
reasonable fees and expenses incurred, (ii) the final maturity and
average-life-to-maturity will not be shortened, and (iii) the covenants, terms
and provision of the indenture, note purchase agreement, credit agreement or
other governing instrument will not be less favorable to EWI and the
Consolidated Group, in any material respect, than the indenture governing the
Convertible Senior Debentures;
     (c) Indebtedness of EWI under the Convertible Subordinated Debentures in an
aggregate principal amount of up to $175 million, and any refinancings,
refundings, renewals or extensions thereof, provided that in the case of any
such refinancing, refunding, renewal or extension, (i) the principal amount
thereof shall not be increased, except to include a reasonable premium and
reasonable fees and expenses incurred, (ii) the final maturity and
average-life-to-maturity will not be shortened, (iii) the such Indebtedness
shall be subordinated on the same basis as the Convertible Subordinated
Debentures or otherwise subordinated on terms reasonably acceptable to the
Administrative Agent and the Required

107



--------------------------------------------------------------------------------



 



Lenders, and (iv) the covenants, terms and provisions of the indenture, note
purchase agreement, credit agreement or other governing instrument will not be
less favorable to EWI and the Consolidated Group, in any material respect, than
the indenture governing the Convertible Subordinated Debentures;
     (d) Indebtedness outstanding on the date hereof and listed on Schedule 8.03
and any refinancings, refundings, renewals or extensions thereof, provided that
in the case of any such refinancing, refunding, renewal or extension, (i) the
principal amount thereof shall not be increased, except to include a reasonable
premium and reasonable fees and expenses incurred, (ii) the final maturity and
average-life-to-maturity will not be shortened, and (iii) the covenants, terms
and provision of the indenture, note purchase agreement, credit agreement or
other governing instrument will not be less favorable to EWI and the
Consolidated Group, in any material respect, than the indenture, note purchase
agreement, credit agreement or other governing instrument relating to the
Indebtedness being refinanced, refunded, renewed or extended;
     (e) Indebtedness under capital leases, Synthetic Lease obligations and
purchase money obligations incurred to provide all or a portion of the purchase
price (or cost of construction or acquisition), in each case for capital assets
and any refinancings, refundings, renewals or extensions thereof, provided that
(i) when incurred such Indebtedness shall not exceed the purchase price or cost
of construction of the subject asset, (ii) no such Indebtedness may be
refinanced, refunded, renewed or extended for a principal amount in excess of
the principal balance outstanding thereon at the time of refinancing, and
(iii) the aggregate principal amount of all such Indebtedness shall not exceed
$25 million at any time;
     (f) obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Swap Contract, provided that (i) such
obligations are entered into by such Person in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (g) intercompany Indebtedness among members of the Consolidated Group to
the extent permitted by Section 8.02;
     (h) Indebtedness in respect of performance bonds and surety bonds incurred
in the ordinary course of business;
     (i) Indebtedness consisting of guarantees, indemnities or obligations in
respect of purchase price adjustments in connection with the Acquisitions or
Dispositions otherwise permitted hereunder;
     (j) Indebtedness consisting of financial or contractual performance
guaranties by EWI and other members of the Consolidated Group to secure the
performance obligations of members of the Consolidated Group in the ordinary
course of business consistent with past practice;
     (k) Indebtedness acquired or assumed in connection with a Permitted
Acquisition, provided that such Indebtedness was not incurred in anticipation or
contemplation of such Permitted Acquisition;
     (l) Indebtedness of up to €20 million under letters of credit or bank
guaranties required by mobile phone operators;
     (m) Indebtedness of up to €20 million in overdraft protection for Foreign
Subsidiaries;

108



--------------------------------------------------------------------------------



 



     (n) Support Obligations by members of the Consolidated Group in respect of
Indebtedness otherwise permitted under the foregoing clauses of this Section,
provided that if the Support Obligations relate to Subordinated Debt, the
Support Obligations relating thereto shall be subordinated on the same basis as
the Subordinated Debt to which it relates; and
     (o) other Funded Debt not contemplated in the foregoing clauses of this
Section in an aggregate principal amount not to exceed (i) $10 million, in the
case of EWI, (ii) $5 million, in the case of any member of the Consolidated
Group other than EWI, and (iii) $30 million in the aggregate for all members of
the Consolidated Group other than EWI.
     (p) other Funded Debt of EWI, provided that EWI can demonstrate that it
will be in compliance with the financial covenants in Section 8.13 after giving
effect thereto on a Pro Forma Basis.

     8.04 Mergers and Dissolutions.
     (a) Enter into a transaction of merger or consolidation; provided that so
long as no Default or Event of Default then exists or would result therefrom:
       (i) EWI and other members of the Consolidated Group that are Domestic
Subsidiaries may merge or consolidate with other members of the Consolidated
Group, provided that (A) if EWI is a party to the merger or consolidation, it
shall be the surviving entity, (B) if a Domestic Subsidiary that is a Borrower
hereunder shall be a party to the merger or consolidation, then it shall be the
surviving entity (unless EWI or another Domestic Subsidiary that is a Borrower
is also a party to the merger or consolidation, in which case EWI or the other
Domestic Subsidiary that is a Borrower shall be the surviving entity), and
(C) if the transaction of merger or consolidation involves both a Domestic
Subsidiary and a Foreign Subsidiary, then the Domestic Subsidiary shall be the
surviving entity;
       (ii) members of the Consolidated Group that are Foreign Subsidiaries may
merge or consolidate with other members of the Consolidated Group, provided that
(A) if EWI is a party to the merger or consolidation, it shall be the surviving
entity, (B) if a Foreign Subsidiary that is a Borrower hereunder is a party to a
merger or consolidation, then it shall be the surviving entity (unless EWI or a
Domestic Subsidiary that is a Borrower are a party to the merger or
consolidation, in which case EWI or the Domestic Subsidiary that is a Borrower
shall be the surviving entity), (C) if the transaction of merger or
consolidation involves both a Domestic Subsidiary and a Foreign Subsidiary, then
the Domestic Subsidiary shall be the surviving entity, and (D) if the
transaction of merger or consolidation involves two or more Foreign Subsidiaries
and one or more of the Foreign Subsidiaries are organized under the laws of an
Approved Jurisdiction, then the surviving entity shall be a Foreign Subsidiary
that is organized under the laws of an Approved Jurisdiction; and
       (iii) members of the Consolidated Group may merge or consolidate with
Persons that are not members of the Consolidated Group, provided that (A) if EWI
is a party to the merger or consolidation, it shall be the surviving entity,
(B) if a Subsidiary of EWI that is a Borrower, Domestic or Foreign, is a party
to the merger or consolidation, the Subsidiary that is a Borrower will be the
surviving entity, and (C) the transaction shall be a Permitted Acquisition or a
Permitted Disposition.

109



--------------------------------------------------------------------------------



 



     (b) Except for EWI and Subsidiaries that are Borrowers hereunder, members
of the Consolidated Group may be dissolved, liquidated or otherwise have their
existence terminated.

     8.05 Dispositions.
     Make or permit Dispositions, except for Permitted Dispositions.

     8.06 Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
            (a) Subsidiaries of EWI may pay dividends and make distributions in
respect of their Capital Stock;
            (b) EWI may declare and make dividend payments or other
distributions payable solely in its common stock or other equity interests;
       (c) EWI may purchase, redeem or otherwise acquire shares of its common
stock or other common equity interests or warrants or options to acquire any
such shares with the proceeds received from the substantially concurrent
issuance of new shares of its common stock or other common equity interests;
       (d) EWI may make payment on or in respect of (i) the stock appreciation
rights or contingent valuation rights granted in connection with the RIA
Acquisition, and (ii) cash redemption of fractional interests on exercise of
rights of conversion under the Convertible Debentures; and
       (e) EWI and its subsidiaries may make payment on, in respect of, or in
connection with (i) a stock incentive plan, stock option plan or other
equity-based compensation plan or arrangement or (ii) Capital Stock, options,
warrants and other rights to acquire Capital Stock issued or granted in
connection with any Permitted Acquisition (including, without limitation, the
issuance of equity interests, including Capital Stock, as consideration in
connection with any acquisition permitted hereunder, whether as original
purchase consideration or in satisfaction of subsequent earn-out obligations,
and the sale of equity interests, including Capital Stock, for the sole purpose
of financing any acquisition permitted hereunder).
       (f) EWI may repurchase the Convertible Debentures on a Repurchase Date to
the extent such payment would not require a mandatory prepayment under
Section 2.06 (b)(vi); and
       (g) EWI may make other Restricted Payments only with the prior written
consent of the Administrative Agent and the Required Lenders.

     8.07 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by the Consolidated Group on the date hereof or any
business substantially related or incidental thereto.

110



--------------------------------------------------------------------------------



 



     8.08 Change in Fiscal Year.
     EWI will not change its fiscal year without the prior written consent of
the Required Lenders.

     8.09 Transactions with Affiliates.
     Enter into any transaction of any kind with any Affiliate of EWI, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to EWI or such Subsidiary as would be
obtainable by EWI or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.
     8.10 Covenants Regarding Convertible Debentures and Other Subordinated
Debt. EWI will not, nor will it permit any other members of the Consolidated
Group to:
     (a) amend, modify or waive, or permit the amendment, modification or waiver
of, the indentures or other governing documents relating to the Convertible
Debentures or other Subordinated Debt;
     (b) make or offer to make any sinking fund payment, payment, prepayment,
redemption, defeasance, purchase or acquisition for value (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) or otherwise segregate
funds with respect to the Convertible Debentures or other Subordinated Debt,
other than:
     (i) regularly scheduled payments of principal and interest (including
contingent interest, if any) required to be made in cash;
     (ii) conversions of the Convertible Debentures into common stock of EWI;
and
     (iii) the redemption, retirement, repurchase, acquisition for value or
payments of cash in connection with (A) exercise by the holder of the right to
cause a repurchase the Convertible Debentures at the holders’ option generally,
(B) exercise by EWI of the right to redeem the Convertible Debentures at its
option, or (C) exercise by the holder of the right cause a repurchase of the
Convertible Debentures at the holder’s option on a “change of control”, in each
case in accordance with the terms of the indentures or other governing documents
relating thereto.
     8.11 Subsidiary Dividend Restrictions. Other than this Credit Agreement and
the indentures or other governing documents relating to the Convertible
Debentures, the Domestic Subsidiaries of EWI will not enter into any Contractual
Obligation that limits the ability of any such Domestic Subsidiary to declare or
make dividend payments or other Restricted Payments.

     8.12 Use of Proceeds.
     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

111



--------------------------------------------------------------------------------



 



     8.13 Financial Covenants.
     (a) Consolidated Net Worth. At any time, permit Consolidated Net Worth to
be less than the sum of (i) 75% of Consolidated Net Worth (as established by the
financial statements delivered pursuant to Section 7.01(b) for the fiscal
quarter ending March 31, 2007) after giving effect to the RIA Acquisition on a
Pro Forma Basis plus (ii) an amount equal to 50% of cumulative Consolidated Net
Income (but not less than zero) from the end of the first fiscal quarter to
occur after the Closing Date, plus (ii) an amount equal to 75% of net cash
proceeds from Equity Transactions occurring after the Closing Date.
     (b) Consolidated Total Leverage Ratio. As of the end of each fiscal
quarter, permit the Consolidated Total Leverage Ratio to be greater than:

              Maximum Consolidated Total Applicable Period   Leverage Ratio  
Closing Date through December 30, 2007
    5.5:1.0  
December 31, 2007 through September 29, 2008
    5.0:1.0  
September 30, 2008 and thereafter
    4.5:1.0    

     (c) Consolidated Senior Secured Leverage Ratio. As of the end of each
fiscal quarter, permit the Consolidated Senior Secured Leverage Ratio to be
greater than:

          Maximum Consolidated Senior Applicable Period   Secured Leverage Ratio
 
Closing Date through December 30, 2007
  3.25:1.0
December 31, 2007 through September 29, 2008
    3.0:1.0
September 30, 2008 and thereafter
  2.75:1.0  

     (d) Consolidated Fixed Charge Coverage Ratio. As of the end of each fiscal
quarter, permit the Consolidated Fixed Charge Coverage Ratio to be less than:

          Minimum Consolidated Fixed Applicable Period   Charge Coverage Ratio  
Closing Date through December 30, 2007
  1.25:1.0
December 31, 2007 through September 29, 2008
  1.35:1.0
September 30, 2008 and thereafter
  1.50:1.0  


ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

     9.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. Any Borrower or any other Credit Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any

112



--------------------------------------------------------------------------------



 



Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Credit Document; or
     (b) Specific Covenants. Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05,
7.10, 7.11, 7.13, 7.14 or 7.15 or Article VIII; or
     (c) Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Credit Document on its part to be performed or observed and such failure
continues for thirty (30) days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party herein, in any other Credit Document, or in any document delivered
in connection herewith or therewith shall be false or misleading in any material
respect when made or deemed made; or
     (e) Cross-Default. (i) Any member of the Consolidated Group (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Support
Obligations (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $10 million, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Support Obligations or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Support Obligations (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Support Obligations to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which EWI
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
EWI or any Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by EWI or such Subsidiary as a result thereof is
greater than $10 million; or
     (f) Insolvency Proceedings, Etc. Any member of the Consolidated Group
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any member of the Consolidated
Group becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material

113



--------------------------------------------------------------------------------



 



part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or
     (h) Judgments. There is entered against any member of the Consolidated
Group (i) a final judgment or order for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $10 million (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of forty-five (45) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5 million,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5 million; or
     (j) Invalidity of Credit Documents. Any Credit Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party or any other Person contests in any manner
the validity or enforceability of any Credit Document; or any Credit Party
denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or
     (k) Change of Control. There occurs any Change of Control.

     9.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (a) declare the commitments of the Lenders to make Loans and the obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that the F/X Borrowers and India Borrowers Cash Collateralize
the F/X L/C Obligations and the India L/C Obligations (in each case, in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Credit Documents or applicable Law;

114



--------------------------------------------------------------------------------



 



provided, however, that upon the occurrence of an Event of Default under Section
9.01(f), the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

     9.03 Application of Funds.
     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, expenses
and disbursements of any law firm or other counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including all
reasonable fees, expenses and disbursements of any law firm or other counsel to
the respective Lenders and the respective L/C Issuers and amounts payable under
Article III), ratably among the Lenders in proportion to the amounts described
in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders, the Swingline Lender and the L/C
Issuers in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Contract between any
Credit Party and any Lender, or any Affiliate of a Lender, to the extent such
Swap Contract is permitted hereunder, (c) payments of amounts due under any
Treasury Management Agreement between any Credit Party and any Lender, or any
Affiliate of a Lender and (d) the Administrative Agent for the account of the
applicable L/C Issuers, to Cash Collateralize that portion of the L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth payable to them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

115



--------------------------------------------------------------------------------



 



ARTICLE X
ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     10.01 Appointment and Authorization of Administrative Agent.
     (a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither any Borrower nor any other Credit Party shall have rights
as a third party beneficiary of any of such provisions.
     (b) Each Lender hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Credit Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this Credit
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any Collateral Document or otherwise exist against
the Collateral Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the Collateral Documents with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Agent shall act on behalf of the
Lenders with respect to any Collateral and the Collateral Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the Collateral Documents with respect to the Collateral Agent.

     10.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
EWI or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

116



--------------------------------------------------------------------------------



 



     10.03 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to EWI or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or an L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Administrative Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

     10.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer

117



--------------------------------------------------------------------------------



 



unless the Administrative Agent shall have received notice to the contrary from
such Lender or such L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

     10.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

     10.06 Resignation of the Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders or the L/C Issuers under any of the Credit Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested

118



--------------------------------------------------------------------------------



 



with all of the rights, powers, privileges and duties of the retiring L/C Issuer
and Swingline Lender, (b) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

     10.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each of the Lenders and the L/C Issuers acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement. Each of the Lender and the L/C
Issuers also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.

     10.08 No Other Duties.
     Anything herein to the contrary notwithstanding, neither the Sole Lead
Arranger nor the Sole Book Manager listed on the cover page hereof shall have
any powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

     10.09 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any

119



--------------------------------------------------------------------------------



 



amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.09 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any L/C Issuer in any such proceeding.

     10.10 Collateral and Guaranty Matters.
     The Lenders and the L/C Issuers irrevocably authorize the Administrative
Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Credit Document, or
(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.01(j); and
     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the authority of the Administrative Agent to release any
Guarantor from its obligations hereunder pursuant to this Section 10.10.

ARTICLE XI
MISCELLANEOUS

     11.01 Amendments, Etc.
     (a) No amendment or waiver of, or any consent to deviation from, any
provision of this Credit Agreement or any other Credit Document shall be
effective unless in writing and signed by the applicable Borrower or the
applicable Credit Party, as the case may be, and the Required Lenders and
acknowledged by the Administrative Agent, and each such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given; provided, however, that:
     (i) unless also consented to in writing by each Lender directly affected
thereby, no such amendment, waiver or consent shall:

120



--------------------------------------------------------------------------------



 



     (A) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,
     (B) waive non-payment or postpone any date fixed by this Credit Agreement
or any other Credit Document for any payment of principal, interest, fees or
other amounts due to any Lender hereunder or under any other Credit Document,
     (C) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the last proviso of this
Section 11.01) any fees or other amounts payable hereunder or under any other
Credit Document; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of any Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder,
     (D) change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,
     (E) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
     (F) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,
     (G) release all or substantially all of the Guarantors from their
obligations under the Credit Documents (other than as provided herein or as
appropriate in connection with transactions permitted hereunder, in which case
such release may be made by the Administrative Agent acting alone);
     (H) release all or substantially all of the Collateral in any transaction
or series of related transactions; or
     (I) amend the definition of “Interest Period” so as to permit intervals in
excess of six months;
     (ii) unless also signed by the Required Revolving Lenders, no such
amendment, waiver or consent shall:
     (A) waive any Default or Event of Default for purposes of Section 5.02,

121



--------------------------------------------------------------------------------



 



     (B) amend or waive any mandatory prepayment on Revolving Obligations under
Section 2.06(b) or the manner of application thereof to the Revolving
Obligations under Section 2.06(c), or
     (C) amend or waive the provisions of Section 5.02 (Conditions to all Credit
Extensions), Section 7.13 (Joinder of Additional Guarantors), Article VIII
(Negative Covenants), Article IX (Events of Default), this Section 11.01(a)(ii)
or the definition of “Required Revolving Lenders”;
     (iii) unless also signed by the Required Tranche B Term Lenders, no such
amendment, waiver or consent shall:
     (A) amend or waive any mandatory prepayment on the Tranche B Term Loan
under Section 2.06(b) or the manner of application thereof to the Tranche B Term
Loan under Section 2.06(c), or
     (B) amend or waive the provisions of this Section 11.01(a)(iii) or the
definition of “Required Tranche B Term Lenders”;
     (iv) unless also consented to in writing by the applicable L/C Issuer, no
such amendment, waiver or consent shall affect the rights or duties of such L/C
Issuer under this Credit Agreement or any Issuer Document relating to any Letter
of Credit issued or to be issued by it;
     (v) unless also consented to in writing by the Swingline Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swingline
Lender under this Credit Agreement;
     (vi) unless also consented to in writing by the Administrative Agent, no
such amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;
and
     (vii) unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Credit Agreement or any other Credit Document;
provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledged that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding, and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
     (b) Additional Commitments or Tranches. For the avoidance of doubt and
notwithstanding provisions to the contrary in this Section 11.01, this Credit
Agreement may be amended (or amended and

122



--------------------------------------------------------------------------------



 



restated) with the written consent of the Credit Parties and the Administrative
Agent for the Incremental Credit Facilities contemplated in subsections (e) and
(f) of Section 2.01, and otherwise, the Credit Parties and the Required Lenders,
in each case, to (i) increase the aggregate amount of commitments under any of
the respective facilities, (ii) add one or more additional borrowing tranches
hereunder and to provide for the ratable sharing of the benefits of this Credit
Agreement and the other Credit Documents with the other commitments and
Obligations contemplated herein and therein, and (iii) include the lenders
providing the commitments and extensions of credit therefor in the determination
of “Required Lenders” and /or to provide consent rights for such lenders
consistent with those afforded under clauses (ii), (iii) and (iv) of
Section 11.01(a) above.

     11.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to any Borrower, the Administrative Agent, any L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the

123



--------------------------------------------------------------------------------



 



intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower or any other Credit Party,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or any other Credit Party’s or the Administrative
Agent’s transmission of Credit Party Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower or any other Credit Party, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
     (c) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuers and the Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuers and the
Swingline Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Credit Party Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to any Credit
Party or its securities for purposes of United States Federal or state
securities laws.
     (d) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swingline Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

124



--------------------------------------------------------------------------------



 



     11.03 No Waiver; Cumulative Remedies.
     No failure by any Lender, any L/C Issuer, Swingline Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

     11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Credit
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Credit Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by

125



--------------------------------------------------------------------------------



 



any Borrower or any other Credit Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if such Borrower or such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), an L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Aggregate Commitment Percentage or, in the case of L/C Obligations,
Revolving Commitment Percentage (determined in each case as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or an L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Borrower shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, any L/C Issuer and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

     11.05 Payments Set Aside.
     To the extent that any payment by or on behalf of any Borrower is made to
the Administrative Agent, any L/C Issuer or any Lender, or the Administrative
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent on demand its applicable share
(without duplication)

126



--------------------------------------------------------------------------------



 



of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Credit Agreement.

     11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, subject to clause (C) below; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5 million, in the case of Revolving Commitments,
and $1 million, in the case of the Tranche B Term Loan, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, each applicable Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
and

127



--------------------------------------------------------------------------------



 



     (C) The value of the rights assigned or transferred must at least be EUR
50,000 (or its equivalent in other currencies) or, if the value is lower, the
assignee or transferee qualifies as a professional market party under the terms
of the Dutch Financial Supervision Act (Wet op het Financieel Toezicht).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among its separate Revolving Commitments and Term Loan Commitments
on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of each applicable Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved fund;
     (C) the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
     (D) the consent of the applicable Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrowers. No such assignment shall be made to any
Borrower or any Borrower’s Affiliate or Subsidiary.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

128



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, each applicable Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any Borrower’s Affiliate
or Subsidiary) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to

129



--------------------------------------------------------------------------------



 



such Participant is made with each applicable Borrower’s prior written consent.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless each applicable Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of each such Borrower, to comply with Sections 3.01(e)
and 3.06 as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrowers, resign as Swingline Lender. In the event of
any such resignation as L/C Issuer or Swingline Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrowers to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it outstanding
as of the effective date of its resignation as L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in L/C Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as the case may be, and (b) any successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

     11.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it

130



--------------------------------------------------------------------------------



 



(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Credit
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee or pledgee under
Section 11.06(f) of or Participant in, or any prospective assignee or pledgee
under Section 11.06(f) of or Participant in, any of its rights or obligations
under this Credit Agreement or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to any Borrower and
its obligations, (g) with the consent of the applicable Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.
     For purposes of this Section, “Information” means all information received
from EWI or any Subsidiary relating to EWI or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by EWI or any Subsidiary, provided that, in the case of
information received from EWI or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (a) the Information may include material non-public
information concerning EWI or any of its Subsidiaries, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including federal and state
securities Laws.

     11.08 Right of Setoff.
     If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Credit Party against any and all of the obligations of such
Borrower or such Credit Party now or hereafter existing under this Credit
Agreement or any other Credit Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Credit Agreement or any other Credit Document and although
such obligations of such Borrower or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
each applicable Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

131



--------------------------------------------------------------------------------



 



     11.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Credit Document,
the interest paid or agreed to be paid under the Credit Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the applicable Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

     11.10 Counterparts; Integration; Effectiveness.
     This Credit Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Credit Agreement and the other Credit Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Credit Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Credit Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Credit Agreement.

     11.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

     11.12 Severability.
     If any provision of this Credit Agreement or the other Credit Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

132



--------------------------------------------------------------------------------



 



     11.13 Replacement of Lenders.
     If (a) any Lender requests compensation under Section 3.04, (b) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(c) a Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, consent, change, waiver, discharge or termination with respect to any
Credit Document that has been approved by the Required Lenders (including,
without limitation, by a failure to respond in writing to a proposed amendment
by the date and time specified by the Administrative Agent) as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders of a
particular class of loans, or (d) any Lender is a Defaulting Lender, then such
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Credit Agreement and the related Credit Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (i) the respective Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b)(iv);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, with respect to Revolving Lenders, L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower (in the case
of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (iv) such assignment does not conflict with applicable Laws; and
     (v) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent change, waiver,
discharge or termination with respect to any Credit Document, the applicable
replacement bank or financial institution consents to the proposed change,
waiver, discharge or termination;
     provided that the failure by such Non-Consenting Lender to execute and
deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and, with respect to
the Revolving Lenders, participations in L/C Obligations pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the respective Borrower to require such assignment and
delegation cease to apply.

     11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;

133



--------------------------------------------------------------------------------



 



provided however, that notwithstanding anything to the contrary contained
herein, the India Obligations under this Credit Agreement shall be governed by,
and construed in accordance with, the Laws of India, without reference to its
conflict of laws principles, and to the extent any provisions of this Credit
Agreement apply or relate to the India Obligations or any revolving credit or
term loan facilities for the India Borrower or its Subsidiaries, such provisions
shall be governed by, and construed in accordance with, the laws of India,
without reference to its conflict of laws principles.
     (b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS AND OTHER CREDIT
PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY BORROWER OR ANY OTHER
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH OF THE BORROWERS AND OTHER CREDIT PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

     11.15 Waiver of Jury Trial.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,

134



--------------------------------------------------------------------------------



 



AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

     11.16 No Advisory or Fiduciary Responsibility.
     In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each Borrower and each other Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between such Borrower, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (B) each of such Borrower and the other Credit
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower and each other
Credit Party is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents; (ii) (A) the Administrative Agent and the Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower, any other Credit Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger has any obligation to such Borrower, any
other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower, the
other Credit Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to any Borrower, any other Credit Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
the other Credit Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

     11.17 USA PATRIOT Act Notice.
     Each Lender that is subject to the Patriot Act (as hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
such Borrower, which information includes the name and address of such Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the Patriot Act.
     11.18 Judgment Currency.
     If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the

135



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender hereunder or under the other Credit Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Credit Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

     11.19 Designation as Senior Debt.
     All Obligations shall be “Designated Senior Debt” for purposes of and as
defined in (i) that certain Indenture dated as of October 4, 2005, between EWI
and U.S. Bank National Association, as trustee, and all supplemental indentures
thereto.

     11.20 Limitations of the German Obligors’ Liability.
     To the extent a German Obligor is jointly and severally liable under this
Credit Agreement and the Credit Documents for liabilities of other Borrowers
which are direct or indirect shareholders of the respective German Obligor
(“German Obligor Shareholder”) or for liabilities of a German Obligor
Shareholder’s affiliate within the meaning of §§ 15 et seq. German Stock
Corporation Act (Aktiengesetz) (other than subsidiaries of the respective German
Obligor) (such liability being referred to as “Up-Stream Liabilities”) the
respective German Credit Party’s liability shall be subject to the following
restrictions.
     (a) Limitation of Liability. The Administrative Agent and the Lenders agree
not to assert and enforce any Up-Stream Liabilities against the respective
German Obligor to the extent that the enforcement of such liabilities against
the respective German Obligor would result in (i) a reduction of the respective
German Obligor’s Net Assets (Nettovermögen) (as defined in (b) below) to an
amount less than its registered share capital (Stammkapital), or (ii) if the Net
Assets had prior to such enforcement already fallen below the amount of the
registered share capital, a further reduction of the Net Assets, and thereby
affect the assets required for the statutory preservation of the German
Borrower’s registered share capital according to §§ 30, 31 of the German Act on
Limited Liability Companies (GmbHG).
     (b) Determination of Net Asset’s Value. The value of the Net Assets (the
“Net Assets”) shall be calculated as the sum of the balance sheet items shown
under § 266 subsection 2 lit. (A), (B) and (C) of the German Commercial Code
(Handelsgesetzbuch), less the sum of the balance sheet items shown under § 266
subsection 3 lit. (B), (C) (however not taking into account shareholder loans to
the extent they constitute equity replacing loans (eigenkapitalersetzende
Darlehen)) and (D) of the German Commercial Code, and determined in accordance
with the principles for ordinary bookkeeping and the preparation of balance
sheets as they were consistently applied by the German Borrower in preparing its
unconsolidated balance sheets (Jahresabschluss according to § 42 German Act on
Limited Liability Companies, §§ 242, 264 of the German Commercial Code in
previous years, save that for the determination of Net Assets the lower of the
book value (Buchwert) and realization value (Liquidationswert) shall be
relevant.

136



--------------------------------------------------------------------------------



 



     (c) Realization of Assets. If the respective German Obligor is of the
opinion that an enforcement of Up-Stream Liabilities against the respective
German Obligor results in one of the effects described in (a) above, the
respective German Obligor shall notify promptly, however, no later than one week
after the Administrative Agent claims payment on any such liability against the
respective German Obligor, the amount of the Net Assets to the Administrative
Agent. If the Administrative Agent disagrees with the amount of the Net Assets
notified by the respective German Obligor, the Administrative Agent shall so
notify the respective German Obligor within one week after receipt of the
respective German Obligor’s notification of the Net Assets pursuant to the
preceding sentence. In this case the Administrative Agent shall engage a firm of
auditors of international standard and repute which shall proceed to review the
accounts of the respective German Obligor in order to prepare an up to date
balance sheet and to determine the Net Assets. Such balance sheet and
determination of Net Assets shall be prepared in accordance with the principles
set forth in (b) above. The Administrative Agent shall immediately notify the
respective German Obligor of the engagement of the auditor. The respective
German Obligor shall render the assistance required to facilitate the
aforementioned review of accounts and shall allow full access to its books,
accounts and other necessary company records. The Administrative Agent shall
procure that the auditors forward the balance sheet and the determination of the
Net Assets to the respective German Obligor and the Administrative Agent with a
copy to EWI, immediately after their preparation. The Administrative Agent shall
refrain from enforcing any Up-Stream Liabilities until the respective German
Obligor has received the auditor’s balance sheet and the determination of the
Net Assets, such determination being final and binding on the German Borrower,
the Administrative Agent and the Lenders.
     (d) Realization of Assets. If the respective German Obligor is of the
opinion that an enforcement of an Up-Stream Liability results in one of the
effects described in (a) above, the respective German Obligor shall, to the
extent legally permitted and commercially justifiable, first realize any and all
of its assets that are shown in its balance sheet with a book value that is
significantly lower than its market value if such assets are not necessary for
operating the respective German Obligor’s business (nicht betriebsnotwendig).
     (e) No Prejudice for Future Enforcement. No restriction of the assertion
and enforcement of any Up-Stream Liability against the respective German Obligor
will prejudice the rights of the Administrative Agent to enforce any still
outstanding Up-Stream Liability against the respective German Obligor in
accordance with the terms of this Credit Agreement and the Credit Documents, to
the extent a situation having the effects described in (a) above subsequently
ceases to exist.
     (f) No Limitation in Case of Passed on Loan Proceeds. The restrictions on
the assertion and enforcement of any Up-Stream Liability against the respective
German Obligor set forth in this Section 11.20 shall not apply as far as the
assertion and enforcement of such Up-Stream Liability pertains to proceeds of
the Loans which were loaned or otherwise passed on to the respective German
Obligor to the extent that such proceeds are still outstanding at the time of
the enforcement of any Up-Stream Liability against the respective German
Obligor.
     (g) Adjustment of Registered Share Capital. For the purposes of this
Section 11.20 the registered share capital of the respective German Obligor
shall be adjusted by deducting the amount of any increase in the respective
German Obligor’s registered share capital, resolved after the date of this
Credit Agreement that (i) is made out of retained earnings (nominal capital
increase — Kapitalerhöhung aus Gesellschaftmitteln) or (ii) is not fully paid
up.
[SIGNATURES ON FOLLOWING PAGES]

137



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed as of the date first above written.

              DOMESTIC BORROWERS:   EURONET WORLDWIDE, INC.    
 
           
 
  By:   /s/ Jeffrey B. Newman     
 
  Name:  

Jeffrey B. Newman    
 
  Title:   Executive Vice President     
 
                EURONET PAYMENTS & REMITTANCE, INC.    
 
           
 
  By:   /s/ Eric T. Mettemeyer     
 
  Name:  
 
Eric T. Mettemeyer    
 
  Title:   Treasurer    
 
            DOMESTIC GUARANTORS:   EURONET WORLDWIDE, INC.    
 
           
 
  By:   /s/ Jeffrey B. Newman     
 
  Name:  
 
Jeffrey B. Newman    
 
  Title:   Executive Vice President     
 
                EURONET PAYMENTS & REMITTANCE, INC.    
 
           
 
  By:   /s/ Eric T. Mettemeyer     
 
  Name:  
 
Eric T. Mettemeyer    
 
  Title:   Treasurer    
 
                EURONET USA, INC.    
 
           
 
  By:   /s/ Eric T. Mettemeyer     
 
  Name:  
 
Eric T. Mettemeyer    
 
  Title:   Treasurer     
 
                PAYSPOT, INC.    
 
           
 
  By:   /s/ Rick Weller     
 
  Name:  
 
Rick Weller    
 
  Title:   Executive Vice President    

credit agreement

 



--------------------------------------------------------------------------------



 



              F/X BORROWERS:   EFT SERVICES HOLDINGS BV    
 
           
 
  By:   /s/ Jeffrey B. Newman     
 
  Name:  
 
Jeffrey B. Newman    
 
  Title:      
 
                DELTA EURONET GmbH    
 
           
 
  By:   /s/ Rick Weller     
 
  Name:  
 
Rick Weller    
 
  Title:        
 
                E-PAY HOLDINGS LTD    
 
           
 
  By:   /s/ Rick Weller     
 
  Name:  
 
Rick Weller    
 
  Title:        
 
            INDIA BORROWER:   EURONET SERVICES INDIA PVT LTD.    
 
           
 
  By:   /s/ Shyam C. Sunder     
 
  Name:  
 
Shyam C. Sunder    
 
  Title:   Wholetime Director     

credit agreement

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE AGENT
           
(FOR DOMESTIC LOAN
OBLIGATIONS AND
            F/X OBLIGATIONS) :   BANK OF AMERICA, N.A.,         as
Administrative Agent and Collateral Agent    
 
           
 
  By:   /s/ Mike Brashler     
 
  Name:  
 
Mike Brashler    
 
  Title:   Vice President    

credit agreement

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE AGENT
            (FOR INDIA OBLIGATIONS):   BANK OF AMERICA, N.A., acting through its
Mumbai Branch, as Administrative Agent for all India related credit facilities
 
           
 
  By:   /s/ Vineet Anurag     
 
  Name:  
 
Vineet Anurag    
 
  Title:   Senior Vice President    

credit agreement

 



--------------------------------------------------------------------------------



 



              LENDERS:   BANK OF AMERICA, N.A., as Domestic L/C Issuer, F/X L/C
Issuer, Domestic Swingline Lender and as a Lender
 
           
 
  By:   /s/ John P. Mills     
 
  Name:  
 
John P. Mills    
 
  Title:   Senior Vice President     

credit agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., acting through its Mumbai Branch, as
India Revolving Lender and India L/C Issuer
 
           
 
  By:   /s/ Vineet Anurag     
 
  Name:  
 
Vineet Anurag    
 
  Title:   Senior Vice President     

credit agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF KANSAS CITY, N.A.    
 
           
 
  By:   /s/ Matthew J. Mason     
 
  Name:  
 
Matthew J. Mason    
 
  Title:   Vice President     

credit agreement

 



--------------------------------------------------------------------------------



 



                  CALIFORNIA BANK & TRUST, A CALIFORNIA BANKING CORPORATION
 
           
 
  By:   /s/ Ursula St. Geme     
 
  Name:  
 
Ursula St. Geme    
 
  Title:   Vice President     

credit agreement

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.    
 
           
 
  By:   /s/ Scott A. Miller     
 
  Name:  
 
Scott A. Miller    
 
  Title:   Vice President     

credit agreement

 



--------------------------------------------------------------------------------



 



                  HARRINGTON BANK, A DIVISION OF LOS PADRES BANK    
 
           
 
  By:   /s/ Gregory L. Sweeney     
 
  Name:  
 
Gregory L. Sweeney    
 
  Title:   Senior Vice President     

credit agreement

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ David A. Wild     
 
  Name:  
 
David A. Wild    
 
  Title:   Vice President     

credit agreement

 



--------------------------------------------------------------------------------



 



                  LLOYDS TSB BANK PLC    
 
           
 
  By:   /s/ Deborah Carlson     
 
  Name:  
 
Deborah Carlson    
 
  Title:   Director, Corporate Banking USA     
 
           
 
  By:   /s/ Carlos Lopez     
 
  Name:  
 
Carlos Lopez    
 
  Title:   Associate Director, Corporate Banking USA     

credit agreement

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK    
 
           
 
  By:   /s/ Michael L. Monnniger     
 
  Name:  
 
Michael L. Monnniger    
 
  Title:   Senior Vice President     

credit agreement

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Jason C. Nadler     
 
  Name:  
 
Jason C. Nadler    
 
  Title:   Vice President     

credit agreement

 



--------------------------------------------------------------------------------



 



Schedule 1.01
MANDATORY COST FORMULAE

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as practicable
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Borrowers or any Lender,
deliver to the Borrowers or such Lender as the case may be, a statement setting
forth in reasonable detail the calculation of any Mandatory Cost.   3.   The
Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent as the cost (expressed as a percentage of
such Lender’s participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.   4.   The Additional Cost Rate
for any Lender lending from a Lending Office in the United Kingdom will be
calculated by the Administrative Agent as follows:

  (a)   in relation to any Loan in the lawful currency of the United Kingdom
(“Sterling” or “£”):

         
 
  AB+C(B-D)+E x 0.01   per cent per annum
 
  100 - (A+C)    

  (b)   in relation to any Loan in any currency other than Sterling:

              E x 0.01   per cent per annum     300    

Where:

  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”   is the percentage rate of
interest (excluding the Applicable Percentage, the Mandatory Cost and any
interest charged on overdue amounts pursuant to the first sentence of
Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 



--------------------------------------------------------------------------------



 



  “C”   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     “D”   is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.     “E”   is designed to compensate Lenders for amounts payable under
the Fees Regulations and is calculated by the Administrative Agent as being the
average of the most recent rates of charge supplied by the Lenders to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Regulations” means
the FSA Supervision Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;     (c)   “Fee Tariffs” means the fee tariffs specified in the Fees
Regulations under the activity group A.1 Deposit acceptors (ignoring any minimum
fee or zero rated fee required pursuant to the Fees Regulations but taking into
account any applicable discount rate); and     (d)   “Tariff Base” has the
meaning given to it in, and will be calculated in accordance with, the Fees
Regulations.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.   7.   If
requested by the Administrative Agent or the Company, each Lender with a Lending
Office in the United Kingdom or a Participating Member State shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent and the Borowers, the rate of charge payable by such Lender
to the Financial Services Authority pursuant to the Fees Regulations in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Lender as being the average of the Fee Tariffs
applicable to such Lender for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of such Lender.   8.   Each Lender shall supply
any information required by the Administrative Agent for the purpose of
calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:

  (a)   its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and

 



--------------------------------------------------------------------------------



 



  (b)   any other information that the Administrative Agent may reasonably
require for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.   The percentages or rates of charge of each Lender for the purpose of A, C
and E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits, Special
Deposits and the Fees Regulations are the same as those of a typical bank from
its jurisdiction of incorporation with a Lending Office in the same jurisdiction
as such Lender’s Lending Office.   10.   The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.   11.   The Administrative Agent shall
distribute the additional amounts received as a result of the Mandatory Cost to
the Lenders on the basis of the Additional Cost Rate for each Lender based on
the information provided by each Lender pursuant to paragraphs 3, 7 and 8 above.
  12.   Any determination by the Administrative Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.   13.   The Administrative Agent
may from time to time, after consultation with the Company and the Lenders,
determine and notify to all parties any amendments which are required to be made
to this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 



--------------------------------------------------------------------------------



 



     
Schedule 2.01
LENDERS AND COMMITMENTS

                                                                             
Domestic                                           Tranche B Term            
Revolving           F/X Revolving   India   India Revolving   Tranche B   Loan  
  Domestic Revolving   Commitment   F/X Revolving   Commitment   Revolving  
Commitment   Term Loan   Commitment Lender   Commitment   Percentage  
Commitment   Percentage   Commitment   Percentage   Commitment   Percentage
Bank of America, N.A.
  $ 8,000,000.00       8.888888889 %   $ 8,000,000.00       8.888888889 %   $
0.00       0.000000000 %   $ 182,500,000.00       96.052631578 %
 
                                                               
California Bank & Trust
  $ 16,500,000.00       18.333333334 %   $ 16,500,000.00       18.333333334 %  
$ 0.00       0.000000000 %   $ 0.00       0.000000000 %
 
                                                               
Citibank, N.A.
  $ 13,500,000.00       15.000000000 %   $ 13,500,000.00       15.000000000 %  
$ 0.00       0.000000000 %   $ 2,500,000.00       1.315789474 %
 
                                                               
Bank of Kansas City, N.A.
  $ 12,000,000.00       13.333333333 %   $ 12,000,000.00       13.333333333 %  
$ 0.00       0.000000000 %   $ 0.00       0.000000000 %
 
                                                               
Lloyds TSB Bank plc
  $ 12,000,000.00       13.333333333 %   $ 12,000,000.00       13.333333333 %  
$ 0.00       0.000000000 %   $ 0.00       0.000000000 %
 
                                                               
U.S. Bank National Association
  $ 12,000,000.00       13.333333333 %   $ 12,000,000.00       13.333333333 %  
$ 0.00       0.000000000 %   $ 2,500,000.00       1.315789474 %
 
                                                               
KeyBank National Association
  $ 9,000,000.00       10.000000000 %   $ 9,000,000.00       10.000000000 %   $
0.00       0.000000000 %   $ 2,500,000.00       1.315789474 %
 
                                                               
National City Bank
  $ 7,000,000.00       7.777777778 %   $ 7,000,000.00       7.777777778 %   $
0.00       0.000000000 %   $ 0.00       0.000000000 %
 
                                                               
Bank of America, N.A., acting through its Mumbai Branch
  $ 0.00       0.000000000 %   $ 0.00       0.000000000 %   $ 10,000,000.00    
  100.000000000 %   $ 0.00       0.000000000 %
 
                                                               
TOTAL
  $ 90,000,000.00       100.000000000 %   $ 90,000,000.00       100.000000000 %
  $ 10,000,000.00       100.000000000 %   $ 190,000,000.00       100.000000000 %

 



--------------------------------------------------------------------------------



 



Schedule 2.03
EXISTING LETTERS OF CREDIT
Schedule 2.03 — Existing Stand-by Letters of Credit
Euronet Worldwide Inc.
As of March 31, 2007
Letters of Credit

                                      Bank   LC #   Exp. Date   Purpose   Amount
in original currency   Beneficiary   3/31/2007  
Bank of America
  3057489     8/31/2009     Poland   $ 53,505           53,505  
Bank of America
  3062412     4/15/2007     Romania Lease   € 89,000     CitiBank Romania    
118,370  
Bank of America
  3083093     6/9/2007     Spain guaranty for Vodafone   € 2,000,000    
Vodafone     2,660,000  
Bank of America
  3084255     9/11/2007     Bosnia - auction   € 100,000     BoA London    
133,000    
Total amount in USD:
                                2,964,875  
 
                                   
 
                                   
EUR/USD rate
                                1.33  

 



--------------------------------------------------------------------------------



 



Schedule 2.03 — Existing Stand-by Letters of Credit
RIA Envia
As of March 31, 2007
Letters of Credit

                              Bank   LC #   Exp. Date   Amount in original
currency   Beneficiary   3/31/2007  
CALIFORNIA BANK & TRUST
  SB99-9942   5/31/2007   $ 300,000     Cardservice Int'l., CA     300,000  
CALIFORNIA BANK & TRUST
  SB99-9984   5/31/2007   $ 100,000     Banco Bolivariano, EC     100,000  
UNION BANK OF CALIFORNIA
  *   7/31/2007   $ 1,000,000     Bancomer     1,000,000    
Total amount in USD:
                        1,400,000  
 
                           

 

*   NOTE: issued by Barr/Kunik on behalf of RIA

 



--------------------------------------------------------------------------------



 



Schedule 2.14
DESIGNATED BORROWERS

              Borrower   Domestic Revolving Commitments   F/X Revolving
Commitments   India Revolving Commitments
EWI
  Aggregate Domestic Revolving
Committed Amount   N/A   N/A
 
           
EPR
  Aggregate Domestic Revolving
Committed Amount   N/A   N/A
 
           
EFT Services Holding BV
  N/A   Aggregate F/X Revolving
Committed Amount   N/A
 
           
e-pay Holdings LTD
  N/A   Aggregate F/X Revolving
Committed Amount   N/A
 
           
Delta Euronet GmbH
  N/A   Aggregate F/X Revolving
Committed Amount   N/A
 
           
Euronet Services India Pvt. Ltd
  N/A   N/A   Aggregate India Revolving
Committed Amount
 
           
RIA Envia Inc.
  Aggregate Domestic Revolving
Committed Amount   N/A   N/A
 
           
Continental Exchange Solutions Inc.
  Aggregate Domestic Revolving
Committed Amount   N/A   N/A

 



--------------------------------------------------------------------------------



 



     
SCHEDULE 5.01
SCHEDULE OF CLOSING
Schedule 5.01 — Schedule of Closing
Deliveries
Euronet Worldwide, Inc.

                                                  Ö — Delver on Closing Date    
                      Officer’s           Stock Pledged   Stock Pledged     SFC
— Deliver Shortly Following Closing Date                   Domestic   Domestic  
Cert with   US Legal   Foreign   under Domestic   under Foreign   Personal 90
Days — Deliver 90 days following Closing       Credit       Joinder   Security  
Pledge   Corporate   Opinions   Local Legal   Pledge   Pledge   Property Pledge
TBD — To Be Determined   Organized   Agreement   Guaranty   Agreement  
Agreement   Agreement   Deliveries   (incldg NY)   Opinions   Agreement  
Agreement   under local law
DOMESTIC BORROWERS:
                                               
Euronet Worldwide, Inc.
  DE   Ö   N/A   N/A   Ö   Ö   Ö   Ö   N/A   N/A   N/A   N/A
Euronet Payments & Remittance, Inc.
  NC   Ö   N/A   N/A   Ö   Ö   Ö   Ö   N/A   Ö (100%)   N/A   N/A
RIA Envia Inc.
  NY   N/A   N/A   Ö   Ö (Joinder)   Ö (Joinder)   Ö   Ö   N/A   Ö (100%)   N/A
  N/A
Continental Exchange Solutions
  DE   N/A   N/A   Ö   Ö (Joinder)   Ö (Joinder)   Ö   Ö   N/A   Ö (100%)   N/A
  N/A
 
                                               
F/X BORROWERS:
                                               
EFT Services Holdings BV
  Netherlands   Ö   Ö   N/A   N/A   N/A   Ö   Ö   Ö   Ö (65%)   Ö (35%)   Not
Required
Delta Euronet GmbH
  Germany   Ö   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   SFC (100%)   Not
Required
e-pay Holdings Ltd.
  Eng & Wales   Ö   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   SFC (100%)   90 Days
 
                                               
INDIA BORROWER:
                                               
Euronet Services India Pvt Ltd
  India   Ö   N/A   N/A   N/A   N/A   Ö   Ö   Ö   N/A   N/A   Not Required
 
                                               
DOMESTIC GUARANTORS:
                                               
Euronet Worldwide, Inc.
  DE   Ö   N/A   N/A   Ö   Ö   Ö   Ö   N/A   N/A   N/A   N/A
Euronet Payments & Remittance, Inc.
  NC   Ö   N/A   N/A   Ö   Ö   Ö   Ö   N/A   Ö (100%)   N/A   N/A
Euronet USA, Inc.
  AR   Ö   N/A   N/A   Ö   SFC   Ö   Ö   N/A   Ö (100%)   N/A   N/A
PaySpot, Inc.
  DE   Ö   N/A   N/A   Ö   SFC   Ö   Ö   N/A   Ö (100%)   N/A   N/A
RIA Envia Inc.
  NY   N/A   N/A   Ö   Ö (Joinder)   Ö (Joinder)   Ö   Ö   N/A   Ö (100%)   N/A
  N/A
RIA Telecommunications of New York
  NY   N/A   N/A   Ö   Ö (Joinder)   Ö (Joinder)   Ö   Ö   N/A   Ö (100%)   N/A
  N/A
Continental Exchange Solutions
  DE   N/A   N/A   Ö    Ö (Joinder)    Ö (Joinder)   Ö   Ö   N/A   Ö (100%)  
N/A   N/A
 
                                               
F/X GUARANTORS:
                                               
Euronet Worldwide, Inc.
  DE   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   N/A   N/A   N/A
Euronet Payments & Remittance, Inc.
  NC   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   Ö (100%)   N/A   N/A
Euronet USA, Inc.
  AR   Ö   N/A   N/A   N/A   SFC   Ö   Ö   N/A   Ö (100%)   N/A   N/A
PaySpot, Inc.
  DE   Ö   N/A   N/A   Ö   SFC   Ö   Ö   N/A   Ö (100%)   N/A   N/A
EFT Services Holdings BV
  Netherlands   Ö   Ö   N/A   N/A   N/A   Ö   Ö   Ö   Ö(65%)   Ö (35%)   Not
Required
Delta Euronet GmbH
  Germany   Ö   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   SFC (100%)   Not
Required
e-pay Holdings Ltd.
  Eng & Wales   Ö   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   SFC (100%)   90 Days
Bankomat 24/Eruonet Sp.z.o.o.
  Poland   N/A   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   SFC (100%)   Not
Required
Euronet Services GmbH
  Germany   N/A   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   SFC (100%)   Not
Required
e-pay Limited
  Eng & Wales   N/A   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   SFC (100%)   90
Days
 
                                               
e-pay Australia Holdings Pty Ltd
  NSW, AUS   N/A   Ö   N/A   N/A   N/A   Ö   Ö   Ö   Ö (65%)   Ö (35%)   90 Days
e-pay Australia Pty Ltd
  NSW, AUS   N/A   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   SFC (100%)   90 Days
Euronet Adminisztracios Szolgaltato Kft.
  Hungary   N/A   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   N/A   Not Required
Euronet Banktechnikai Szolgaltato Kft.
  Hungary   N/A   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   N/A   Not Required
Euronet Pay and Transactions Services SRL
  Italy   N/A   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   N/A   Not Required
Euronet Telecarga S.L.
  Spain   N/A   Ö   N/A   N/A   N/A   Ö   Ö   Ö   N/A   N/A   90 Days

 



--------------------------------------------------------------------------------



 



Schedule 6.14
SUBSIDIARIES
Euronet Worldwide, Inc. Subsidiaries (all with one class of Capital Stock)
Euronet’s wholly owned subsidiaries are:

  •   EFT Services Holding B.V., incorporated in the Netherlands     •   Euronet
Banktechnikai Szolgaltato Kft., incorporated in Hungary     •   Euronet
Adminisztracios Szolgaltato Kft., incorporated in Hungary     •   Bankomat
24/Euronet Sp. z.o.o., incorporated in Poland     •   EFT-Usluge d o.o.,
incorporated in Croatia     •   Euronet Services GmbH, incorporated in Germany  
  •   Euronet Services spol. s.r.o., incorporated in the Czech Republic     •  
Euronet Services SRL, incorporated in Romania     •   Euronet USA Inc.
incorporated in Arkansas, U.S.A.     •   EFT Services Hellas EPE, incorporated
in Greece     •   Euronet Services Slovakia, spol. s r.o., incorporated in
Slovakia     •   e-pay Limited, incorporated in England and Wales     •   e-pay
Holdings Limited, incorporated in England and Wales     •   e-pay Australia Pty
Ltd, incorporated in New South Wales, Australia     •   e-pay Australia Holdings
Pty Ltd, incorporated in Victoria, Australia     •   e-pay New Zealand Pty Ltd,
incorporated in New Zealand     •   c-pay Money Transfer Ltd, incorporated in
England and Wales     •   Transact Elektronische Zahlungssysteme GmbH,
incorporated in Germany     •   Delta Euronet GmbH, incorporated in Germany    
•   Cashnet Holding B.V., incorporated in the Netherlands (in liquidation)     •
  PaySpot, Inc., incorporated in Delaware, U.S.A.     •   Euronet Telerecarga.
S.L., incorporated in Spain     •   Euronet e-pay Spain S.L., incorporated in
Spain     •   Euronet Payments and Remittance, Inc., incorporated in North
Carolina, U.S.A.     •   Europlanet d.o.o., incorporated in Serbia     •  
Euronet Card Services, S.A. (formerly Instreamline S.A.), incorporated in Greece
    •   EWI Foreign Holdings Limited, incorporated in Cyprus

 



--------------------------------------------------------------------------------



 



  •   Euronet Asia Holdings Limited, incorporated in Hong Kong     •   Euronet
Services India Private Limited, incorporated in India     •   Euronet Essentis
Limited, incorporated in England and Wales     •   Euronet Ukraine LLC,
incorporated in Ukraine     •   Euronet Bulgaria EOOD, incorporated in Bulgaria
    •   Euronet Pay and Transaction Services SRL, incorporated in Italy     •  
Commercial Warfield S.L.

Euronet also had shareholdings in the following companies that are not wholly
owned. There are pre-emptive rights, or other buy/sell arrangements with respect
to the shareholdings marked with an asterisk:

  •   PT G4S Euronet Indonesia, incorporated in Indonesia, of which 47.02% of
the shares are owned by EFT Services Holdings B.V.*     •   e-pay Malaysia Sdn
Bhd, incorporated in Malaysia, of which e-pay Limited owns 40% of the share
capital.*     •   ATX, Ltd., incorporated in England and Wales, of which 51% is
owned by Euronet Worldwide, Inc.     •   Euronet Services LLC incorporated in
Russia, of which 95% is owned by EFT Services Holdings B.V.     •   Euronet
Meflur Movilcarga S.L., incorporated in Spain, of which 80% is owned by Euronet
Telerecarga S.L.*     •   Euronet Middle East W.L.L., incorporated in Babrain of
which 49% is owned by EFT Services Holdings B.V.*     •   Jiayintong (Beijing)
Technology Development Co. Ltd., incorporated in the Peoples Republic of China,
of which 75% is owned by Euronet Asia Holdings Limited*

 



--------------------------------------------------------------------------------



 



Schedule 6.18
TAXPAYER IDENTIFICATION NUMBERS
Euronet Worldwide, Inc.
4601 College Blvd., Suite 300
Leawood, KS 66211
FEIN:  74-2806888
Euronet Payments & Remittance, Inc.
4424 Taggart Creek Road, Suite 101
Charlotte, NC 28208
FEFN:  56-1241779
EFT Services Holding BV
Strawinskylaan 3105 Atrium,
1077 ZX Amsterdam,
The Netherlands
FEIN:  NONE
Delta Euronet GmbH
Friedrichstrasse 200
Berlin 10117
Germany
FEIN:  98-0466455
e-pay Holdings Ltd.
2nd Floor, Kelting House
Southemhay, Basildon, Essex SS14 1NU
United Kingdom
FEIN:  NONE
Euronet Services India Pvt. Ltd.
West Quadrant, II Floor, IL&FS Financial Center
Bandra Kula Complex, Bandra East
400 051 Mumbai
India
FEIN:  NONE

 



--------------------------------------------------------------------------------



 



Schedule 8.01
EXISTING LIENS
Schedule 8.01 — Existing Liens
Euronet Worldwide, Inc. and

                  Country   Item Amount
BORROWERS
           
Euronet Worldwide, Inc.
  USA        
Capital Leases
      $ —  
Other
      $ —  
 
           
Delta Holdings
  Germany        
Capital Leases
      $ —  
Other
      $ —  
 
           
e-pay Holdings
  UK        
Capital Leases
      $ —  
Other
      $ —  
 
           
EFT Services B.V.
  The Netherlands        
Capital Leases
      $ —  
Other
      $ —  
 
           
SUBSIDIARIES
           
e-pay Ltd.
  UK        
Capital Leases
      $ —  
Other
      $ —  
 
           
ATX Ltd.
  UK        
Capital Leases
      $ —  
Other
      $ —  
 
           
Euronet Essentis Ltd.
  UK        
Capital Leases
      $ 252,624  
Other
           
 
           
Omega Logic Ltd.
  UK        
Capital Leases
      $ —  
Other
           
 
           
e-pay Money Transfer Ltd.
  UK        
Capital Leases
      $ —  
Other
      $ —  
 
           
Transact
  Germany        
Capital Leases
      $ —  
Other
      $ 31,802  

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Euronet Services GmbH
  Germany        
Capital Leases
      $ 3,357,055  
Other
      $ —  
 
           
e-pay Australia Holdings Pty. Ltd.
  Australia        
Capital Leases
      $ —  
Other
      $ —  
 
           
e-pay Australia Pty Ltd.
  Australia        
Capital Leases
      $ —  
Other
      $ —  
 
           
e-pay New Zealand Pty Ltd.
  New Zealand        
Capital Leases
      $ —  
Other
      $ —  
 
           
EFT Usluge d.o.o.
  Croatia        
Capital Leases
      $ —  
Other
      $ —  
 
           
e-pay Spain SL
  Spain        
Capital Leases
      $ —  
Other
      $ —  
 
           
Euronet Telerecarga SL
  Spain        
Capital Leases
      $ 46,000  
Other
      $ —  
 
           
Euronet Movilcarga SL
  Spain        
Capital Leases
      $ 260,635  
Other
      $ —  
 
           
Euro Services spol s.r.o
  Czech Republic        
Capital Leases
           
Other
           
 
           
Euronet Services Slovakia spol
  Slovakia        
Capital Leases
           
Other
           
 
           
EWI Foreign Holdings Ltd
  Cyprus        
Capital Leases
      $ —  
Other
      $ —  
 
           
Euronet Asia Holdings Ltd
  Hong Kong        
Capital Leases
      $ —  
Other
      $ —  
 
           
Jia Yin (Beijing) Technology
  China        
Development Co.
      $ —  
Capital Leases
      $ —  
Other
      $ —  

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Bankomat 24 / Euronet Sp. z.o.o
  Poland        
Capital Leases
      $ 13,099,483  
Other
      $ —  
 
           
Euronet Banktechnikai Szolgaltato
  Hungary        
Capital Leases
      $ 810,112  
Other
      $ —  
 
           
Euronet Adminisztracios
  Hungary        
Capital Leases
           
Other
           
 
           
Euronet Services SRL
  Romania        
Capital Leases
      $ 88,830  
Other
           
 
           
Brodos SRL
  Romania        
Capital Leases
      $ 178,200  
Other
           
 
           
Euronet Services India Pvt Ltd.
  India        
Capital Leases
      $ 1,971,870  
Other
        —  
 
           
Euronet Card Services SA
  Greece        
Capital Leases
      $ 1,266,000  
Other
      $ —  
 
           
Euronet EFT Services Greece EPE
  Greece        
Capital Leases
      $ —  
Other (purchase obligations)
      $ 440,000  
 
           
Euronet Services LLC
  Russia        
Capital Leases
      $ —  
Other
           
 
           
Europlanet d.o.o. Beograd
  Serbia        
Capital Leases
      $ 9,500  
Other
      $ —  
 
           
Euronet Ukraine LLC
  Ukraine        
Capital Leases
      $ —  
Other
           
 
           
Euronet Bulgaria EOOD
  Bulgaria        
Capital Leases
      $ 174,089  
Other
           

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Euronet Pay and Transaction
  Italy        
Capital Leases
      $ —  
Other
      $ —  
 
           
PaySpot, Inc.
  USA        
Capital Leases
      $ 717,360  
Other
      $ —  
 
           
Euronet USA, Inc.
  USA        
Capital Leases
      $ —  
Other
      $ —  
 
           
Euronet Payments and Remittance
  USA        
Capital Leases
Other       $74,602 Springs + Wachovia
 
           
 
           
RIA
  USA        
Capital Leases
      $ 532,000  
Other
      $400,000 Cash
 
      collateral for CBT SBLC

 



--------------------------------------------------------------------------------



 



Schedule 8.02
EXISTING INVESTMENTS

                  Country   Item Amount
BORROWERS
           
Euronet Worldwide, Inc.
  USA        
Intercompany Investments
      $ 143,395,770  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Delta Holdings
  Germany        
Intercompany Investments
      $ 1,501,652  
 
           
Intercompany Indebtedness
      $ 53,960,000  
Other Investments
      $ —  
 
           
e-pay Holdings
  UK        
Intercompany Investments
      $ 3,767,000  
 
           
Intercompany Indebtedness
      $ 68,453,743  
Other Investments
      $ —  
 
           
EFT Services B.V.
  The Netherlands        
Intercompany Investments
      $ 97,517,622  
 
           
Intercompany Indebtedness
      $ 334,063,877  
Other Investments
      $ —  
 
           
SUBSIDIARIES
           
e-pay Ltd.
  UK        
Intercompany Investments
      $ 4,087  
 
           
Intercompany Indebtedness
      $ 218,566  
Other Investments
      $ 26,359  
 
           
ATX Ltd
  UK        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Essentis Ltd
  UK        
Intercompany Investments
      $    

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Intercompany Indebtedness
      $ 639,075  
Other Investments
      $ —  
 
           
Omega Logic Ltd
  UK        
Intercompany Investments
      $ 17,078  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
e-pay Money Transfer Ltd
  UK        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Transact
  Germany        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Services GmbH
  Germany        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
e-pay Australia Holdings Pty Ltd.
  Australia        
Intercompany Investments
      $ 3,720,000  
 
           
Intercompany Indebtedness
      $ 16,285,654  
Other Investments
      $ —  
 
           
e-pay Australia Pty Ltd.
  Australia        
Intercompany Investments
      $ 124,978  
 
           
Intercompany Indebtedness
      $ 904,921  
Other Investments
      $ —  

 



--------------------------------------------------------------------------------



 



                      Country   Item Amount    
e-pay New Zealand Pty Ltd.
  New Zealand            
Intercompany Investments
      $ —      
 
               
Intercompany Indebtedness
      $ 193,293      
 
               
 
              Funds set aside for
 
              Telecom New Zealand
Other Investments
      $ 1,500,000      
 
               
EFT Usluge d.o.o.
  Croatia            
Intercompany Investments
      $ —      
 
               
Intercompany Indebtedness
      $ —      
Other Investments
      $ —      
 
               
e-pay Spain SL
  Spain            
Intercompany Investments
      $ —      
 
               
Intercompany Indebtedness
      $ —      
Other Investments
      $ —      
 
               
Euronet Telerecarga SL
  Spain            
Intercompany Investments
      $ 10,563,968      
 
               
Intercompany Indebtedness
      $ 48,458,959      
Other Investments
      $ —      
 
               
Euronet Movilcarga SL
  Spain            
Intercompany Investments
      $        
 
               
Intercompany Indebtedness
      $ 15,817,850      
Other Investments
      $ —      
 
               
Euronet Services spol s.r.o.
  Czech Republic            
Intercompany Investments
      $ —      
 
               
Intercompany Indebtedness
      $ 2,999,000      
Other Investments
      $ —      
 
               
Euronet Services Slovakia spol s.r.o.
  Slovakia            
Intercompany Investments
      $ —      
 
               
Intercompany Indebtedness
      $ —      
Other Investments
      $ —      
 
               
EWI Foreign Holdings Ltd
  Cyprus            
Intercompany Investments
      $ 316,400      

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Asia Holdings Ltd
  Hong Kong        
Intercompany Investments
      $ 2,000,006  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Jia Yin (Beijing) Technology Development Co.
  China        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
      $    
 
           
Bankomat 24 / Euronet Sp. z.o.o.
  Poland        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Banktechnikai Szolgaltato Kft
  Hungary        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Adminisztracios Szolgaltato Kft
  Hungary        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ 2,102,254  
Other Investments
      $ —  
 
           
Euronet Services SRL
  Romania        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ 608,680  
Other Investments
      $ —  

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Brodos SRL
  Romania        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Services India Pvt Ltd
  India        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Card Services SA
  Greece        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet EFT Services Greece EPE
  Greece        
Intercompany Investments
      $ 17,552,180  
 
           
Intercompany Indebtedness
      $ 16,051,000  
Other Investments
      $ —  
 
           
Euronet Services LLC
  Russia        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ 125,000  
Other Investments
      $ —  
 
           
Europlanet d.o.o. Beograd
  Serbia        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Ukraine LLC
  Ukraine        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Euronet Bulgaria EOOD
  Bulgaria        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Pay and Transaction Services SRL
  Italy        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ 34,955,300  
Other Investments
      $ —  
 
           
PaySpot, Inc.
  USA        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ 28,017,930  
Other Investments
      $ —  
 
           
Euronet USA, Inc.
  USA        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ —  
Other Investments
      $ —  
 
           
Euronet Payments and Remittance Inc.
  USA        
Intercompany Investments
      $ —  
 
           
Intercompany Indebtedness
      $ 25,819,000  
Other Investments
      $ —  
 
           
Comercial Warfield S.L.
  Spain        
Intercompany Investments
      $ 87,433,000  
 
           
Intercompany Indebtedness
      $ 88,495,530  
Other Investments
      $ —  

 



--------------------------------------------------------------------------------



 



Schedule 8.03
EXISTING INDEBTEDNESS

                  Country   Item Amount
BORROWERS
           
Euronet Worldwide, Inc.
  USA        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ 324,000,000    
Delta Holdings
  Germany        
Intercompany Indebtedness
      $ 53,960,000  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
e-pay Holdings
  UK        
Intercompany Indebtedness
      $ 68,453,743  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
EFT Services B.V.
  The Netherlands        
Intercompany Indebtedness
      $ 334,063,877  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
SUBSIDIARIES
             
e-pay Ltd.
  UK        
Intercompany Indebtedness
      $ 218,566  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
ATX Ltd
  UK        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Euronet Essentis Ltd
  UK        
Intercompany Indebtedness
      $ 639,075  
Capital Leases
      $ 252,624  
Other Indebtedness
      $ —    
Omega Logic Ltd
  UK        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —  

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
e-pay Money Transfer Ltd
  UK        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Transact
  Germany        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Euronet Services GmbH
  Germany        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ 3,357,055  
Other Indebtedness
      $ 137,253    
e-pay Australia Holdings Pty Ltd.
  Australia        
Intercompany Indebtedness
      $ 16,285,654  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
e-pay Australia Pty Ltd.
  Australia        
Intercompany Indebtedness
      $ 904,921  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
e-pay New Zealand Pty Ltd.
  New Zealand        
Intercompany Indebtedness
      $ 193,293  
Capital Leases
      $ —  
Other Indebtedness
      $ 1,300,000    
EFT Usluge d.o.o.
  Croatia        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
e-pay Spain SL
  Spain        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Euronet Telerecarga SL
  Spain        
Intercompany Indebtedness
      $ 48,458,959  
Capital Leases
      $ 46,000  
Other Indebtedness
      $ 25,080,000  

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Euronet Movilcarga SL
  Spain        
Intercompany Indebtedness
      $ 15,817,850  
Capital Leases
      $ 260,635  
Other Indebtedness
      $ 2,376,000    
Euronet Services spol s.r.o.
  Czech Republic        
Intercompany Indebtedness
      $ 2,999,000  
Capital Leases
      $ —  
Other Indebtedness
      $ 3,452,000    
Euronet Services Slovakia spol s.r.o.
  Slovakia        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
EWI Foreign Holdings Ltd
  Cyprus        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Euronet Asia Holdings Ltd
  Hong Kong        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Jia Yin (Beijing) Technology Development Co.
  China        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —  
 
      $ —  
Bankomat 24 / Euronet Sp. z.o.o.
  Poland        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ 13,099,483  
Other Indebtedness
      $ —    
Euronet Banktechnikai Szolgaltato Kft
  Hungary        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ 810,112  
Other Indebtedness
      $ —    
Euronet Adminisztracios Szolgaltato Kft
  Hungary        
Intercompany Indebtedness
      $ 2,102,254  
Capital Leases
      $ —  
Other Indebtedness
      $ —  

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Euronet Services SRL
  Romania        
Intercompany Indebtedness
      $ 608,680  
Capital Leases
      $ 88,830  
Other Indebtedness
      $ —    
Brodos SRL
  Romania        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ 178,200  
Other Indebtedness
      $ —    
Euronet Services India Pvt Ltd
  India        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ 1,971,870  
Other Indebtedness
      $ 7,200,000    
Euronet Card Services SA
  Greece        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ 1,266,000  
Other Indebtedness
      $ —    
Euronet EFT Services Greece EPE
  Greece        
Intercompany Indebtedness
      $ 16,051,000  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Euronet Services LLC
  Russia        
Intercompany Indebtedness
      $ 125,000  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Europlanet d.o.o. Beograd
  Serbia        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Euronet Ukraine LLC
  Ukraine        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Euronet Bulgaria EOOD
  Bulgaria        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ 174,089  
Other Indebtedness
      $ —  

 



--------------------------------------------------------------------------------



 



                  Country   Item Amount
Euronet Pay and Transaction Services SRL
  Italy        
Intercompany Indebtedness
      $ 34,955,300  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
PaySpot, Inc.
  USA        
Intercompany Indebtedness
      $ 28,017,930  
Capital Leases
      $ 717,360  
Other Indebtedness
      $ —    
Euronet USA, Inc.
  USA        
Intercompany Indebtedness
      $ —  
Capital Leases
      $ —  
Other Indebtedness
      $ —    
Euronet Payments and Remittance Inc.
  USA        
Intercompany Indebtedness
      $ 25,819,000  
Capital Leases
      $ 74,602  
Other Indebtedness
      $ —    
Comercial Warfield S.L.
  Spain        
Intercompany Indebtedness
      $ 88,495,530  
Capital Leases
      $ —  
Other Indebtedness
      $ —  

 



--------------------------------------------------------------------------------



 



Schedule 11.02
NOTICE ADDRESSES
BORROWER AND EACH OTHER CREDIT PARTY:
[Applicable Noticee]
c/o Euronet Worldwide, Inc.
4601 College Boulevard
Suite 300
Leawood, Kansas 66211
ADMINISTRATIVE AGENT
Agency Servicing: (Domestic and F/X Commitments)

         
Primary:
  Runzia Bob   (daily borrowing/repaying activity)
 
  Telephone: (214) 209-9732    
 
  Fax: (214) 290-9646    
 
       
Secondary:
  Deanna Betik    
 
  Assistant Vice President/Team Leader    
 
  Telephone: (214) 209-3259    
 
  Fax: (214) 290-9414    
 
       
Wire Instructions:
  Bank of America, N.A.    
 
  ABA #: 026-009-593    
 
  901 Main Street    
 
  Acct.#: 1292-000-883    
 
  Dallas, Texas 75202    
 
  Attn: Credit Services    
 
  Ref: Euronet Worldwide, Inc.    
 
       
Agency Management:
  Bozena Janociak   (financial reporting requirements,
 
  Agency Officer   bank group communications)
 
  Bank of America    
 
  231 South LaSalle Street    
 
  Chicago, Illinois 60697    
 
  Mail Code: IL1-231-08-30    
 
  Telephone: (312) 828-3597    
 
  Fax: (877) 207-0732    
 
  Email: Bozena.janociak@bankofamerica.com    

 



--------------------------------------------------------------------------------



 



         
Letters of Credit:
       
Standby:
  Trade Operations – Los Angeles    
 
  1000 W Temple St    
 
  Mail Code: CA9-705-07-05    
 
  Los Angeles, CA 90012-1514    
 
  Attention: Tai Anh Lu    
 
  Telephone: (213) 481-7840    
 
  Fax: (213) 580-8442    
 
  Email: tai_anh.lu@bankofamerica.com    
 
       
India Obligations:
  Namita Taneja    
 
  Bank of America    
 
  Nariman Point    
 
  Mumbai, India 400-021    
 
  Telephone: (741) 610-01-01    
 
  namita.taneja@bankofamerica.com    

 



--------------------------------------------------------------------------------



 



Exhibit 2.01
FORM OF LENDER JOINDER AGREEMENT
     THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of
                    , 200___to the Credit Agreement referenced below is by and
among [NEW LENDER] (the “New Lender”), the Borrowers, Guarantors and
Administrative Agent under the Credit Agreement referenced below. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement referenced below.
WITNESSETH
     WHEREAS, pursuant to that certain Credit Agreement, dated as of April 4
2007 (as amended, restated, increased, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Euronet Worldwide, Inc., a Delaware
corporation, and certain other Subsidiaries and Affiliates, as Borrowers,
certain Subsidiaries and Affiliates, as Guarantors, the lenders from time to
time party thereto (the “Lenders”) and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), the Lenders have agreed to
provide the Borrower with revolving credit and term loan facilities;
     WHEREAS, pursuant to Section 2.01(e) of the Credit Agreement, the Company
has requested that the New Lender provide an additional [Domestic] [F/X] [India]
[Revolving] [Tranche B Term Loan] [Commitment] under the Credit Agreement; and
     WHEREAS, the New Lender has agreed to provide the additional [Domestic]
[F/X] [India] [Revolving] [Tranche B Term Loan] [Commitment] on the terms and
conditions set forth herein and to become a “Lender” under the Credit Agreement
in connection therewith;
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. The New Lender hereby agrees to provide [Domestic] [F/X] [India]
[Revolving] [Tranche B Term Loan] Commitments to the [Domestic] [F/X] [India]
Borrowers during the Commitment Period in an amount up to its [Domestic] [F/X]
[India] [Revolving] [Tranche B Term Loan] Committed Amount set forth on
Schedule 2.01 attached hereto. The New Lender’s [Domestic] [F/X] [India]
[Revolving] [Tranche B Term Loan] Commitment Percentage shall be as set forth on
Schedule 2.01 attached hereto. The existing Schedule 2.01 to the Credit
Agreement shall be deemed to be amended to include the information set forth on
Schedule 2.01 attached hereto.
     [2. The New Lender shall be deemed to have purchased, without recourse, a
risk participation from the [Domestic] [F/X] [India] L/C Issuer in all
[Domestic] [F/X] [India] Letters of Credit issued or existing under the Credit
Agreement (including Existing [Domestic] [F/X] [India] Letters of Credit) and
the obligations arising thereunder in an amount equal to its [Domestic] [F/X]
[India] [Revolving] [Tranche B Term Loan] Commitment Percentage of the
obligations under such [Domestic] [F/X] [India] Letters of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the [Domestic] [F/X] [India] L/C Issuer
and discharge when due, its [Domestic] [F/X] [India] [Revolving] [Tranche B Term
Loan] Commitment Percentage of the obligations arising under such [Domestic]
[F/X] [India] Letters of Credit.]
     3. The New Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions

 



--------------------------------------------------------------------------------



 



contemplated hereby and to become a [Domestic] [F/X] [India] [Revolving]
[Tranche B Term Loan] Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the date hereof, it shall be bound by the provisions of the Credit
Agreement as a [Domestic] [F/X] [India] [Revolving] [Tranche B Term Loan] Lender
thereunder and shall have the obligations of a [Domestic] [F/X] [India]
[Revolving] [Tranche B Term Loan] Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, based on such information, has made
such analysis and decision independently and without reliance on either
Administrative Agent or any other Lender and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the New
Lender; and (b) agrees that (i) it will, independently and without reliance on
either Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
[Domestic] [F/X] [India] [Revolving] [Tranche B Term Loan] Lender. If so
required at the date hereof for EFT Services Holding BV to comply with its
obligations under the Dutch Banking Act or the regulations or policies
promulgated thereunder, the New Lender explicitly declares and represents that
(x) it a professional market party (professionele marktpartif) within the
meaning of Dutch Banking Act (Vrijstellingsregeling Wtk 1992), (y) it is aware
that it does not benefit from creditor protection under the Dutch Banking Act
and (z) it has made its own appraisal of EFT Services Holding BV.
     4. Each of the undersigned Borrowers and the Guarantors agrees that, as of
the date hereof, the New Lender shall (a) be a party to the Credit Agreement,
(b) be a “[Domestic] [F/X] [India] [Revolving] [Tranche B Term Loan] Lender” for
all purposes of the Credit Agreement and the other Credit Documents and (c) have
the rights and obligations of a [Domestic] [F/X] [India] [Revolving] [Tranche B
Term Loan] Lender under the Credit Agreement and the other Credit Documents.
     5. The address of the New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
the New Lender to the Administrative Agent.
     6. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract.
     7. This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed by a duly authorized officer as of the date first above written.

          NEW LENDER:   [NEW LENDER],     as New Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
        [DOMESTIC BORROWERS:   EURONET WORLDWIDE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            EURONET PAYMENTS & REMITTANCES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
        DOMESTIC GUARANTORS:   EURONET WORLDWIDE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            EURONET PAYMENTS & REMITTANCES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            EURONET USA INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



              PAYSPOT INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
        [F/X BORROWERS:   EFT SERVICES HOLDINGS BV
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            DELTA EURONET GmbH
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            E-PAY HOLDINGS LTD
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
  [DESIGNATED   BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
        [F/X GUARANTORS:   [LIST EACH F/X GUARANTOR]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
        [INDIA BORROWER:   EURONET SERVICES INDIA PVT LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



              [DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
       
Accepted and Agreed:
       
 
       
[ADMINISTRATIVE AGENT
       
(FOR DOMESTIC LOAN
OBLIGATIONS AND
        F/X OBLIGATIONS):   BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
       
[ADMINISTRATIVE AGENT
        (FOR INDIA OBLIGATIONS):   BANK OF AMERICA, N.A., acting through its
Mumbai Branch, as Administrative Agent for all India related credit facilities  
 
  By:    
 
       
 
  Name:    
 
  Title:]    

 



--------------------------------------------------------------------------------



 



Exhibit 2.02
FORM OF LOAN NOTICE
Date:                     

     
To:
  Bank of America, N.A. [, acting through its Mumbai Branch], as Administrative
Agent
 
   
Re:
  Credit Agreement, dated as of April 4, 2007 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Euronet Worldwide, Inc., a Delaware corporation, and certain other
Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries and Affiliates,
as Guarantors, the lenders from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

                  1.   The undersigned hereby requests the following:    
 
               
 
  o   a Domestic Swingline Loan Borrowing   o   a Domestic Revolving Loan
Borrowing
 
               
 
  o   a Domestic Revolving Loan continuation   o   a Domestic Revolving Loan
Conversion
 
               
 
  o   an F/X Revolving Loan Borrowing   o   an F/X Revolving Loan continuation
 
               
 
  o   an India Revolving Loan Borrowing   o   an India Revolving Loan
continuation
 
               
 
  o   an F/X Revolving Loan conversion   o   a Tranche B Term Loan Borrowing
 
               
 
  o   a Tranche B Term Loan continuation   o   a Tranche B Term Loan conversion
 
                2.   Date of Borrowing (which shall be a Business Day):        
 
         

         
3.
  Amount and Currency of Borrowing:    
 
       

             
4.
  Type of Loan requested (select one):   o   Base Rate Loan (required for
Domestic Swingline Loans and not available for F/X Revolving Loans or India
Revolving Loans)
 
           
 
      o   Fixed LIBOR Rate Loan
 
           
 
      o   Floating LIBOR Rate Loans
 
            5.   Interest Period for Fixed LIBOR Rate Loans (select one):

                 
 
  o     One Month   o     Two Months   o     Three Months   o     Six Months

The [Domestic][F/X] [India] Borrowers hereby represent and warrant that (a) this
Request for Credit Extension complies with the requirements of Section 2.01(a),
with respect to Domestic Swingline Loans and Domestic Revolving Loans,
Section 2.01(b), with respect to F/X Revolving Loans, Section 2.01(c),

 



--------------------------------------------------------------------------------



 



with respect to Foreign Revolving Loans, Section 2.01(d), with respect to the
Tranche B Term Loan, and with the requirements of Section 2.02 of the Credit
Agreement and (b) the representations and warranties contained in
Section 5.02(a) and (b) of the Credit Agreement have been satisfied on and as of
the date of the requested Credit Extension.

          [DOMESTIC BORROWER[S]:   [EURONET WORLDWIDE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
            [EURONET PAYMENTS & REMITTANCES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
            [[DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]]    
 
        [F/X BORROWER[S]:   [EFT SERVICES HOLDINGS BV
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
            [DELTA EURONET GmbH
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
            [E-PAY HOLDINGS LTD
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
            [[DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]]    

 



--------------------------------------------------------------------------------



 



          [INDIA BORROWER[S]:   [EURONET SERVICES INDIA PVT LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
            [[DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]]    

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-1
FORM OF DOMESTIC REVOLVING NOTE
                     __, 20__
     FOR VALUE RECEIVED, the undersigned (the “Domestic Borrowers”), hereby
promise to pay to ___, its successors or registered assigns (the “Domestic
Revolving Lender”), the Domestic Revolving Lender’s Domestic Revolving Committed
Amount, or if less, the aggregate unpaid principal amount of all Domestic
Revolving Loans owing to the Domestic Revolving Lender under the Credit
Agreement, dated as of April 4, 2007 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Euronet Worldwide, Inc., a Delaware corporation, and certain other
Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries and Affiliates,
as Guarantors, the lenders from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.
     The Domestic Borrowers promise to pay interest on the unpaid principal
amount of each Domestic Revolving Loan from the date of such Domestic Revolving
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the
Domestic Revolving Lender, at the Administrative Agent’s Office, in Dollars in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (before as well as after
judgment) computed at the applicable per annum rate set forth in the Credit
Agreement.
     This Domestic Revolving Note is one of the Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided in the Credit Agreement.
Domestic Revolving Loans made by the Domestic Revolving Lender may be evidenced
by one or more loan accounts or records maintained by the Domestic Revolving
Lender in the ordinary course of business. The Domestic Revolving Lender may
also attach schedules to this Domestic Revolving Note and endorse thereon the
date, amount and maturity of its Domestic Revolving Loans and payments with
respect thereto.
     Upon the occurrence and continuation of an Event of Default, all amounts
then remaining unpaid on this Domestic Revolving Note shall become, or may be
declared to be, immediately due and payable as provided in the Credit Agreement,
without diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non-payment of this Domestic Revolving Note, all of which are
hereby waived by the Domestic Borrowers, for themselves and their successors and
assigns.
     THIS DOMESTIC REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          DOMESTIC BORROWERS:   EURONET WORLDWIDE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            EURONET PAYMENTS & REMITTANCES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-2
FORM OF DOMESTIC SWINGLINE NOTE
                     __, 20__
     FOR VALUE RECEIVED, the undersigned (the “Domestic Borrowers”), hereby
promise to pay to                                         , its successors or
registered assigns (the “Domestic Swingline Lender”), the aggregate unpaid
principal amount of all Domestic Swingline Loans owing to the Domestic Swingline
Lender under the Credit Agreement, dated as of April 4, 2007 (as amended,
restated, increased, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and
certain other Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries
and Affiliates, as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
     The Domestic Borrowers promise to pay interest on the unpaid principal
amount of each Domestic Swingline Loan from the date of such Domestic Swingline
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Domestic Swingline Lender in Dollars immediately
available funds. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (before as well as after judgment)
computed at the applicable per annum rate set forth in the Credit Agreement.
     This Domestic Swingline Note is one of the Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided therein. Domestic Swingline
Loans made by the Domestic Swingline Lender may be evidenced by one or more loan
accounts or records maintained by the Domestic Swingline Lender in the ordinary
course of business. The Domestic Swingline Lender may also attach schedules to
this Domestic Swingline Note and endorse thereon the date, amount and maturity
of its Domestic Swingline Loans and payments with respect thereto.
     Upon the occurrence and continuation of an Event of Default, all amounts
then remaining unpaid on this Domestic Swingline Note shall become, or may be
declared to be, immediately due and payable as provided in the Credit Agreement,
without diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non-payment of this Domestic Swingline Note, all of which are
hereby waived by the Domestic Borrowers, for themselves and their successors and
assigns.
     THIS DOMESTIC SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          DOMESTIC BORROWERS:   EURONET WORLDWIDE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            EURONET PAYMENTS & REMITTANCES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [[DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]]    

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-3
FORM OF F/X REVOLVING NOTE
                     __, 20__
     FOR VALUE RECEIVED, the undersigned (the “F/X Borrowers”), hereby promise
to pay to                                         , its successors or registered
assigns (the “F/X Revolving Lender”), the F/X Revolving Lender’s F/X Revolving
Committed Amount, or if less, the aggregate unpaid principal amount of all F/X
Revolving Loans owing to the F/X Revolving Lender under the Credit Agreement,
dated as of April 4, 2007 (as amended, restated, increased, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Euronet
Worldwide, Inc., a Delaware corporation, and certain other Subsidiaries and
Affiliates, as Borrowers, certain Subsidiaries and Affiliates, as Guarantors,
the lenders from time to time party thereto (the “Lenders”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
     The F/X Borrowers promise to pay interest on the unpaid principal amount of
each F/X Revolving Loan from the date of such F/X Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the F/X Revolving Lender,
at the Administrative Agent’s Office, in the applicable currency in Same Day
Funds. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (before as well as after judgment) computed at the
applicable per annum rate set forth in the Credit Agreement.
     This F/X Revolving Note is one of the Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided therein. F/X Revolving
Loans made by the F/X Revolving Lender may be evidenced by one or more loan
accounts or records maintained by the F/X Revolving Lender in the ordinary
course of business. The F/X Revolving Lender may also attach schedules to this
F/X Revolving Note and endorse thereon the date, amount and maturity of its F/X
Revolving Loans and payments with respect thereto.
     Upon the occurrence and continuation of an Event of Default, all amounts
then remaining unpaid on this F/X Revolving Note shall become, or may be
declared to be, immediately due and payable as provided in the Credit Agreement,
without diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non-payment of this F/X Revolving Note, all of which are hereby
waived by the F/X Borrowers, for themselves and their successors and assigns.
     THIS F/X REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          F/X BORROWERS:   EFT SERVICES HOLDINGS BV
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            DELTA EURONET GmbH
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            E-PAY HOLDINGS LTD
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [[DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-4
FORM OF INDIA REVOLVING NOTE
                     __, 20__
     FOR VALUE RECEIVED, the undersigned (the “India Borrowers”), hereby promise
to pay to                                         , its successors or registered
assigns (the “India Revolving Lender”), the India Revolving Lender’s India
Revolving Committed Amount, or if less, the aggregate unpaid principal amount of
all India Revolving Loans owing to the India Revolving Lender under the Credit
Agreement, dated as of April 4, 2007 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Euronet Worldwide, Inc., a Delaware corporation, and certain other
Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries and Affiliates,
as Guarantors, the lenders from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.
     The India Borrowers promise to pay interest on the unpaid principal amount
of each India Revolving Loan from the date of such India Revolving Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the India Revolving
Lender, at the Applicable Administrative Agent’s Office, in Rupee in Same Day
Funds. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (before as well as after judgment) computed at the
applicable per annum rate set forth in the Credit Agreement.
     This India Revolving Note is one of the Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided therein. India Revolving
Loans made by the India Revolving Lender may be evidenced by one or more loan
accounts or records maintained by the India Revolving Lender in the ordinary
course of business. The India Revolving Lender may also attach schedules to this
India Revolving Note and endorse thereon the date, amount and maturity of its
India Revolving Loans and payments with respect thereto.
     Upon the occurrence and continuation of an Event of Default, all amounts
then remaining unpaid on this India Revolving Note shall become, or may be
declared to be, immediately due and payable as provided in the Credit Agreement,
without diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non-payment of this India Revolving Note, all of which are hereby
waived by the Foreign Borrowers, for themselves and their successors and
assigns.
     THIS INDIA REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          INDIA BORROWER[S]:   EURONET SERVICES INDIA PVT LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
            [[DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]]    

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-5
FORM OF TRANCHE B TERM LOAN NOTE
                     __, 20__
     FOR VALUE RECEIVED, the Euronet Worldwide, Inc., a Delaware corporation,
hereby promise to                                         , its successors or
registered assigns (the “Tranche B Term Lender”) the aggregate unpaid principal
amount of the Tranche B Term Loan made by the Tranche B Term Lender under the
Credit Agreement, dated as of April 4, 2007 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Euronet Worldwide, Inc., a Delaware corporation, and certain other
Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries and Affiliates,
as Guarantors, the lenders from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.
     EWI promises to pay interest on the unpaid principal amount of the Tranche
B Term Loan made by the Tranche B Term Lender from the date of such Tranche B
Term Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Tranche B Term Lender, at the Administrative Agent’s Office, in Dollars in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (before as well as after
judgment) computed at the applicable per annum rate set forth in the Credit
Agreement.
     This Tranche B Term Loan Note is one of the Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided therein. The Tranche B Term
Loan made by the Tranche B Term Lender may be evidenced by one or more loan
accounts or records maintained by the Tranche B Term Lender in the ordinary
course of business. The Tranche B Term Lender may also attach schedules to this
Tranche B Term Loan Note and endorse thereon the date, amount and maturity of
its Tranche B Term Loan and payments with respect thereto.
     Upon the occurrence and continuation of an Event of Default, all amounts
then remaining unpaid on this Tranche B Term Loan Note shall become, or may be
declared to be, immediately due and payable as provided in the Credit Agreement,
without diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non-payment of this Tranche B Term Loan Note, all of which are
hereby waived by the Foreign Borrower, for themselves and their successors and
assigns.
     THIS TRANCHE B TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          BORROWER:   EURONET WORLDWIDE,
a Delaware corporation
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Exhibit 2.14-1
FORM OF DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT
     THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT (this
“Agreement”) dated as of                      is by and between
                    , a                                           (the
“Applicant Borrower”), and Bank of America, N.A., in its capacity as
Administrative Agent under that certain Credit Agreement, dated as of April 4,
2007 (as amended, restated, increased, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Euronet Worldwide, Inc., a Delaware
corporation, and certain other Subsidiaries and Affiliates, as Borrowers,
certain Subsidiaries and Affiliates, as Guarantors, the lenders from time to
time party thereto (the “Lenders”) and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.
     The Applicant Borrower has indicated its desire to become a Designated
Borrower pursuant to Section 2.14 of the Credit Agreement. Accordingly, the
Applicant Borrower hereby agrees with the Administrative Agent, for the benefit
of the Lenders, as follows:
     1. Each of the Applicant Borrower and the Borrowers hereby confirms,
represents and warrants to the Administrative Agent and the Lenders that the
Applicant Borrower is a Subsidiary of                     .
     2. The Applicant Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Applicant Borrower will be deemed to be a
party to the Credit Agreement as a “Designated Borrower” and a Designated
Borrower for all purposes of the Credit Agreement and the other Credit
Documents, and shall have all of the obligations of a [Domestic] [F/X] [India]
Borrower thereunder as if it has executed the Credit Agreement and the other
Credit Documents. The Applicant Borrower hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Credit Documents, including (i) all of the representations and warranties
of the Credit Parties set forth in Article VI of the Credit Agreement, and
(ii) all of the affirmative and negative covenants set forth in Articles VII and
VIII of the Credit Agreement.
     3. The Applicant Borrower requests a Designated Borrower Limit of [$][€]
[£][Rs]                    .
     4. The Applicant Borrower acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto.
     5. The [Borrowers confirm that all of the Obligations under the Credit
Agreement are, and upon the Applicant Borrower becoming a Designated Borrower
shall continue to be, in full force and effect. The Borrowers further confirm
that immediately upon the Applicant Borrower becoming a Designated Borrower, the
term “[Domestic] [F/X] [India] Obligations,” as used in the Credit Agreement,
shall include all [Domestic] [F/X] [India] Obligations of such Designated
Borrower under the Credit Agreement and under each other Credit Document.
     6. The Applicant Borrower hereby agrees that upon becoming a Designated
Borrower it will assume all of the [Domestic] [F/X] [India] Obligations of a
[Domestic] [F/X] [India] Borrower as set forth in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     7. Each of the Borrowers and the Applicant Borrower agrees that at any time
and from time to time, upon the written request of the Administrative Agent, it
will execute and deliver such further documents and do such further acts and
things as the Administrative Agent may reasonably request in order to effect the
purposes of this Agreement.
     8. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.
     9. This Agreement shall constitute a Credit Document under the Credit
Agreement.
     10. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Applicant Borrower has caused this Agreement to be
duly executed by its authorized officers. Following receipt of the consent of
the Required [Domestic] [F/X] [India] Revolving Lenders, the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

          APPLICANT BORROWER:   [APPLICANT BORROWER],     a                     
                    
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
        DOMESTIC BORROWERS:   EURONET WORLDWIDE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            EURONET PAYMENTS & REMITTANCES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
  [DESIGNATED   BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
        F/X BORROWERS:   EFT SERVICES HOLDINGS BV
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            DELTA EURONET GmbH
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



              E-PAY HOLDINGS LTD
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
       
INDIA BORROWER[S]:
  EURONET SERVICES INDIA PVT LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    

Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



Exhibit 2.14-2
FORM OF DESIGNATED BORROWER NOTICE
Date:                     , _____
To: The Borrowers (as defined below) and the [Domestic] [F/X] [India] Revolving
Lenders
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of April 4, 2007 (as amended,
restated, increased, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and
certain other Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries
and Affiliates, as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
     The Administrative Agent hereby notifies Borrowers and the [Domestic] [F/X]
[India] Revolving Lenders that effective as of the date hereof
                                         shall be a Designated Borrower and may
receive [Domestic] [F/X] [India] Revolving Loans for its account on the terms
and conditions set forth in the Credit Agreement.
     This Designated Borrower Notice shall constitute a Credit Document under
the Credit Agreement.

                  BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 7.02(b)
FORM OF COMPLIANCE CERTIFICATE
[date]
Financial Statement Date:                     

     
To:
  Bank of America, N.A., as Administrative Agent
 
   
Re:
  Credit Agreement, dated as of April 4, 2007 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Euronet Worldwide, Inc., a Delaware corporation, and certain other
Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries and Affiliates,
as Guarantors, the lenders from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of Euronet Worldwide,
Inc., a Delaware corporation ( “EWI”), and that, as such, he/she is authorized
to execute and deliver this Compliance Certificate to the Administrative Agent
on the behalf of EWI, and that:
[Use following paragraph 1 for fiscal year-end financial statements:]
     [1. [Attached hereto as Schedule 1 are the] [The] year-end audited
financial statements required by Section 7.01(a) of the Credit Agreement for the
fiscal year of EWI ended as of the above date, together with the report and
opinion of an independent certified public accountant of nationally recognized
standing required by such section [have been electronically delivered to the
Administrative Agent pursuant to the conditions set forth in Section 7.02 of the
Credit Agreement].]
[Use following paragraph 1 for fiscal quarter-end financial statements:]
     [1. [Attached hereto as Schedule 1 are the] [The] unaudited financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of EWI ended as of the above date [have been electronically delivered to
the Administrative Agent pursuant to the conditions set forth in Section 7.02 of
the Credit Agreement]. Such financial statements fairly present in all material
respects the financial condition, results of income or operations, shareholders’
equity and cash flows of the Consolidated Group in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.]
     2. The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Consolidated Group during the accounting period covered by the
attached financial statements.
     3. A review of the activities of the Credit Parties during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period

 



--------------------------------------------------------------------------------



 



each of the Credit Parties performed and observed all of the covenants
applicable to it under the Credit Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, each Credit
Party performed and observed each covenant and condition of the Credit Documents
applicable to it.]
—or—
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status: [DESCRIBE].]
     4. The representations and warranties of the Credit Parties contained in
Article VI of the Credit Agreement, or that are contained in any document
furnished at any time under or in connection with the Credit Documents, are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Compliance Certificate,
the representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.
     5. The financial covenant and other covenant compliance analyses and
information set forth on Schedule [1][2] attached hereto are true and accurate
on and as of the date of this Compliance Certificate. The Borrowers are [not] in
compliance with each of the financial covenants contained in Section 8.11 of the
Credit Agreement.
     [6. Set forth below is a summary of all material changes in GAAP or in the
consistent application thereof during the most recent fiscal quarter ending
prior to the date hereof and a reconciliation between calculation of the
financial covenants (and determination of the applicable pricing level under the
definition of “Applicable Percentage”) before and after giving effect to such
changes:]

                  EURONET WORLDWIDE, INC.,
a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



[Schedule 1
to Compliance Certificate
FINANCIAL STATEMENTS AND RELATED DELIVERIES
(attached)]

 



--------------------------------------------------------------------------------



 



Schedule [1][2]
to Compliance Certificate
COVENANT CALCULATIONS

 



--------------------------------------------------------------------------------



 



Exhibit 7.13
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     
___, 20___, is by and among the undersigned Borrowers,                     , a
                                          (the “New Subsidiary”), and Bank of
America, N.A., in its capacity as Administrative Agent and [Domestic] [F/X]
[India] Collateral Agent under that certain Credit Agreement, dated as of
April 4, 2007 (as amended, restated, increased, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Euronet Worldwide,
Inc., a Delaware corporation, and certain other Subsidiaries and Affiliates, as
Borrowers, certain Subsidiaries and Affiliates, as Guarantors, the lenders from
time to time party thereto (the “Lenders”) and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.
     Pursuant to the terms and conditions of Section 7.13 of the Credit
Agreement, the New Subsidiary is required to become a [Domestic] [F/X] [India]
Guarantor.
     Accordingly, the New Subsidiary and the undersigned Borrowers hereby agree
with the Administrative Agent, for the benefit of the Lenders, as follows:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a [Domestic] [F/X] [India] Guarantor for all purposes
of the Credit Agreement, and shall have all of the obligations of a [Domestic]
[F/X] [India] Guarantor thereunder as if it had executed the Credit Agreement.
The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to the
[Domestic] [F/X] [India] Guarantor contained in the Credit Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary hereby (i) [jointly and severally] [severally, and not jointly and
severally] together with the other [Domestic] [F/X] [India] Guarantor,
guarantees to each holder of the [Domestic] [F/X] [India] Obligations, as
provided in the applicable Guaranty, the prompt payment and performance of the
[Domestic] [F/X] [India] Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof.
     [2. The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a party
to the [Domestic] [F/X] [India] Security Agreement, and shall have all the
obligations of a [“Grantor”] (as such term is defined in the [Domestic] [F/X]
[India] Security Agreement) thereunder as if it had executed the [Domestic]
[F/X] [India]Security Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the [Domestic] [F/X] [India] Security Agreement. Without
limiting generality of the foregoing terms of this paragraph 2, the New
Subsidiary hereby grants to the [Domestic] [F/X] [India] Collateral Agent, for
the benefit of the Lenders, a continuing security interest in, and a right of
set off against any and all right, title and interest of the New Subsidiary in
and to the [Collateral] (as such term is defined in Section ___of the [Domestic]
[F/X] [India] Security Agreement) of the New Subsidiary. The New Subsidiary
hereby represents and warrants to the Administrative Agent and each Lender that:
     (a) The New Subsidiary’s chief executive office and chief place of business
are (and for the prior four (4) months have been) located at the locations set
forth on Schedule 2(a) attached hereto and the New Subsidiary keeps its books
and records at such locations.

 



--------------------------------------------------------------------------------



 



     (b) The type of [Collateral] (as such term is defined in Section ___of the
[Domestic] [F/X] [India] Security Agreement) owned by the New Subsidiary owned
by the New Subsidiary is as shown on Schedule 2(b) attached hereto.
     (c) The New Subsidiary’s legal name is as shown in this Agreement and the
New Subsidiary has not in the past four (4) months changed its name, been party
to a merger, consolidation or other change in structure or used any tradename
except as set forth in Schedule 2(c) attached hereto.
     (d) The patents and trademarks listed on Schedule 2(d) attached hereto
constitute all of the registrations and applications for the patents and
trademarks owned by the New Subsidiary.]
     [3. To the extent required pursuant to Section 7.13 of the Credit
Agreement, the New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a party
to the [Domestic] [F/X] [India] Pledge Agreement, and shall have all the
obligations of a “Pledgor” thereunder as if it had executed the [Domestic] [F/X]
[India] Pledge Agreement. The New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all the terms, provisions and conditions
contained in the [Domestic] [F/X] [India] Pledge Agreement. Without limiting the
generality of the foregoing terms of this paragraph [3], the New Subsidiary
hereby pledges and assigns to the [Domestic] [F/X] [India] Collateral Agent, for
the benefit of the Lenders, and grants to the [Domestic] [F/X] [India]
Collateral Agent, for the benefit of the [Domestic] [F/X] [India] Revolving
Lenders, a continuing security interest in any and all right, title and interest
of the New Subsidiary in and to [Pledged Shares] (hereinafter, as such term is
defined in Section ___of the [Domestic] [F/X] [India] Pledge Agreement) listed
on Schedule 3 attached hereto and the other [Pledged Collateral ] (hereinafter,
as such term is defined in Section ___of the Pledge Agreement).]
     [4.                      hereby agrees that the [Pledged Shares]
representing the applicable Borrower’s ownership interest in the New Subsidiary
and as set forth on Schedule 4 hereto shall be deemed to be part of the [Pledged
Shares] within the meaning of the [Domestic] [F/X] [India] Pledge Agreement,
shall become part of the [Pledged Collateral] and shall secure all of the
[Secured Obligations] (hereinafter, as defined in the [Domestic] [F/X] [India]
Pledge Agreement) as provided in the [Domestic] [F/X] [India] Pledge Agreement.
In furtherance of the foregoing,                      hereby grants, pledges and
assigns to the [Domestic] [F/X] [India] Collateral Agent, for the benefit of the
Lenders, a continuing security interest in, and a right of set off against, any
and all right, title and interest of                      in and to such
[Pledged Shares] and all other [Pledged Collateral] relating thereto to secure
the prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the [Secured Obligations].]
     5. The address of the New Subsidiary for purposes of all notices and other
communications is as follows:
          [Address]
     6. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article IV of the
Credit Agreement or any other Guaranty upon the execution of this Agreement by
the New Subsidiary.
     7. This Agreement may be executed in counterparts (and by the different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 



--------------------------------------------------------------------------------



 



     8. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officer, and the [Domestic] [F/X] [India]
Collateral Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

          NEW SUBSIDIARY:   [NEW SUBSIDIARY]
a                     
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
        [DOMESTIC BORROWERS:   EURONET WORLDWIDE, INC.
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            EURONET PAYMENTS & REMITTANCES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:           [DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
        [F/X BORROWER[S]:   EFT SERVICES HOLDINGS BV
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            DELTA EURONET GmbH
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



              E-PAY HOLDINGS LTD
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:           [[DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]]    
 
        [INDIA BORROWER[S]:   EURONET SERVICES INDIA PVT LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
            [DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    

Acknowledged and accepted:
BANK OF AMERICA, N.A., as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



Exhibit 11.06
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the [Domestic] [F/X] [India] Letters of Credit [and the Domestic Swingline
Loans] included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

             
1.
  Assignor[s]:        
 
     
 
   
 
           
 
     
 
   
 
           
2.
  Assignee[s]:        
 
     
 
   
 
           
 
     
 
   
 
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
 
           
3.
  Borrower(s):        
 
     
 
   
 
            4.   Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement

 



--------------------------------------------------------------------------------



 



              5.   Credit Agreement: Credit Agreement, dated as of April 4,
2007, among Euronet Worldwide, Inc. and certain Subsidiaries and Affiliates, as
Borrowers, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.
 
            6.   Assigned Interest[s]:

                                                                      Aggregate
          Percentage                         Amount of   Amount of   Assigned of
                Facility   Commitment/Loans   Commitment/Loans   Commitment/  
CUSIP Assignor[s]   Assignee[s]   Assigned 1   for all Lenders 2   Assigned  
Loans 3   Number
 
                                     $                          $
                                                %        
 
                                     $                          $
                                                %        
 
                                     $                          $
                                                %        

[7. Trade Date:                                         ]4
Effective Date: ___, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR
[NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
   
 
      Title:    
 
                ASSIGNEE
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
      Title:    

 

1   Fill in Domestic Revolving Commitments, F/X Revolving Commitments, India
Revolving Commitments or Term Loan, as applicable.   2   Amounts in this column
and in the column immediately to the right to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.   3   Set forth, to at least 9 decimals, as a percentage of
the Commitment/Loans of all Lenders thereunder.   4   To be completed if the
Assignor and the Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date.

 



--------------------------------------------------------------------------------



 



[Consented to and]5 Accepted:
BANK OF AMERICA, N.A., as
  Administrative Agent

         
By:
       
 
 
 
   
Name:
       
Title:
       

[BANK OF AMERICA, N.A., as
  [Domestic] [F/X] [India] L/C Issuer and [Domestic][Other] Swingline Lender

         
By:
       
 
 
 
   
Name:
       
Title:]
       

[[INSERT APPLICABLE BORROWER(S)]

         
By:
       
 
 
 
   
Name:
       
Title:]
       

 

5   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 